Exhibit 10.2

[Execution]

AMENDED AND RESTATED REVOLVING CREDIT

AND

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION

(AS AGENT)

THE LENDERS PARTY HERETO

(AS LENDERS)

WITH

QUANTUM CORPORATION

QUANTUM LTO HOLDINGS, LLC

(AS BORROWERS)

December 27, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

I.      DEFINITIONS

     1  

1.1

  Accounting Terms      1  

1.2

  General Terms      2  

1.3

  Uniform Commercial Code Terms      59  

1.4

  Certain Matters of Construction      59  

II.    ADVANCES, PAYMENTS

     60  

2.1

  Revolving Advances      60  

2.2

  Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances      61  

2.3

  Reserved      63  

2.4

  Swing Loans      63  

2.5

  Disbursement of Advance Proceeds      64  

2.6

  Making and Settlement of Advances      65  

2.7

  Maximum Advances      67  

2.8

  Manner and Repayment of Advances      67  

2.9

  Repayment of Excess Advances      68  

2.10

  Statement of Account      68  

2.11

  Letters of Credit      68  

2.12

  Issuance of Letters of Credit      69  

2.13

  Requirements For Issuance of Letters of Credit      69  

2.14

  Disbursements, Reimbursement      70  

2.15

  Repayment of Participation Advances      71  

2.16

  Documentation      72  

2.17

  Determination to Honor Drawing Request      72  

2.18

  Nature of Participation and Reimbursement Obligations      72  

2.19

  Liability for Acts and Omissions      74  

2.20

  Mandatory Prepayments; Voluntary Commitment Reductions and Prepayments      75
 

2.21

  Use of Proceeds      76  

2.22

  Defaulting Lender      77  

2.23

  Payment of Obligations      79  

III.   INTEREST AND FEES

     80  

3.1

  Interest      80  

3.2

  Letter of Credit Fees      80  

3.3

  Facility Fee      81  

3.4

  Fee Letter      81  

3.5

  Computation of Interest and Fees      82  

3.6

  Maximum Charges      82  

3.7

  Increased Costs      82  

3.8

  Alternate Rate of Interest      83  

3.9

  Capital Adequacy      85  

3.10

  Taxes      86  

3.11

  Replacement of Lenders      88  

3.12

  Designation of a Different Lending Office      89  

 

i



--------------------------------------------------------------------------------

IV.   COLLATERAL: GENERAL TERMS

     89  

4.1

  Security Interest in the Collateral      89  

4.2

  Perfection of Security Interest      89  

4.3

  Preservation of Collateral      90  

4.4

  Ownership and Location of Collateral      91  

4.5

  Defense of Agent’s and Lenders’ Interests      91  

4.6

  Inspection of Premises      92  

4.7

  Appraisals      92  

4.8

  Receivables; Deposit Accounts and Securities Accounts      93  

4.9

  Inventory      96  

4.10

  Maintenance of Equipment      96  

4.11

  Exculpation of Liability      96  

4.12

  Financing Statements      96  

4.13

  Investment Property Collateral      96  

4.14

  Provisions Regarding Certain Investment Property Collateral      97  

V.    REPRESENTATIONS AND WARRANTIES

     97  

5.1

  Authority      97  

5.2

  Formation and Qualification      98  

5.3

  Survival of Representations and Warranties      98  

5.4

  Tax Returns      99  

5.5

  Financial Statements      99  

5.6

  Entity Names      100  

5.7

  O.S.H.A. Environmental Compliance; Flood Insurance      100  

5.8

  Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance
     101  

5.9

  Intellectual Property      102  

5.10

  Licenses and Permits      103  

5.11

  Reserved      103  

5.12

  No Default      103  

5.13

  No Burdensome Restrictions      103  

5.14

  No Labor Disputes      103  

5.15

  Margin Regulations      103  

5.16

  Investment Company Act      104  

5.17

  Swaps      104  

5.18

  Business and Property of the Loan Parties      104  

5.19

  Reserved      104  

5.20

  Certificate of Beneficial Ownership      104  

5.21

  Equity Interests      104  

5.22

  Commercial Tort Claims      104  

5.23

  Letter of Credit Rights      105  

5.24

  Material Contracts      105  

5.25

  Investment Property Collateral      105  

5.26

  Reserved      105  

5.27

  Term Loan Documents      105  

5.28

  Disclosure      105  

 

ii



--------------------------------------------------------------------------------

VI.   AFFIRMATIVE COVENANTS

     106  

6.1

  Compliance with Laws      106  

6.2

  Conduct of Business and Maintenance of Existence and Assets      106  

6.3

  Books and Records      106  

6.4

  Payment of Taxes      106  

6.5

  Financial Covenants      107  

6.6

  Insurance      109  

6.7

  Payment of Indebtedness and Leasehold Obligations      110  

6.8

  Environmental Matters      110  

6.9

  Standards of Financial Statements      111  

6.10

  Federal Securities Laws      111  

6.11

  Execution of Supplemental Instruments      111  

6.12

  Government Receivables      111  

6.13

  Keepwell      112  

6.14

  Post-Closing Covenants      112  

6.15

  Certificate of Beneficial Ownership and Other Additional Information      113
 

6.16

  LTO Program      113  

VII. NEGATIVE COVENANTS

     113  

7.1

  Merger, Consolidation, Acquisition and Sale of Assets      113  

7.2

  Creation of Liens      114  

7.3

  Guarantees      115  

7.4

  Investments      115  

7.5

  Loans      115  

7.6

  Capital Expenditures      115  

7.7

  Restricted Payments      115  

7.8

  Indebtedness      116  

7.9

  Nature of Business      116  

7.10

  Transactions with Affiliates      116  

7.11

  Reserved      117  

7.12

  Subsidiaries      117  

7.13

  Fiscal Year and Accounting Changes      118  

7.14

  Reserved      118  

7.15

  Amendment of Organizational Documents      118  

7.16

  Compliance with ERISA      118  

7.17

  Prepayment of Indebtedness      119  

7.18

  Reserved      120  

7.19

  Amendments to Certain Documents      120  

7.20

  Quantum LTO as a Special Purpose Vehicle      120  

VIII. CONDITIONS PRECEDENT

     120  

8.1

  Conditions to Initial Advances      120  

8.2

  Conditions to Each Advance      124  

IX.   INFORMATION AS TO BORROWERS.

     124  

9.1

  Reserved      124  

9.2

  Schedules      124  

9.3

  Environmental Reports      125  

9.4

  Litigation      126  

 

iii



--------------------------------------------------------------------------------

9.5

  Material Occurrences      126  

9.6

  Government Receivables      127  

9.7

  Annual Financial Statements      127  

9.8

  Quarterly Financial Statements      127  

9.9

  Monthly Financial Statements      128  

9.10

  Other Reports      128  

9.11

  Additional Information      128  

9.12

  Projected Operating Budget      128  

9.13

  Variances From Operating Budget      129  

9.14

  SEC Inquiry      129  

9.15

  ERISA Notices and Requests      129  

9.16

  Additional Documents      130  

9.17

  Updates to Certain Schedules      130  

9.18

  Financial Disclosure      130  

X.    EVENTS OF DEFAULT

     130  

10.1

  Nonpayment      130  

10.2

  Breach of Representation      130  

10.3

  Financial Information      131  

10.4

  Reserved      131  

10.5

  Noncompliance      132  

10.6

  Judgments      132  

10.7

  Bankruptcy      132  

10.8

  Reserved      132  

10.9

  Lien Priority      132  

10.10

  Reserved      132  

10.11

  Cross Default      132  

10.12

  Termination or Limitation of Guaranty, Guarantor Security Agreement or Pledge
Agreement      132  

10.13

  Change of Control      133  

10.14

  Invalidity      133  

10.15

  SEC Inquiry      133  

10.16

  Pension Plans      133  

10.17

  Indictment      133  

XI.   LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

     133  

11.1

  Rights and Remedies      133  

11.2

  Agent’s Discretion      136  

11.3

  Setoff      136  

11.4

  Rights and Remedies not Exclusive      136  

11.5

  Allocation of Payments After Event of Default      136  

11.6

  Financial Covenant Cure      137  

XII.  WAIVERS AND JUDICIAL PROCEEDINGS

     138  

12.1

  Waiver of Notice      138  

12.2

  Delay      138  

12.3

  Jury Waiver      139  

XIII. EFFECTIVE DATE AND TERMINATION

     139  

13.1

  Term      139  

13.2

  Termination      139  

 

iv



--------------------------------------------------------------------------------

XIV. REGARDING AGENT

     140  

14.1

  Appointment      140  

14.2

  Nature of Duties      140  

14.3

  Lack of Reliance on Agent      140  

14.4

  Resignation of Agent; Successor Agent      141  

14.5

  Certain Rights of Agent      141  

14.6

  Reliance      142  

14.7

  Notice of Default      142  

14.8

  Indemnification      142  

14.9

  Agent in its Individual Capacity      142  

14.10

  Delivery of Documents      142  

14.11

  Loan Parties Undertaking to Agent      143  

14.12

  No Reliance on Agent’s Customer Identification Program      143  

14.13

  Other Agreements      143  

14.14

  Swiss Law Governed Security Documents      143  

XV. BORROWING AGENCY

     144  

15.1

  Borrowing Agency Provisions      144  

15.2

  Waiver of Subrogation      145  

XVI. MISCELLANEOUS

     145  

16.1

  Governing Law      145  

16.2

  Entire Understanding      146  

16.3

  Successors and Assigns; Participations; New Lenders      148  

16.4

  Application of Payments      151  

16.5

  Indemnity      151  

16.6

  Notice      153  

16.7

  Survival      155  

16.8

  Severability      155  

16.9

  Expenses      155  

16.10

  Injunctive Relief      155  

16.11

  Consequential Damages      155  

16.12

  Captions      156  

16.13

  Counterparts; Electronic Signatures      156  

16.14

  Construction      156  

16.15

  Confidentiality; Sharing Information      156  

16.16

  Publicity      157  

16.17

  Certifications From Banks and Participants; USA PATRIOT Act      157  

16.18

  Anti-Terrorism Laws      157  

16.19

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      158  

XVII. GUARANTY

     158  

17.1

  Guaranty      158  

17.2

  Waivers      159  

17.3

  No Defense      159  

17.4

  Guaranty of Payment      159  

17.5

  Liabilities Absolute      159  

17.6

  Waiver of Notice      161  

 

v



--------------------------------------------------------------------------------

17.7

  Agent’s Discretion      161  

17.8

  Reinstatement      161  

17.9

  Limitation on Obligations Guaranteed      162  

17.10

  Financial Condition of Borrower and other Guarantors      162  

17.11

  Bankruptcy, Etc.      163  

XVIII. AMENDMENT AND RESTATEMENT

     163  

18.1

  Amendment and Restatement; No Novation      163  

18.2

  Acknowledgement of Prior Obligations and Continuation Thereof      163  

 

vi



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibits

 

Exhibit 1.2(a)   Form of Borrowing Base Certificate Exhibit 1.2(b)   Form of
Compliance Certificate Exhibit 2.1   Form of Second Amended and Restated
Revolving Credit Note Exhibit 2.4   Form of Second Amended and Restated Swing
Loan Note Exhibit 8.1(d)   Form of Financial Condition Certificate Exhibit 16.3
  Form of Commitment Transfer Supplement

Schedules

 

Schedule 1.1   Commitments Schedule 4.4   Equipment and Inventory Locations;
Place of Business, Chief Executive Office, Real Property Schedule 4.8(j)  
Deposit and Investment Accounts Schedule 5.1   Consents Schedule 5.2(a)   States
of Qualification and Good Standing Schedule 5.2(b)   Subsidiaries Schedule 5.4  
Federal Tax Identification Number Schedule 5.6   Prior Names Schedule 5.7  
Environmental Schedule 5.8(b)   Litigation Schedule 5.8(e)   Plans Schedule 5.9
  Intellectual Property Schedule 5.10   Licenses and Permits Schedule 5.14  
Labor Disputes Schedule 5.21   Equity Interests Schedule 5.22   Commercial Tort
Claims Schedule 5.23   Letter of Credit Rights Schedule 5.24   Material
Contracts Schedule 7.2   Permitted Encumbrances Schedule 7.3   Guarantees
Schedule 7.4   Permitted Investments Schedule 7.8   Permitted Indebtedness

 

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT

AND

SECURITY AGREEMENT

Amended and Restated Revolving Credit and Security Agreement, dated as of
December 27, 2018, by and among QUANTUM CORPORATION, a Delaware corporation
(“Quantum”), QUANTUM LTO HOLDINGS, LLC, a Delaware limited liability company
(“Quantum LTO” and together with Quantum and each Person joined hereto as a
borrower from time to time, collectively, the “Borrowers” and each a
“Borrower”), each Person joined hereto as a guarantor from time to time
(collectively, the “Guarantors”, and each a “Guarantor” and together with the
Borrowers, collectively the “Loan Parties” and each a “Loan Party”), the
financial institutions which are now or which hereafter become a party hereto
(together with their respective successors and assigns, collectively, the
“Lenders” and each individually a “Lender”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), in its capacity as agent for Lenders (in such capacity, together with
its successors and assigns, the “Agent”).

IN CONSIDERATION of the mutual covenants and undertakings set forth herein, the
Loan Parties, Lenders and Agent hereby agree as follows:

I. DEFINITIONS.

1.1 Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 hereof or elsewhere in
this Agreement and accounting terms partly defined in Section 1.2 hereof to the
extent not defined shall have the respective meanings given to them under GAAP;
provided that, whenever such accounting terms are used for the purposes of
determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP; provided that,
notwithstanding the foregoing, if there occurs after March 31, 2017 any change
in GAAP that affects in any respect the calculation of any covenant set forth in
this Agreement or the definition of any term defined under GAAP used in such
calculations, and either Agent or Borrowing Agent so request, Agent and
Borrowing Agent shall negotiate in good faith to amend the provisions of this
Agreement that relate to the calculation of such covenants with the intent of
having the respective positions of Agent, Lenders and the Loan Parties after
such change in GAAP conform as nearly as possible to their respective positions
as of the Amendment and Restatement Date, provided that, until any such
amendments have been agreed upon, the covenants in this Agreement shall be
calculated as if no such change in GAAP had occurred and the Loan Parties shall
provide additional financial statements or supplements thereto, attachments to
Compliance Certificates and/or calculations regarding financial covenants as
Agent may reasonably require in order to provide the appropriate financial
information required hereunder with respect to the Loan Parties both reflecting
any applicable changes in GAAP and as necessary to demonstrate compliance with
the financial covenants before giving effect to the applicable changes in GAAP.
The term “without qualification” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified
(other than qualifications pertaining solely to changes in GAAP to the extent
any such change has no effect on the calculation of, or compliance with, any
financial covenant contained herein or the determination of the Formula Amount),
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit, except in the case of each of the
foregoing clauses (i)



--------------------------------------------------------------------------------

and (ii), any such qualification, explanation, supplemental comment or comment
resulting solely from (1) an upcoming maturity date with respect to the
Obligations or the Term Loan Indebtedness or (2) a breach or anticipated breach
of a financial covenant. Without limiting the foregoing, leases shall continue
to be classified and accounted for on a basis consistent with that reflected in
the Historical Audited Financial Statements for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

1.2 General Terms. For purposes of this Agreement the following terms shall have
the following meanings:

“ABL Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

“Acquired Indebtedness” shall mean Indebtedness of a Person whose assets or
Equity Interests are acquired by a Loan Party or any of its Subsidiaries in a
Permitted Acquisition; provided that such Indebtedness: (a) was in existence
prior to the date of such Permitted Acquisition, and (b) was not incurred in
connection with, or in contemplation of, such Permitted Acquisition.

“Additional Reporting Liquidity Triggering Event” shall mean on any Business Day
after the Delayed Draw Term Loan Date, Liquidity is less than $10,000,000 on any
such Business Day.

“Additional Reporting Period” shall mean the period commencing upon the
occurrence of an Additional Reporting Triggering Event and ending on the
occurrence of an Additional Reporting Satisfaction Event.

“Additional Reporting Satisfaction Event” shall mean the earliest date on which
all of the following conditions precedent have been satisfied: (a) if the
Additional Reporting Triggering Event shall have occurred as a result of the
occurrence of an Additional Reporting Liquidity Triggering Event, Liquidity is
equal to or greater than $10,000,000 for thirty (30) consecutive days; and
(b) if the Additional Reporting Triggering Event shall have occurred as a result
of the occurrence of an Event of Default, such Event of Default shall have been
waived in writing by Agent and all of the Lenders or the Required Lenders, as
applicable.

“Additional Reporting Triggering Event” shall mean any of the following: (a) an
Additional Reporting Liquidity Triggering Event has occurred or (b) an Event of
Default has occurred and is continuing.

“Adjusted Funded Debt” shall mean, with respect to any Person on any date of
determination, the result of (a) the Funded Debt of such Person on such date,
minus (b) all Qualified Cash of such Person and all PNC Other Cash of such
Person on such date.

“Advance Rates” shall mean the advance rates in respect of Eligible Receivables
and Eligible Inventory set forth in Section 2.1(a) hereof.

 

2



--------------------------------------------------------------------------------

“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Swing Loans.

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) solely for purposes of Section 7.10 hereof, to vote ten percent
(10%) or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, and (y) for all other purposes, to vote a
majority of the Equity Interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
any such Person or to direct or cause the direction of the management and
policies of such Person whether by ownership of Equity Interests, contract or
otherwise. For the avoidance of doubt, no Term Loan Lender, in its capacity as a
holder of Warrants, shall constitute an Affiliate of Quantum.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and permitted assigns.

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, modified, supplemented, renewed, restated, refinanced or
replaced from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Overnight
Bank Funding Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful. Any change in the Alternate Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

“Alternate Source” shall have the meaning set forth in the definition of
“Overnight Bank Funding Rate”.

“Amendment and Restatement Date” shall mean the date of this Agreement.

“Anti-Terrorism Laws” shall mean any Laws applicable to any Loan Party relating
to terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, including Executive Order
No. 13224, the USA PATRIOT Act, the laws comprising or implementing the Bank
Secrecy Act, and the laws administered by OFAC, all as amended, modified,
supplemented, renewed, extended, or replaced from time to time.

“Applicable ECF Percentage” shall have the meaning given to such term in the
Term Loan Agreement.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
binding orders, judgments and decrees of all courts and arbitrators.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” shall mean (a) as of the Amendment and Restatement Date and
through but excluding the first Applicable Margin Adjustment Date (as
hereinafter defined), an amount equal to (i) three percent (3.00%) for
(A) Revolving Advances consisting of Domestic Rate Loans, and (B) Swing Loans,
and (ii) an amount equal to four percent (4.00%) for Revolving Advances
consisting of LIBOR Rate Loans, and (b) effective as of the first day of the
month following the receipt by Agent of the quarterly financial statements of
Quantum and its Subsidiaries and the related Compliance Certificate for the
fiscal quarter ending June 30, 2019 required under Section 9.8 hereof, and
thereafter on the first day of the month following receipt of the quarterly
financial statements of Quantum and its Subsidiaries and the related Compliance
Certificate required under Section 9.8 hereof for the most recently completed
fiscal quarter (such first day of the applicable month, an “Applicable Margin
Adjustment Date”), the Applicable Margin for Revolving Advances and Swing Loans
shall be adjusted, if necessary, to the applicable percent per annum set forth
in the pricing table below corresponding to the Total Leverage Ratio for Quantum
and its Subsidiaries for the immediately preceding four (4) fiscal quarter
period ending on the last day of the most recently completed fiscal quarter
prior to the Applicable Margin Adjustment Date:

 

Total Leverage Ratio

   Applicable Margin for
Revolving Advances
consisting of Domestic
Rate Loans and Swing
Loans     Applicable Margin for
Revolving Advances
consisting of LIBOR
Rate Loans  

Less than or equal to 3.50 to 1.00

     2.50 %      3.50 % 

Greater than 3.50 to 1.00 and less than or equal to 4.50 to 1.00

     3.00 %      4.00 % 

Greater than 4.50 to 1.00

     3.50 %      4.50 % 

If the Loan Parties fail to deliver the financial statements and Compliance
Certificate required under Section 9.8 hereof by the date required pursuant to
such Section, the Applicable Margin shall be conclusively presumed to equal the
highest Applicable Margin specified in the pricing table set forth above until
the date of delivery of such financial statements and Compliance Certificate, at
which time the rate will be adjusted based upon the Total Leverage Ratio
reflected in such financial statements and Compliance Certificate. If, as a
result of any restatement of, or other adjustment to, the financial statements
of Quantum and its Subsidiaries or for any other reason, Agent determines that
(x) the Total Leverage Ratio as previously calculated as of any applicable date
for any applicable period was inaccurate, and (y) a proper calculation of the
Total Leverage Ratio for any such period would have resulted in different
pricing for such period, then (A) if the proper calculation of the Total
Leverage Ratio would have resulted in a higher interest rate for such period,
automatically and immediately without the necessity of any demand or notice by
Agent or any other affirmative act of any party, the interest accrued on the
applicable outstanding Advances accruing for such period under the provisions of
this Agreement and the Other Documents shall be deemed to be retroactively
increased by, and the Borrowers shall be

 

4



--------------------------------------------------------------------------------

obligated to immediately pay to Agent for the ratable benefit of Lenders an
amount equal to the excess of the amount of interest that should have been paid
for such period over the amount of interest actually paid for such period; and
(B) if the proper calculation of the Total Leverage Ratio would have resulted in
a lower interest rate for such period, then the interest accrued on the
applicable outstanding Advances accruing for such period under the provisions of
this Agreement and the Other Documents shall be deemed to remain unchanged, and
Agent and Lenders shall have no obligation to repay interest to the Borrowers;
provided, that, if as a result of any restatement or other event or other
determination by Agent a proper calculation of the Total Leverage Ratio would
have resulted in a higher interest rate for one or more periods and a lower
interest rate for one or more other periods (due to the shifting of income or
expenses from one period to another period or any other reason), then the amount
payable by the Borrowers pursuant to clause (A) above shall be based upon the
excess, if any, of the amount of interest that should have been paid for all
applicable periods over the amounts of interest actually paid for such periods.

“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.

“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, e-fax, the Pinnacle System, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.

“Audit Committee” shall mean the audit committee of Quantum.

“Average Liquidity” shall mean, for any period of determination, the quotient
obtained by dividing (a) the sum of Liquidity for each day during the applicable
period ending on the day immediately preceding such date of determination, by
(b) the number of days in such period.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 44 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

5



--------------------------------------------------------------------------------

“Beneficial Owner” shall mean, for each Loan Party, each of the following:
(a) each individual, if any, who, directly or indirectly, owns 25% or more of
such Loan Party’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Loan Party.

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

“Blocked Account Banks” shall have the meaning set forth in Section 4.8(h)
hereof.

“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America or any successor thereto.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

“Borrowing Agent” shall mean Quantum.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2(a) hereto duly executed by the Chief Executive Officer, Chief
Financial Officer, Treasurer or Controller of the Borrowing Agent and delivered
to Agent, appropriately completed, by which such officer shall certify to Agent
the Formula Amount and calculation thereof as of the date of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

“Capital Expenditure Carryover Amount” shall have the meaning set forth in
Section 7.6 hereof.

“Capital Expenditures” shall mean (a) expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements (or of any replacements
or substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures and (b) purchases of Service Inventory and net transfers of
Manufacturing Inventory into Service Inventory. Capital Expenditures for any
period shall include the principal portion of Capitalized Lease Obligations paid
in such period.

“Capitalized Lease Obligation” shall mean, with respect to any Person,
obligations of such Person under a Capital Lease.

“Capital Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within
one year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof or the District of Columbia
or any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $500,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

“Cash Management Liabilities” shall mean the indebtedness, obligations and
liabilities of any Loan Party to the provider of any Cash Management Products
and Services (including all obligations and liabilities owing to such provider
in respect of any returned items deposited with such provider). For purposes of
this Agreement and all of the Other Documents, all Cash Management Liabilities
of any Loan Party owing to any of the Secured Parties shall be “Obligations”
hereunder and under the Other Documents, and the Liens securing such Cash
Management Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.

“Cash Management Policy” shall mean that certain Domestic Investment Policy of
Quantum, as approved by its board of directors and as in effect on the Amendment
and Restatement Date.

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Loan Party:
(a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services.

“CEA” shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute.

 

7



--------------------------------------------------------------------------------

“CFTC” shall mean the Commodity Futures Trading Commission.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Certificate of Beneficial Ownership” shall mean, for each Loan Party, the
certificate in form and substance acceptable to Agent (as amended or modified by
Agent from time to time in its sole discretion), certifying, among other things,
the Beneficial Owner of such Loan Party.

“Change in Law” shall mean the occurrence, after the Amendment and Restatement
Date, of any of the following: (a) the adoption or taking effect of any
Applicable Law; (b) any change in any Applicable Law or in the administration,
implementation, interpretation or application thereof by any Governmental Body;
or (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Governmental Body; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

“Change of Control” shall mean:

(a) any person or group of persons (within the meaning of Section 13(d) or 14(a)
of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of
thirty-five percent (35%) or more of the voting Equity Interests of Quantum;

(b) any person or group of persons shall have acquired, by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, control over the Equity Interests of such
persons entitled to vote for members of the board of directors of Quantum (on a
fully diluted basis and taking into account all such Equity Interests that such
person or group of persons has the right to acquire pursuant to any option
right) representing thirty-five percent (35%) or more of the combined voting
power of such Equity Interests;

(c) except pursuant to a transaction permitted hereunder, the failure of Quantum
to beneficially own, directly or indirectly (on a fully diluted basis), one
hundred percent (100%) of the voting Equity Interests of any other Loan Party;
or

(d) any “change of control” or similar event (however denominated) shall occur
under any indenture or other agreement with respect to Material Indebtedness of
any Loan Party.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer,

 

8



--------------------------------------------------------------------------------

franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation
and property taxes, custom duties, fees, assessments, liens, claims and charges
of any kind whatsoever, together with any interest and any penalties, additions
to tax or additional amounts, imposed by any taxing authority or other
Governmental Body, domestic or foreign (including the PBGC or any environmental
agency or superfund), upon the Collateral, any Loan Party or any of its
Subsidiaries or Affiliates.

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

“Claims” shall have the meaning set forth in Section 16.5 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended,
modified or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.

“Collateral” shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:

(a) all Receivables and all supporting obligations relating thereto;

(b) all Equipment and fixtures;

(c) all general intangibles (including all payment intangibles and all software)
and all supporting obligations related thereto;

(d) all Inventory;

(e) all Subsidiary Stock, securities, Investment Property and financial assets;

(f) all Real Property;

(g) all Intellectual Property, including (i) all reissues, re-examinations,
continuations, continuations-in-part, divisionals, renewals, reversions and
extensions of the foregoing, (ii) all goodwill of the business connected with
the use of, and symbolized by, each trademark and trademark application,
(iii) any claims for damages by way of any past, present or future infringement
of any of the foregoing and all proceeds thereof (including, without limitation,
all proceeds resulting under insurance policies), and (iv) all cash, income,
royalties, fees, other proceeds, Receivables, accounts and general intangibles
that consist of rights of payment to or on behalf of any Loan Party, proceeds
from the sale, licensing or other disposition of all or any part of, or rights
in, the foregoing by or on behalf of any Loan Party, and all rights to sue and
recover at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof;

(h) all contract rights, rights of payment which have been earned under a
contract, chattel paper (including electronic chattel paper and tangible chattel
paper), commercial tort claims (whether now existing or hereafter arising);
documents (including all warehouse receipts and bills of lading), deposit
accounts, goods, instruments (including promissory notes), letters of credit
(whether or not the respective letter of credit is evidenced by a writing) and
letter-of-credit rights, cash, certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), security agreements, eminent
domain proceeds, condemnation proceeds, tort claim proceeds and all supporting
obligations;

 

9



--------------------------------------------------------------------------------

(i) all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Loan Party
or in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses
(a) through and including (h) of this definition; and

(j) all proceeds and products of the property described in clauses (a) through
and including (i) of this definition, in whatever form. It is the intention of
the parties that if Agent shall fail to have a perfected Lien in any particular
property or assets of any Loan Party for any reason whatsoever, but the
provisions of this Agreement and/or of the Other Documents, together with all
financing statements and other public filings relating to Liens filed or
recorded against the Loan Parties, would be sufficient to create a perfected
Lien in any property or assets that such Loan Party may receive upon the
Disposition of such particular property or assets, then all such “proceeds” of
such particular property or assets shall be included in the Collateral as
original collateral that is the subject of a direct and original grant of a
security interest as provided for herein and in the Other Documents (and not
merely as proceeds (as defined in Article 9 of the Uniform Commercial Code) in
which a security interest is created or arises solely pursuant to Section 9-315
of the Uniform Commercial Code).

Notwithstanding the forgoing, Collateral shall not include any Excluded
Property.

“Commitments” shall mean the Revolving Commitments.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance reasonably
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(b) hereto to be signed by the Chief Financial Officer,
Treasurer or Controller of Borrowing Agent.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and binding orders of Governmental
Bodies and other third parties, domestic or foreign, necessary to carry on any
Loan Party’s business or necessary (including to avoid a conflict or breach
under any agreement, instrument, other document, license, permit or other
authorization) for the execution, delivery or performance of this Agreement, the
Other Documents, or the Term Loan Documents, including any Consents required
under all applicable federal, state or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.

 

10



--------------------------------------------------------------------------------

“Control Agreement” shall mean a control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by a Loan Party, Agent
and the applicable depository bank (with respect to a Blocked Account or
Depository Account) or securities intermediary (with respect to a securities
account).

“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.

“Covered Entity” shall mean (a) each Loan Party, each Subsidiary of each Loan
Party, all Guarantors and all pledgors of Collateral and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above
and (c) the directors, officers and employees of any Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, twenty-five percent (25%)
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.13(b) hereof.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (a) the Published Rate by (b) a number equal to 1.00 minus the
Reserve Percentage.

“Debt Payments” shall mean, for any Person for any period, without duplication,
all cash actually expended by such Person to make:

(a) Interest Expense for such period (including, without limitation, interest
payments on any Advances hereunder, the Term Loan or any other Indebtedness but
excluding interest paid-in-kind, amortization of financing fees and other
non-cash Interest Expense), plus

(b) regularly scheduled principal payments made by such Person during such
period in respect of the Term Loan and, to the extent accompanied by a permanent
reduction of the applicable underlying commitment, regularly scheduled principal
payments made during such period in respect of any other Indebtedness for
borrowed money, plus

(c) regularly scheduled principal payments in respect of Capitalized Lease
Obligations of such Person during such period, plus

(d) payments by such Person of any regularly scheduled fees, commissions and
charges payable under this Agreement, any of the Other Documents or any of the
Term Loan Documents during such period (but excluding any one-time consent,
closing, or upfront fees under any of such documents).

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of calculating Debt Payments for
Quantum and its Subsidiaries for any fiscal period that includes the quarterly
periods ending on March 31, 2019, June 30, 2019 and September 30, 2019, the
portion of Interest Expense pursuant to clause (a) above made in respect of the
Advances hereunder or in respect of the Term Loan and the portion of regularly
scheduled principal payments pursuant to clause (b) above made in respect of the
Advances hereunder (if applicable) or the Term Loan, shall be (x) such Interest
Expense and regularly scheduled principal payments for the fiscal quarter ending
on March 31, 2019, multiplied by 4, (y) such Interest Expense and regularly
scheduled principal payments for the two (2) consecutive fiscal quarters ending
on June 30, 2019, multiplied by 2, and (z) such Interest Expense and regularly
scheduled principal payments for the three (3) consecutive fiscal quarters
ending on September 30, 2019, multiplied by 4/3, respectively.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage of Advances, (ii) if applicable,
fund any portion of its Participation Commitment in Letters of Credit or Swing
Loans or (iii) pay over to Agent, any Issuer, Swing Loan Lender or any Lender
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including a particular Default or Event of
Default, if any) has not been satisfied; (b) has notified the Loan Parties or
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and, if applicable, participations in
then outstanding Letters of Credit and Swing Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon Agent’s receipt of such certification in form and substance
satisfactory to Agent; (d) has become the subject of an Insolvency Event; or
(e) has failed at any time to comply with the provisions of Section 2.6(e)
hereof with respect to purchasing participations from the other Lenders, whereby
such Lender’s share of any payment received, whether by setoff or otherwise, is
in excess of its pro rata share of such payments due and payable to all of the
Lenders.

“Delayed Draw Term Loan Date” shall mean January 11, 2019 (or such earlier date
as provided in the Term Loan Agreement).

 

12



--------------------------------------------------------------------------------

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

“Disposition” shall mean, with respect to any particular property or asset
(other than cash or Cash Equivalents), the sale, lease, license, exchange,
transfer or other disposition of such property or asset, and to “Dispose” of any
particular property or asset shall mean to sell, lease, license, exchange,
transfer or otherwise dispose of such property or asset.

“Disqualified Equity Interests” shall mean any Equity Interests which, by their
terms (or by the terms of any security or other Equity Interests into which they
are convertible or for which they are exchangeable), or upon the happening of
any event or condition, (a) mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or are redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is one hundred
eighty (180) days following the Maturity Date (excluding any provisions
requiring redemption upon a “change of control” or similar event; provided that
such “change of control” or similar event results in the Payment in Full of the
Obligations), (b) are convertible into or exchangeable for (i) debt securities
or (ii) any Equity Interests referred to in (a) above, in each case, at any time
on or prior to the date that is one hundred eighty (180) days following the
Maturity Date, or (c) are entitled to receive scheduled dividends or
distributions in cash prior to the time that the Obligations are Paid in Full.

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Dollar Equivalent” shall mean, as of any date of determination, (a) as to any
amount denominated in Dollars, the amount thereof as of such date of
determination, and (b) as to any amount denominated in another currency, the
equivalent amount thereof in Dollars as determined by Agent on the basis of the
Currency Exchange Rate for the purchase of Dollars with such currency in effect
on such date of determination.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

“EBITDA” shall mean, for any period, with respect to Quantum and its
Subsidiaries, on a consolidated basis, the result of:

(a) net income (or loss) for such period, minus

(b) without duplication, the sum of the following amounts for such period (in
each case to the extent included in determining net income (or loss) for such
period):

(i) tax credits based on income, profits or capital, including federal, foreign,
state, franchise and similar taxes,

 

13



--------------------------------------------------------------------------------

(ii) extraordinary, unusual, or non-recurring revenue, income and gains,

(iii) interest income,

(iv) income arising by reason of the application of FAS 141R,

(v) gains attributable to Investments in joint ventures and partnerships to the
extent not distributed in cash to Quantum and its Subsidiaries,

(vi) cash or non-cash exchange, translation or performance gains relating to any
Interest Rate Hedge or Foreign Currency Hedge, and

(vii) extraordinary, unusual or non-recurring non-cash gains or income
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period), plus

(c) without duplication, the sum of the following amounts for such period (in
each case to the extent included in determining net income (or loss) for such
period):

(i) extraordinary, unusual, or non-recurring cash costs, cash expenses and cash
losses in an aggregate amount not to exceed $750,000 in any fiscal quarter,

(ii) Interest Expense,

(iii) cash or non-cash exchange, translation or performance losses relating to
any Interest Rate Hedge or Foreign Currency Hedge,

(iv) tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Body),

(v) depreciation and amortization expenses,

(vi) service parts lower of cost or market non-cash adjustment up to an
aggregate amount not to exceed $2,000,000 in any fiscal quarter,

(vii) reasonable costs, expenses and fees (whether paid in cash, capitalized
through amortization or written off) incurred at any time prior to, on, or
within the six (6) month period following the Amendment and Restatement Date in
connection with the transactions contemplated by this Agreement and the Term
Loan Agreement and the repayment of the Indebtedness under the Existing Term
Loan Documents up to an aggregate amount for all such costs, expenses and fees
incurred under this clause (vii) not to exceed $15,250,000,

(viii) severance and facility closure costs incurred prior to the Maturity Date
up to an aggregate amount not to exceed $12,500,000 during the Term,

(ix) non-cash compensation expenses (including deferred non-cash compensation
expenses), or other non-cash expenses or charges arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and

 

14



--------------------------------------------------------------------------------

similar arrangements (including any repricing, amendment, modification,
substitution, or change of any such Equity Interests, stock option, stock
appreciation rights or similar arrangements), minus the amount of any such
expenses or charges when paid in cash to the extent not deducted in the
computation of net income (or loss),

(x) expenses reimbursed in cash by a third Person pursuant to an indemnity or
guaranty in favor of Quantum or any of its Subsidiaries to the extent such
amounts are actually received by Quantum or any of its Subsidiaries during such
period,

(xi) with respect to any Permitted Acquisition consummated after the Amendment
and Restatement Date:

(A) out-of-pocket costs, fees, charges or expenses paid by Quantum or any of its
Subsidiaries to any Person for services performed by such Person in connection
with such Permitted Acquisition to the extent incurred on or within 180 days
prior to the consummation of such Permitted Acquisition, (1) up to an aggregate
amount for such Permitted Acquisition not to exceed $1,500,000 and (2) in any
amount to the extent such costs, fees, charges or expenses in this clause (A)
are paid with proceeds of new equity Investments in exchange for Equity
Interests of Quantum contemporaneously made by current shareholders of Quantum;

(B) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and

(C) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141R and EITF Issue No. 01-3, in the event that such an
adjustment is required by Quantum’s independent auditors, in each case, as
determined in accordance with GAAP,

(xii) non-cash losses, expenses and charges attributable to Investments in joint
ventures and partnerships,

(xiii) non-cash losses on sales or write-downs of assets, non-cash amortization
or debt issuance costs, non-cash costs or charges associated with the issuance
of the Warrants or any other warrants issued by Quantum prior to the Amendment
and Restatement Date, and any other non-cash charges or losses in accordance
with GAAP; provided that if any such non-cash items represent an accrual or
reserve for potential cash items in any future period, (A) the Borrowers may
elect not to add back such non-cash item in the current period and (B) to the
extent the Borrowers elect to add back any such non-cash item, the cash payment
in respect thereof in such future period shall be subtracted from EBITDA to such
extent, and

(xiv) reasonable fees, costs and expenses incurred in connection with the SEC
Inquiry, any fines or penalties resulting from the SEC Inquiry and/or the
restatement of Quantum’s financial statements in an aggregate amount for all
such fees, costs and expenses incurred under this clause (xiv) not to exceed
$15,000,000 during the Term.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of calculating EBITDA of Quantum and
its Subsidiaries for any fiscal period ending on June 30, 2018 and September 30,
2018, (a) for the fiscal quarter ending on June 30, 2018, EBITDA shall be deemed
to be $5,270,000; and (b) for the fiscal quarter ending on September 30, 2018,
EBITDA shall be deemed to be $8,644,000. In addition, for the purposes of
calculating EBITDA of Quantum and its Subsidiaries for any period of four
(4) consecutive fiscal quarters (each, a “Reference Period”), if at any time
during such Reference Period (and after the Amendment and Restatement Date),
Quantum or any of its Subsidiaries shall have made a Permitted Acquisition,
EBITDA of Quantum and its Subsidiaries for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and the Agent). Notwithstanding any other provisions of this Agreement
to the contrary, for the fiscal periods ending December 31, 2018 and March 31,
2019, to the extent there are any non-cash adjustments to EBITDA of Quantum and
its Subsidiaries for such fiscal periods resulting from (x) any restatement of
the financial statements for such fiscal periods or (y) changes to Quantum’s
accounting practices and internal controls related to revenue recognition, in
each case in connection with the SEC Inquiry, up to 15% of such non-cash
adjustments in the aggregate for both such fiscal periods shall be ignored for
purposes of calculating EBITDA of Quantum and its Subsidiaries for such fiscal
periods solely for the purposes of inclusion of any such fiscal quarter in any
financial covenant test for which the most recently ended period of four
(4) consecutive fiscal quarters includes any such fiscal quarter.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any Other Document is then
in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such Other Documents to which such Loan
Party is a party).

 

16



--------------------------------------------------------------------------------

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligible Extended Terms Receivables” shall mean Receivables of a Borrower which
(a) are owing from a Specified Customer and (b) satisfy all of the criteria of
Eligible Receivables other than clause (c) of the definition thereof; provided,
however, that no Receivable shall be an Eligible Extended Term Receivable if
such Receivable is due or unpaid more than one hundred fifty (150) days after
the original invoice date.

“Eligible Insured Foreign Receivables” shall mean each Receivable of a Borrower
arising in the Ordinary Course of Business that (a) satisfies all of the
criteria of Eligible Receivables, other than clause (g) of the definition of
“Eligible Receivables” and (b) is credit insured (the insurance carrier, amount
and terms of such insurance shall be reasonably acceptable to Agent and shall
name Agent as beneficiary or loss payee, as applicable).

“Eligible Inventory” shall mean and include Inventory of a Borrower consisting
of finished goods or raw materials valued at the lower of cost or market value,
determined on a first-in-first-out basis, which is not, in Agent’s opinion,
obsolete, slow moving or unmerchantable and which Agent, in its Permitted
Discretion, shall not deem ineligible Inventory, based on such considerations as
Agent may from time to time deem appropriate. In addition, Inventory shall not
be Eligible Inventory if it:

(a) consists of work in process;

(b) consists of Service Inventory;

(c) is not subject to a perfected, first priority Lien in favor of Agent or is
subject to any other Liens (other than a Permitted Encumbrance);

(d) does not conform to all standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof;

(e) constitutes Consigned Inventory;

(f) is subject to a License Agreement that prohibits the applicable Borrower or
Agent from Disposing of the Intellectual Property licensed under such License
Agreement, unless Agent is a party to a Licensor/Agent Agreement with the
Licensor under such License Agreement (or Agent shall agree otherwise in its
Permitted Discretion after establishing reserves against the Formula Amount with
respect thereto as Agent shall deem appropriate in its Permitted Discretion);

(g) is located outside the continental United States or at a location that is
not otherwise in compliance with this Agreement;

(h) is in-transit within the United States or in transit from a location outside
the United States to a location of a Borrower or a Customer of such Borrower
within the United States;

(i) is situated at a location not owned by a Borrower unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver Agreement
(or Agent shall agree otherwise in its Permitted Discretion after establishing
reserves against the Formula Amount

 

17



--------------------------------------------------------------------------------

with respect thereto as Agent shall deem appropriate in its sole discretion);
provided that, (x) no Lien Waiver Agreement shall be required and no reserve
shall be established with respect to any location if the aggregate amount of
Eligible Inventory at such location is less than $250,000; and (y) if no Lien
Waiver Agreement has been executed and delivered to Agent with respect to any
such location, no reserve shall be established with respect to such location
until the date that is thirty (30) days after the Amendment and Restatement Date
so long as Borrowers are diligently working to obtain a Lien Waiver Agreement
with respect to such location; or

(j) if the sale of such Inventory would result in an ineligible Receivable.

“Eligible Receivables” shall mean and include each Receivable of a Borrower
arising in the Ordinary Course of Business and which Agent, in its Permitted
Discretion, shall deem to be an Eligible Receivable, based on such
considerations as Agent may from time to time deem appropriate. A Receivable
shall not be deemed eligible unless such Receivable is subject to Agent’s first
priority perfected Lien and no other Liens (other than Permitted Encumbrances).
In addition, no Receivable shall be an Eligible Receivable if:

(a) such Receivable arises from Recurring Royalty Revenue;

(b) such Receivable arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;

(c) such Receivable is due or unpaid more than one hundred twenty (120) days
after the original invoice date or sixty (60) days after the original due date;

(d) such Receivable is due from a Customer with respect to which fifty
percent (50%) or more of the Receivables owing from such Customer are not deemed
Eligible Receivables hereunder (such percentage may, in Agent’s sole discretion,
be increased or decreased from time to time);

(e) any covenant, representation or warranty set forth in this Agreement with
respect to such Receivable has been breached;

(f) such Receivable is due from a Customer with respect to which an Insolvency
Event shall have occurred;

(g) the sale giving rise to such Receivable is to a Customer outside the
continental United States of America, Puerto Rico and Canada, unless such sale
is on letter of credit, guaranty or acceptance terms, in each case acceptable to
Agent in its Permitted Discretion or such Receivable constitutes an Eligible
Insured Foreign Receivable;

(h) the sale giving rise to such Receivable is on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment or any other repurchase or
return basis with the applicable Customer or is evidenced by chattel paper;

(i) Agent believes, in its Permitted Discretion, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;

 

18



--------------------------------------------------------------------------------

(j) such Receivable is due from a Customer which is the United States of
America, any state or any department, agency or instrumentality of any of them,
unless the applicable Borrower assigns its right to payment of such Receivable
to Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances; provided that the amount
of such Receivables which shall be deemed ineligible under this clause (j) on
any date of determination shall be the amount of such Receivables in excess of
$500,000 on such date;

(k) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer, the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or such
Receivable otherwise does not represent a final sale;

(l) the Receivables of the Customer from which such Receivable is owing exceed a
credit limit determined by Agent, in its Permitted Discretion, to the extent
such Receivable exceeds such limit;

(m) such Receivable is owing from a Customer whose total obligations owing to
all Borrowers exceed 25% of all Eligible Receivables, to the extent of the
obligations owing by such Customer in excess of such percentage; provided,
however, such percentages, as applied to a particular Customer (x) may be
reduced at any time by Agent in its Permitted Discretion if the creditworthiness
of such Customer deteriorates in the determination of Agent, and (y) may be
increased at any time by Agent in its Permitted Discretion;

(n) the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (because, among other reasons, the Customer is also a
creditor or supplier of a Borrower) or the Receivable is contingent in any
respect or for any reason (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense, counterclaim or contingency);

(o) the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(p) any return, rejection or repossession of the merchandise the sale of which
gave rise to such Receivable has occurred or the rendition of services giving
rise to such Receivable has been disputed;

(q) such Receivable is not payable to a Borrower;

(r) such Receivable is not evidenced by an invoice or other documentary evidence
satisfactory to Agent; or

(s) such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its Permitted Discretion.

“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.

 

19



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.

“Equipment” shall have the meaning given to the term “equipment” in the Uniform
Commercial Code.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase from such Person, options, warrants, general, limited or
limited liability partnership interests, member interests, participation or
other equivalents of or interest in (regardless of how designated) equity of
such Person, whether voting or nonvoting, including common stock, preferred
stock, convertible securities or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC under the Exchange Act), including in each case all rights relating to such
Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests or under the Applicable Laws of such
issuer’s jurisdiction of organization relating to the formation, existence and
governance of corporations, limited liability companies or partnerships or
business trusts or other legal entities, as the case may be.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended, modified or supplemented from time to time and the rules
and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning set forth in Article X hereof.

“Excess Cash Flow” shall mean, for any Person for any period of determination,
the result of:

(a) EBITDA of such Person for such period, plus

(b) the sum of the following:

(i) the cash portion of extraordinary, unusual or non-recurring revenue, income
and gains received by such Person during such period,

(ii) the cash portion of interest income received by such Person during such
period, and

(iii) cash exchange, translation or performance gains relating to any Interest
Rate Hedge or Foreign Currency Hedge received by such Person during such period,
minus

 

20



--------------------------------------------------------------------------------

(c) the sum of the following:

(i) the cash portion of extraordinary, unusual or non-recurring costs, expenses
and losses of such Person during such period,

(ii) the cash portion of all Interest Expense paid by such Person during such
period,

(iii) the cash portion of all taxes paid by such Person during such period,

(iv) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of the reasonable costs, expenses and fees
incurred in connection with the transactions contemplated by this Agreement and
the Term Loan Agreement and the repayment of the Indebtedness under the Existing
Term Loan Documents at any time prior to, on, or within six (6) months following
the Amendment and Restatement Date which is paid by such Person during such
period,

(v) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of severance and facility closure costs incurred
prior to the Maturity Date which is paid by such Person during such period,

(vi) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of out-of-pocket costs, fees, charges or expenses
paid by Quantum or any of its Subsidiaries during such Period to any Person for
services performed by such Person in connection with a Permitted Acquisition
consummated after the Amendment and Restatement Date to the extent incurred on
or within 180 days prior to the consummation of such Permitted Acquisition,

(vii) the cash portion of all Unfunded Capital Expenditures (net of any proceeds
of related financings with respect to such Capital Expenditures) made by such
Person during such period,

(viii) the cash portion of all regularly scheduled principal payments made by
such Person during such period in respect of the Term Loan and any other
Permitted Indebtedness for borrowed money (other than revolving Indebtedness)
and, to the extent accompanied with a permanent reduction of the applicable
underlying commitment, the cash portion of all principal payments made by such
Person during such period in respect of any revolving Permitted Indebtedness,

(ix) the cash portion of all regularly scheduled principal payments in respect
of Capitalized Lease Obligations made by such Person during such period,

(x) the cash portion of all fees, expenses, commissions and charges paid by such
Person during such period under or in connection with this Agreement, any of the
Other Documents or any of the Term Loan Documents,

(xi) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of all fees, costs, and expenses incurred in
connection with the SEC Inquiry, any fines or penalties resulting from the SEC
Inquiry and the restatement of Quantum’s financial statements,

 

21



--------------------------------------------------------------------------------

(xii) cash exchange, translation, or performance losses relating to any Interest
Rate Hedge or Foreign Currency Hedge incurred by such Person during such period,

(xiii) amounts paid in cash during such period on account of (A) items that were
accounted for as non-cash reductions of net income or EBITDA and (B) reserves or
amounts established in purchase accounting, and

(xiv) the aggregate amount of expenditures actually made by such Person and its
Subsidiaries in cash to the extent that such expenditures are not expensed or
deducted in calculating net income.

“Excess Cash Flow Due Date” shall have the meaning set forth in Section 7.17(b)
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” shall mean (a) deposit accounts of Quantum and its
Subsidiaries maintained at one or more depository banks located in the United
States having an aggregate amount on deposit in all such accounts of not more
than $250,000 at any one time, (b) deposit accounts of Quantum and its
Subsidiaries maintained at depository banks located outside of the United States
(other than the Swiss Blocked Accounts) having an aggregate amount on deposit in
all such accounts of not more than $2,000,000 at any one time, (c) deposit
accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for employees of Quantum or any of its
Subsidiaries, and (d) deposit accounts or securities accounts of Quantum and its
Subsidiaries maintained for the sole purpose of providing deposits permitted
pursuant to clause (k) of the definition of “Permitted Encumbrances”.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any Other Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding the foregoing or any other provision of this Agreement or any
Other Document to the contrary, the foregoing is subject to the following
provisos: (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal under the CEA, or any rule, regulations or order
of the CFTC, solely as a result of the failure by such Loan Party for any reason
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap; (b) if a guarantee of a Swap Obligation would cause such obligation to be
an Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Loan Party executing this Agreement or the Other Documents and a Swap
Obligation would be an Excluded Hedge Liability with respect to one or more of
such Persons, but not all of them, the definition of “Excluded Hedge Liability
or Liabilities” with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

 

 

22



--------------------------------------------------------------------------------

“Excluded Property” shall mean (a) any lease, license (including from a
Governmental Body), state or local franchise, charter or authorization, license
agreement, permit, contract or agreement to which any Loan Party is a party, and
any of its rights or interests thereunder, if and to the extent that a security
interest therein (i) is prohibited by or in violation of any Applicable Law or a
term, provision or condition of any such lease, license, franchise, charter,
authorization, license agreement, permit, contract or agreement or (ii) would
require governmental consent, approval, license or authorization (unless in each
case, such Applicable Law, term, provision or condition or the requirement for
such consent, approval, license or authorization would be rendered ineffective
with respect to the creation of such security interest pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law), provided, however, that the foregoing shall cease to be treated as
“Excluded Property” (and shall constitute Collateral) immediately at such time
as the contractual or legal prohibition shall no longer be applicable and to the
extent severable, such security interest shall attach immediately to any portion
of such lease, license, franchise, charter, authorization, contract or agreement
not subject to the prohibitions specified in clauses (i) or (ii) above,
provided, further that Excluded Property shall not include any proceeds of any
such lease, license, franchise, charter, authorization, contract or agreement or
any goodwill of the Loan Parties’ business associated therewith or attributable
thereto; (b) Excluded Accounts; (c) any Real Property of any Loan Party with a
fair market value of less than $1,000,000; (d) Equity Interests issued by any
Foreign Subsidiary other than Equity Interests described in clause (b) of the
definition of Subsidiary Stock; (e) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the United States Patent and
Trademark Office of a “statement to allege use” or an “amendment to allege use”
with respect thereto, such intent-to-use trademark application shall be
considered Collateral; (f) commercial tort claims where the amount of damages
claimed by the applicable Loan Party is less than $500,000; (g) Margin Stock (to
the extent a security interest therein would violate the provisions of the
regulations of the Board of Governors, including Regulation T, Regulation U, or
Regulation X) and Equity Interests in any Person other than wholly-owned
Subsidiaries that cannot be pledged without the consent of unaffiliated third
parties; and (h) any assets (except for the Swiss Blocked Accounts) located
outside the United States to the extent that such assets require action under
the law of any non-U.S. jurisdiction to create or perfect a security interest in
such assets under such non-U.S. jurisdiction, including any intellectual
property registered in any non-U.S. jurisdiction, to the extent that the
Required Lenders determine in their reasonable discretion that the cost of
obtaining such perfected security interest in such non-U.S. jurisdiction
outweighs the value to the Lenders of obtaining such perfected security
interest.

“Excluded Taxes” shall mean, with respect to any Recipient, (a) Taxes imposed on
or measured by net income (however denominated) and franchise Taxes, in each
case (i) imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such Recipient is organized or in which its principal
office or applicable lending office is located or (ii) imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than any such connection arising solely from such
Recipient having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies

 

23



--------------------------------------------------------------------------------

under, this Agreement or any Other Document), (b) any branch profits Taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which any Loan Party is or has been located, (c) in the case of
a Lender, any withholding Tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Loan Parties with
respect to such withholding Tax pursuant to Section 3.10(a) hereof, (d) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(e) hereof,
or (e) any Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean the Revolving Credit and Security
Agreement, dated as of the Original Closing Date, as heretofore amended,
modified and supplemented, by and among Agent, Lenders and Borrowers.

“Existing Lenders” shall mean the financial institutions which are parties to
the Existing Credit Agreement as lenders.

“Existing Loan Documents” shall mean, collectively, the Existing Credit
Agreement and all of the other agreements, documents and instruments executed
and delivered in connection therewith or related thereto.

“Existing Term Loan Agent” shall mean TCW Asset Management Company LLC, a
Delaware limited liability company, in its capacity as administrative agent
under the Existing Term Loan Agreement.

“Existing Term Loan Documents” shall mean, collectively, the following (as the
same have heretofore been amended, modified or supplemented): (a) the Term Loan
Credit and Security Agreement, dated as of the Original Closing Date, by and
among Existing Term Loan Agent, the financial institutions which are parties
thereto as lenders, and the Loan Parties, (b) all exhibits, schedules and
disclosure letters referred to therein or delivered pursuant thereto, if any,
and all amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof, and (c) all of the other agreements,
documents and instruments executed and delivered in connection therewith or
related thereto.

“Extraordinary Receipts” shall mean the Net Cash Proceeds received by any Loan
Party or any of its Subsidiaries not in the Ordinary Course of Business (and not
consisting of proceeds from the sale of Inventory), including, without
limitation, (a) proceeds under any insurance policy on account of damage or
destruction of any assets or property of such Loan Party or Subsidiary,
(b) condemnation awards (and payments in lieu thereof), (c) indemnity payments,
(d) foreign, United States, state or local tax refunds, (e) pension plan
reversions and (f) judgments, proceeds of settlements or other consideration of
any kind in connection with any cause of action.

“Facility Fee” shall have the meaning set forth in Section 3.3(b) hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Amendment
and Restatement Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Bodies and implementing such
Sections of the Code.

 

24



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) calculated by the Federal Reserve Bank of New York (or any
successor), based on such day’s overnight federal funds transactions by
depositary institutions, as determined in such matter as such Federal Reserve
Bank (or any successor) shall set forth on its public website from time to time,
and as published on the next succeeding Business Day by such Federal Reserve
Bank as the “Federal Funds Effective Rate”; provided, if such Federal Reserve
Bank (or its successor) does not publish such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the Federal Funds Effective Rate for
the last day on which such rate was announced.

“Fee Letter” shall mean the Third Amended and Restated Fee Letter, dated as of
the Amendment and Restatement Date, by and among Borrowers and Agent.

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
fiscal period, the ratio of (a) the result of (i) EBITDA for such Person for
such period, minus (ii) Unfunded Capital Expenditures made by such Person during
such period, to (b) the sum of all Fixed Charges made by such Person during such
period.

“Fixed Charges” shall mean, with respect to any Person for any fiscal period,
the sum of the following, without duplication (in each case determined in
accordance with GAAP): (a) all Debt Payments made by such Person during such
period, plus (b) all federal, state, and local income taxes paid in cash by such
Person during such period, plus (c) all Restricted Payments (other than
Restricted Payments permitted by Section 7.7(d) hereof) paid in cash by such
Person during such period; plus (d) all rent paid in cash by such Person during
such period for restructured facilities.

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

“Foreign Cash Equivalents” shall mean (a) marketable direct obligations issued
by, or unconditionally guaranteed by, the United Kingdom or any European Union
Central Bank or issued by any agency thereof and backed by the full faith and
credit of the United Kingdom or any European Union Central Bank, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state, province or
territory of the United Kingdom or any European Union Central Bank, or any
political subdivision of any such state, province, territory or country or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) certificates of
deposit, time deposits, overnight bank deposits or bankers’ acceptances maturing
within one year from the date of acquisition thereof issued by any bank
organized under the laws of the United Kingdom or any European Union Central
Bank at the date of acquisition thereof combined capital and surplus of not less
than the Dollar Equivalent of $500,000,000, (d) deposit accounts maintained with
(i) any bank that satisfies the criteria described in clause (c) above, or
(ii) any other bank organized under

 

25



--------------------------------------------------------------------------------

the laws of the United Kingdom so long as the full amount maintained with any
such other bank is insured by the Financial Services Compensation Scheme,
(e) repurchase obligations of any commercial bank satisfying the requirements of
clause (c) of this definition or any recognized securities dealer having
combined capital and surplus of not less than the Dollar Equivalent of
$500,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (c) above, (f) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (c) above, and (g) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (f) above.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

“Foreign Currency Hedge Liabilities” shall mean the liabilities of the Loan
Parties and their Subsidiaries owing to the provider of a Foreign Currency
Hedge. For purposes of this Agreement and all of the Other Documents, all
Foreign Currency Hedge Liabilities of any Loan Party or Subsidiary that is party
to any Lender-Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all of the Other Documents, be “Obligations” of such Person and of
each other Loan Party, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5 hereof.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” shall mean (a) any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia, or (b) any Subsidiary of any Person that is
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia that owns (directly or indirectly) no assets other
than Equity Interests and/or debt interests of one or more Subsidiaries
described in clause (a) above and other de minimis assets.

“Format Development Agreement” shall mean: (a) the Format Development Agreement,
dated March 10, 2016, among Quantum, Hewlett-Packard Company (“HP”) and
International Business Machines Corporation (“IBM”) relating to LTO8; (b) the
Format Development Agreement, dated August 20, 2012, between Quantum, HP, and
IBM relating to LTO7; (c) the Format Development Agreement, dated August 24,
2009, between Quantum, HP and IBM relating to LTO6; (d) the Format Development
Agreement, dated March 23, 2007, between Quantum, HP and IBM relating to LTO 5;
(e) the Format Development Agreement, dated August 18, 2005, between Quantum, HP
and IBM relating to LTO4; (f) the Format Development Agreement, dated
January 22, 2003, between Certance LLC, HP and IBM relating to LTO3; and (g) any
prior or subsequent format development agreement relating to LTO to which
Quantum or any Subsidiary is a party.

 

26



--------------------------------------------------------------------------------

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

“Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all Indebtedness of such Person for borrowed money, (b) all obligations of
such Person to pay the deferred purchase price of property or services (but not
including trade payables and accrued expenses incurred in the Ordinary Course of
Business which are not represented by a promissory note or other evidence of
indebtedness and which are not more than thirty (30) days past due (and, for the
avoidance of doubt, any royalty payments payable in the Ordinary Course of
Business in respect of non-exclusive licenses)), (c) all Indebtedness of such
Person evidenced by notes, bonds, debentures, or similar evidences of
Indebtedness that by its terms matures more than one year from, or is directly
or indirectly renewable or extendible at such Person’s option under a revolving
credit or similar agreement obligating the lender or lenders to extend credit
over a period of more than one year from the date of creation thereof, (d) all
reimbursement obligations (contingent or otherwise) of such Person under any
letter of credit agreement, banker’s acceptance agreement or similar arrangement
that have been drawn but not yet reimbursed, (e) all Capitalized Lease
Obligations and Permitted Purchase Money Indebtedness of such Person, (f) all
current maturities of long-term debt, revolving credit and short term debt of
such Person extendible beyond one year at the option of the debtor, (g) in the
case of the Loan Parties, the Obligations and the Term Loan Indebtedness, and
(h) without duplication, Indebtedness consisting of guaranties of Funded Debt of
other Persons; provided however that for purposes of determining the amount of
Funded Debt with respect to the Obligations, the amount of Funded Debt shall be
equal to the quotient of (x) the sum of the outstanding Revolving Advances,
Swing Loans and the Maximum Undrawn Amount of all outstanding Letters of Credit
for each day of the most recently ended fiscal quarter, divided by (y) the
number of such days in such fiscal quarter.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” or “Guarantors” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance reasonably satisfactory to Agent.

 

27



--------------------------------------------------------------------------------

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance reasonably satisfactory to Agent, including Article XVII hereof.

“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

“Historical Audited Financial Statements” shall mean the audited consolidated
balance sheets of Quantum and its Subsidiaries as at the end of the fiscal year
ended March 31, 2017 and the related consolidated statements of income or
operations, changes in stockholders’ equity, and cash flows for such fiscal
year, including the notes thereto.

“Immaterial Subsidiary” shall mean, at any time, any Subsidiary of any Loan
Party (a) designated as such by Borrowing Agent after the Amendment and
Restatement Date in a written notice delivered to Agent and (b) which does not
(x) own or generate any Receivables or Inventory, (y) have revenues in any
fiscal year in excess of $250,000 (other than, in the case of Quantum
International, revenue generated through foreign branch offices pursuant to the
Transfer Pricing Program) and (z) receive or generate any royalty revenue; it
being understood that, as of the Amendment and Restatement Date, each of
(1) Advanced Digital Information Corporation, a Washington corporation,
(2) Certance (US) Holdings, Inc., a Delaware corporation, (3) Certance Holdings
Corporation, a Delaware corporation, (4) Certance LLC, a Delaware limited
liability company, (5) Quantum International, and (6) Quantum India Development
Center Private Ltd. shall be deemed to be an “Immaterial Subsidiary”.

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities of such Person (whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several) of such Person for or in respect of:
(a) borrowed money; (b) amounts received under or liabilities in respect of any
note purchase or acceptance credit facility, and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (c) all
Capitalized Lease Obligations; (d) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, banker’s acceptance agreement
or similar arrangement; (e) obligations (determined as the mark-to-market
value(s)) under any Interest Rate Hedge, Foreign Currency Hedge, or other
interest rate management device, foreign currency exchange agreement, currency
swap agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement, in each case,
after taking into account the effect of any legally enforceable netting
arrangement relating to such

 

28



--------------------------------------------------------------------------------

obligations; (f) any other advances of credit made to or on behalf of such
Person or any other transaction (including forward sale or purchase agreements
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including trade payables and accrued expenses incurred in the
Ordinary Course of Business which are not represented by a promissory note or
other evidence of indebtedness and which are not more than thirty (30) days past
due (and, for the avoidance of doubt, any royalty payments payable in the
Ordinary Course of Business in respect of non-exclusive licenses); (g) all
Equity Interests of such Person subject to repurchase or redemption rights or
obligations (excluding repurchases or redemptions at the sole option of such
Person); (h) all indebtedness, obligations or liabilities secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are otherwise an obligation of such Person; (i) all obligations of
such Person for “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts and in each case to the extent appearing as a liability on such
Person’s balance sheet in accordance with GAAP; (j) off-balance sheet
liabilities of such Person; (k) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business; and (l) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (a) through (k).

“Indemnified Party” shall have the meaning set forth in Section 16.5 hereof.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrowers under this Agreement or any Other Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, that such Person or such Person’s direct or indirect
Parent (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or is generally unable, to pay its debts as they become due or ceases
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment of a type described in
clauses (a) or (b), provided that an Insolvency Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect Parent by a Governmental Body
or instrumentality thereof if, and only if, such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Body or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

29



--------------------------------------------------------------------------------

“Intellectual Property” shall mean property constituting a patent, copyright,
trademark, service mark, trade name, mask work, trade secrets or design right
under Applicable Law (and any registration or application in respect of the
foregoing), including any such property to which a Loan Party has a license or
other right to use any of the foregoing under Applicable Law.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the Amendment and Restatement Date, between Agent and Term Loan Agent, as
acknowledged and agreed to by the Loan Parties, as the same may be amended,
modified, supplemented, renewed, restated or replaced from time to time in
accordance with the terms thereof.

“Interest Expense” shall mean, for any period, the aggregate interest expense of
Quantum and its Subsidiaries, on a consolidated basis, for such period,
determined in accordance with GAAP.

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreement entered into by any Loan Party or any of its Subsidiaries in
order to provide protection to, or minimize the impact upon, any Loan Party or
its Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

“Interest Rate Hedge Liabilities” shall mean the liabilities owing to the
provider of any Interest Rate Hedge. For purposes of this Agreement and all of
the Other Documents, all Interest Rate Hedge Liabilities of any Loan Party or
Subsidiary that is party to any Lender-Provided Interest Rate Hedge shall be
“Obligations” hereunder and under the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person, and the Liens securing
such Interest Rate Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the Other Documents, subject to
the express provisions of Section 11.5 hereof.

“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s inventory (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.

“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
moving expenses and similar advances to officers and employees of such Person
made in the ordinary course of business, and (b) bona fide accounts receivable
arising in the ordinary course of business), or acquisitions of Indebtedness,
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person). The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustment for increases or decreases in value,
or write-ups, write-downs, or write-offs with respect to such Investment.

 

30



--------------------------------------------------------------------------------

“Investment Property” shall mean and include, with respect to any Person, all of
such Person’s now owned or hereafter acquired securities (whether certificated
or uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts, and any other asset or right that would
constitute “investment property” under the Uniform Commercial Code.

“Issuers” shall mean, collectively: (a) Agent, in its capacity as the issuer of
Letters of Credit hereunder and (b) any other Lender which is requested by
Borrowing Agent and is acceptable to Agent in its sole discretion to become an
issuer of Letters of Credit hereunder; each an “Issuer”.

“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, binding opinion, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Body, foreign or domestic.

“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
permitted transferee, successor or assign of any Lender. For the purposes of any
provision of this Agreement or any Other Document which provides for the
granting of a security interest or other Lien to Agent for the benefit of
Lenders as security for the Obligations, “Lenders” shall include any Affiliate
of a Lender to which such Obligation (specifically including any Hedge
Liabilities in respect of Lender-Provided Hedges and any Cash Management
Liabilities) is owed.

“Lender-Provided Hedges” shall mean, collectively, all Lender-Provided Foreign
Currency Hedges and all Lender-Provided Interest Rate Hedges.

“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender to any Loan Party or any Subsidiary of a Loan
Party and for which such Lender confirms to Agent in writing prior to the
execution thereof that it: (a) is documented in a standard International Swap
Dealers Association, Inc. Master Agreement or another reasonable and customary
manner; (b) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner; and (c) is
entered into for hedging (rather than speculative) purposes.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender to any Loan Party or any Subsidiary of a Loan Party and
with respect to which such Lender confirms to Agent in writing prior to the
execution thereof that it: (a) is documented in a standard International Swap
Dealers Association, Inc. Master Agreement or another reasonable and customary
manner; (b) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner; and (c) is
entered into for hedging (rather than speculative) purposes.

 

31



--------------------------------------------------------------------------------

“Letter of Credit Application” shall have the meaning set forth in
Section 2.12(a) hereof.

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.

“Letter of Credit Sublimit” shall mean $3,000,000.

“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
“LIBOR Rate”.

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or (x) if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate
Source, a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error), (y) if the LIBOR Rate
is unascertainable as set forth in Section 3.8.2(i) hereof, a comparable
replacement rate determined in accordance with Section 3.8.2 hereof), by (b) a
number equal to 1.00 minus the Reserve Percentage; provided, however, that if
the LIBOR Rate determined as provided above would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. The LIBOR Rate shall
be adjusted with respect to any LIBOR Rate Loan that is outstanding on the
effective date of any change in the Reserve Percentage as of such effective
date. Agent shall give reasonably prompt notice to the Borrowing Agent of the
LIBOR Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

“LIBOR Termination Date” shall have the meaning set forth in Section 3.8.2(a)
hereof.

“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.

“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.

 

32



--------------------------------------------------------------------------------

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance reasonably satisfactory to Agent, by which Agent is given
the unqualified right, vis-à-vis such Licensor, to enforce Agent’s Liens with
respect to and to Dispose of any Loan Party’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Loan Party’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise),
encumbrance, preference, priority or other security agreement or preferential
arrangement held or asserted in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
the interest of a lessor under any capital lease (or financing lease having
substantially the same economic effect as any of the foregoing), and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent and Term Loan Agent by a Person who owns or occupies premises at which any
Collateral may be located from time to time in form and substance reasonably
satisfactory to Agent.

“Liquidity” shall mean, as of any date of determination, the sum of (a) Undrawn
Availability on such date, plus (b) the aggregate amount of all Qualified Cash
and PNC Other Cash on such date.

“Loan Party” or “Loan Parties” shall have the meaning set forth in the preamble
to this Agreement and shall extend to all permitted successors and assigns of
such Persons.

“LTO Consortium” shall mean any Person party to a Format Development Agreement.

“LTO Program” shall mean assets (including Intellectual Property) and revenue
directly related and attributable to the Linear Tape-Open (“LTO”) format for
which a Format Development Agreement exists.

“Manufacturing Inventory” shall mean Inventory classified on any Loan Party’s
balance sheet as manufacturing inventory in accordance with GAAP.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of either (i) Quantum or (ii) the Loan Parties, taken as a whole,
(b) the ability of either (i) Quantum or (ii) the Loan Parties, taken as a
whole, to duly and punctually pay or perform the Obligations in accordance with
the terms hereof, (c) Agent’s Liens on the Collateral or the priority of any
such Lien on all or a material portion of the Collateral or (d) the practical
realization of the benefits of Agent’s and each Lender’s rights and remedies
under this Agreement and the Other Documents.

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, which is material to any
Loan Party’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

“Material Customers” shall mean, as of any date of determination, the top five
(5) Customers of Quantum and its Subsidiaries for the trailing twelve (12) month
period ending on the last day of the month most recently ended, as measured by
the aggregate revenue received by Quantum and its Subsidiaries from all
Customers.

“Material Indebtedness” shall mean Indebtedness (other than the Obligations) of
any Loan Party to any Person with a then-outstanding principal balance (or, in
the case of any Indebtedness not so denominated, with a then-outstanding total
obligation amount) of $1,000,000 or more.

“Maturity Date” shall mean December 27, 2023.

“Maximum Revolving Advance Amount” shall mean (a) for the period commencing on
the Amendment and Restatement Date and until the conditions set forth in
Section 6.14(a) hereof have been satisfied, $12,000,000, and (b) thereafter,
$45,000,000.

“Maximum Swing Loan Advance Amount” shall mean $4,500,000.

“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.

“Minimum PNC Qualified Cash Amount” shall mean $5,000,000.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA to which contributions are required or,
within the preceding five plan years, were required by any Loan Party or any
member of the Controlled Group.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4063 or 4064 of ERISA.

“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.

“Net Cash Proceeds” shall mean:

(a) with respect to any Disposition by any Loan Party or any of its Subsidiaries
of any assets, the amount of cash proceeds received (directly or indirectly)
from time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of such Loan Party or Subsidiary in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Encumbrance on any asset (other than
(A) the Obligations and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such Disposition,
(ii) reasonable fees,

 

34



--------------------------------------------------------------------------------

commissions and expenses related thereto and required to be paid by such Loan
Party or such Subsidiary in connection with such Disposition, (iii) taxes paid
or payable to any taxing authorities by such Loan Party or such Subsidiary in
connection with such Disposition, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of any Loan Party
or any of its Subsidiaries, and are properly attributable to such transaction;
and (iv) all amounts that are set aside as a reserve (A) for adjustments in
respect of the purchase price of such assets, (B) for any liabilities associated
with such sale or casualty, to the extent such reserve is required by GAAP, and
(C) for the payment of unassumed liabilities relating to the assets sold or
otherwise Disposed of at the time of, or within 30 days after, the date of such
Disposition;

(b) with respect to the issuance or incurrence of any Indebtedness by any Loan
Party or any of its Subsidiaries, or the issuance by any Loan Party or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Loan Party or such Subsidiary in connection with such issuance or
incurrence, after deducting therefrom only (i) reasonable fees, commissions and
expenses related thereto and required to be paid by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, and (ii) taxes paid
or payable to any taxing authorities by such Loan Party or such Subsidiary in
connection with such issuance or incurrence, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of any
Loan Party or any of its Subsidiaries, and are properly attributable to such
transaction; and

(c) with respect to any Extraordinary Receipts received by any Loan Party or any
of its Subsidiaries, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Loan Party or
Subsidiary in connection therewith after deducting therefrom only (i) the amount
of any Indebtedness secured by any Permitted Encumbrance on any asset (other
than the Obligations) and which is required to be, and is, repaid in connection
with such Extraordinary Receipt; (ii) reasonable fees, commissions and expenses
related thereto and required to be paid by such Loan Party or such Subsidiary in
connection with such Extraordinary Receipt; and (iii) taxes paid or payable to
any taxing authorities by such Loan Party or such Subsidiary in connection with
such Extraordinary Receipt, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash proceeds,
actually paid or payable to a Person that is not an Affiliate of any Loan Party
or any of its Subsidiaries, and are properly attributable to such transaction.

“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.

“Non-Qualifying Party” shall mean any Loan Party that on the Eligibility Date
fails for any reason to qualify as an Eligible Contract Participant.

“Notes” shall mean collectively, the Revolving Credit Note and the Swing Loan
Note.

 

35



--------------------------------------------------------------------------------

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit), covenants and duties owing by
any Loan Party or any Subsidiary of any Loan Party to Issuers, Swing Loan
Lender, Lenders or Agent (or to any other direct or indirect subsidiary or
affiliate of any Issuer, Swing Loan Lender, any Lender or Agent) of any kind or
nature, present or future (including any interest or other amounts accruing
thereon, any fees accruing under or in connection therewith, any costs and
expenses of any Person payable by any Loan Party and any indemnification
obligations payable by any Loan Party arising or payable after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowable or allowed in such proceeding), whether or not evidenced by
any note, guaranty or other instrument, arising under this Agreement, any of the
Other Documents or any Cash Management Products and Services, in each case
whether or not for the payment of money, whether arising by reason of an
extension of credit, opening or issuance of a letter of credit, loan,
establishment of any commercial card or similar facility or guarantee, under any
interest or currency swap, future, option or other similar agreement, or in any
other manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated. Notwithstanding
anything to the contrary contained in the foregoing, the Obligations shall not
include any Excluded Hedge Liabilities.

“Ordinary Course of Business” shall mean, with respect to any Loan Party or any
Subsidiary of a Loan Party, the ordinary course of the business of such Loan
Party or such Subsidiary, as applicable.

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.

“Original Closing Date” shall mean October 21, 2016.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Other Document, or sold or assigned an interest in this
Agreement or any Other Document).

 

36



--------------------------------------------------------------------------------

“Other Documents” shall mean the Notes, the Fee Letter, any Guaranty, any
Guarantor Security Agreement, any Pledge Agreement, any Lender-Provided Hedge,
the Intercreditor Agreement, each Certificate of Beneficial Ownership, the Swiss
Pledge Agreement, and any and all other agreements, instruments and documents,
including any subordination agreements, guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other agreements, documents or instruments heretofore, now or hereafter
executed by any Loan Party and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement, in each case together with all
amendments, modifications, supplements, renewals, extensions, restatements,
substitutions and replacements thereto and thereof.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 3.9 hereof).

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.

“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time, and as published on the next succeeding Business Day as the
overnight bank funding rate by such Federal Reserve Bank (or by such other
recognized electronic source (such as Bloomberg) selected by Agent for the
purpose of displaying such rate) (an “Alternate Source”); provided, that if such
day is not a Business Day, the Overnight Bank Funding Rate for such day shall be
such rate on the immediately preceding Business Day; provided, further, that if
such rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by Agent at such time (which determination shall be
conclusive absent manifest error). If the Overnight Bank Funding Rate determined
as above would be less than zero, then such rate shall be deemed to be zero. The
rate of interest charged shall be adjusted as of each Business Day based on
changes in the Overnight Bank Funding Rate without notice to the Borrowers.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, fifty percent (50%) or more of the Equity Interests issued by
such Person having ordinary voting power to elect a majority of the directors of
such Person, or other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participant Register” shall have the meaning set forth in Section 16.3(b)
hereof.

“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.

 

37



--------------------------------------------------------------------------------

“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to
Section 2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender
hereunder as provided for in Section 2.4(c) hereof and in the Letters of Credit
issued hereunder as provided for in Section 2.14(a) hereof.

“Payment Conditions” shall mean, on any applicable date of determination:
(a) Liquidity shall be equal to or greater than $30,000,000 on such date, and
(b) no Event of Default shall exist or shall have occurred and be continuing on
such date.

“Payment in Full” or “Paid in Full” shall mean (a) the final payment or
repayment and satisfaction in full in immediately available funds of all of the
Obligations, including without limitation all fees or charges that have accrued
hereunder or under any Other Document and are unpaid and the obligations of the
Loans Parties under Section 16.9 hereof (other than (i) contingent
indemnification Obligations which pursuant to the express terms of this
Agreement or any of the Other Documents survive the termination hereof or
thereof but are not then asserted and are unknown, (ii) Obligations with respect
to any Lender-Provided Hedge with respect to which the counterparty providing
such Lender-Provided Hedge has agreed that such Lender-Provided Hedge may remain
outstanding, and (iii) Obligations with respect to any Cash Management Products
and Services with respect to which the Person providing such Cash Management
Products and Services has agreed that such Cash Management Products and Services
may remain outstanding), (b) the receipt by Agent of cash collateral in order to
secure any contingent Obligations for which a claim or demand for payment has
been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including attorneys’ fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations, and (c) the
termination of this Agreement and all of the Commitments of the Lenders. If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent or any Lender is required to surrender
or return such payment or proceeds to any Person for any reason, then the
Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue as if such payment or proceeds had not been received by
Agent or such Lender.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412, 430 or 436 of the
Code and either (a) is maintained or to which contributions are required by any
Loan Party or any member of the Controlled Group or (b) has at any time within
the preceding five years been maintained or to which contributions have been
required by a Loan Party or any entity which was at such time a member of the
Controlled Group.

 

38



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean an acquisition by a Loan Party of the assets,
Equity Interests or of any division or line of business of another Person (the
“Target”); provided that:

(a) at least fifteen (15) Business Days prior to the anticipated closing date of
the proposed acquisition, Borrowing Agent has provided Agent with written notice
of the proposed acquisition,

(b) the board of directors (or other comparable governing body) of the Target
shall have duly approved the acquisition;

(c) if such acquisition includes general partnership interests or any other
Equity Interest that does not have a corporate (or similar) limitation on
liability of the owners thereof, then such acquisition shall be effected by
having such Equity Interests acquired by a corporate holding company directly or
indirectly wholly-owned by a Loan Party and newly formed for the sole purpose of
effecting such acquisition;

(d) the Target or assets acquired shall be used or useful in the business of the
Borrowers, and Borrowing Agent shall have provided Agent all memoranda and
presentations delivered to the board of directors of Quantum or the applicable
Subsidiary describing the rationale for such acquisition;

(e) no Indebtedness will be incurred, assumed or would exist with respect to
Quantum or its Subsidiaries as a result of such acquisition, other than
Indebtedness permitted under clauses (f), (g) and (h) of the definition of
“Permitted Indebtedness”, and no Liens will be incurred, assumed or would exist
with respect to the assets of Quantum or its Subsidiaries as a result of such
acquisition, other than Permitted Encumbrances;

(f) subject to the Intercreditor Agreement, Agent shall have received a first
priority Lien in all acquired assets or Equity Interests which do not constitute
Excluded Property, subject to documentation consistent with the
Collateral-related provisions of this Agreement and the Other Documents and
otherwise reasonably satisfactory to Agent;

(g) to the extent available, the Loan Parties shall have delivered to Agent
financial statements of the acquired entity for the two (2) most recent fiscal
years then ended;

(h) in connection with the acquisition of Equity Interests, the Target shall
(1) have EBITDA, calculated in accordance with GAAP immediately prior to such
acquisition, of at least $1 (or such other minimum amount as Agent shall agree),
and (2) be added as a Borrower or a Guarantor (as Agent shall determine in its
Permitted Discretion) and be jointly and severally liable for all Obligations;

(i) Borrowing Agent shall have delivered to Agent a pro forma balance sheet, pro
forma financial statements and a Compliance Certificate demonstrating by
reasonably detailed calculations that, upon giving effect to such acquisition on
a pro forma basis (including pro forma adjustments arising out of events which
are directly attributable to such acquisition, are factually supportable, and
are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowing Agent and Agent) created by adding the historical combined financial
statements of Quantum and its Subsidiaries (including the combined financial
statements of any other Person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial

 

39



--------------------------------------------------------------------------------

statements of the Target (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed acquisition, Quantum and its
Subsidiaries, on a consolidated basis, (1) would have been in compliance with
each of the financial covenants set forth in Section 6.5 hereof for the four
(4) fiscal quarter period ended immediately prior to the proposed date of
consummation of the proposed acquisition, and (2) are projected to be in
compliance with each of the financial covenants set forth in Section 6.5 hereof
for the four (4) fiscal quarter period ended one year after the proposed date of
consummation of the proposed acquisition;

(j) if the total consideration, including the purchase price and liabilities
assumed (including, without limitation, all Acquired Indebtedness, Indebtedness
under Permitted Seller Notes and Permitted Earnouts), of any such acquisition
shall exceed $10,000,000, Borrowing Agent shall have delivered to Agent a
quality of earnings report performed by a third party firm reasonably acceptable
to Agent;

(k) immediately after giving effect to the consummation of the proposed
acquisition, Quantum and its Subsidiaries, on a consolidated basis, shall be in
compliance on a pro forma basis with the financial covenants set forth in
Section 6.5 hereof, recomputed for the most recently ended fiscal quarter for
which financial statements are required to be delivered pursuant to Section 9.8
hereof;

(l) on the date of any such acquisition, Borrowers shall have Average Liquidity
for the thirty (30) days immediately preceding the date of such acquisition of
not less than $30,000,000;

(m) on the date of any such acquisition and after giving pro forma effect
thereto, each of the Payment Conditions shall have been satisfied;

(n) the total consideration, including the purchase price and liabilities
assumed (including, without limitation, all Acquired Indebtedness, Indebtedness
under Permitted Seller Notes and Permitted Earnouts but excluding consideration
in the form of issuance of Equity Interests permitted hereunder or paid with the
proceeds of the issuance of Equity Interests permitted hereunder), of all such
acquisitions shall not exceed $20,000,000 in the aggregate during the Term;

(o) not later than five (5) Business Days prior to the anticipated closing date
of the proposed acquisition, Borrowing Agent has provided Agent with copies of
the most recent drafts of the acquisition agreement and other material
agreements, documents and instruments related to the proposed acquisition,
including, without limitation, any related management, non-compete, employment,
option or other material agreements (the “Acquisition Documents”), and, in any
event, promptly following the closing date of the acquisition, Borrowing Agent
shall provide Agent with true, correct and complete copies of the Acquisition
Documents, in each case duly authorized, executed and delivered by the parties
thereto, together with any schedules to such Acquisition Documents;

(p) such assets shall be located in the United States or such Target shall be
incorporated in a state within the United States; and

 

40



--------------------------------------------------------------------------------

(q) no assets acquired in any such acquisition shall be included in the Formula
Amount until Agent has received a field examination and/or appraisal of such
assets, in form and substance acceptable to Agent.

For the purposes of calculating Liquidity and Average Liquidity under this
definition, any assets being acquired in the proposed acquisition shall be
included in the Formula Amount on the date of closing of such acquisition so
long as Agent has received an audit or appraisal of such assets as set forth in
clause (o) above and so long as such assets satisfy the applicable eligibility
criteria described herein.

“Permitted Assignees” shall mean: (a) Agent, any Lender or any of their direct
or indirect Affiliates; and (b) any fund that is administered or managed by
Agent or any Lender, an Affiliate of Agent or any Lender or a related entity.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.

“Permitted Dispositions” shall mean:

(a) Dispositions of Equipment that is substantially worn, damaged or obsolete or
no longer used or useful in the Ordinary Course of Business of the Loan Parties
or their Subsidiaries and leases or subleases of Real Property that is not
useful in the conduct of the business of the Loan Parties or their Subsidiaries;

(b) sales of Inventory to Customers in the Ordinary Course of Business;

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or any of the Other Documents;

(d) the licensing of patents, trademarks, copyrights, and other Intellectual
Property rights (i) on a non-exclusive basis in the Ordinary Course of Business
or (ii) on a non-exclusive basis (other than with respect to exclusivity for
specific geographic locations), in each case under this clause (ii), in the
Ordinary Course of Business to the extent consistent with past practice;

(e) the granting of Permitted Encumbrances;

(f) the sale or discount, in each case without recourse, of Receivables arising
in the Ordinary Course of Business, but only in connection with the compromise
or collection thereof;

(g) any involuntary loss, damage or destruction of property;

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

(i) the leasing or subleasing of assets of any Loan Party or its Subsidiaries in
the Ordinary Course of Business;

 

41



--------------------------------------------------------------------------------

(j) (i) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Quantum, (ii) the sale or issuance of Equity Interests (other than
Disqualified Equity Interests) of any wholly-owned Subsidiary of a Loan Party
that is itself a Loan Party to such Loan Party and (iii) the sale or issuance of
Equity Interests (other than Disqualified Equity Interests) of any Subsidiary
that is not a Loan Party to any Subsidiary that is not a Loan Party;

(k) (i) the lapse of registered patents, trademarks, copyrights and other
Intellectual Property of any Loan Party or its Subsidiaries to the extent not
economically desirable in the conduct of its business or (ii) the abandonment of
patents, trademarks, copyrights or other Intellectual Property rights so long as
(in each case under clauses (i) and (ii)), (A) such patents, trademarks,
copyrights or other Intellectual Property rights do not generate material
revenue, (B) such lapse or abandonment would not reduce the recurring royalty
revenue stream of assets not Disposed of, and (C) such lapse or abandonment is
not materially adverse to the interests of Agent and the other Secured Parties;

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement;

(m) the making of Permitted Investments;

(n) Dispositions of assets acquired by any Loan Party or its Subsidiaries
pursuant to a Permitted Acquisition consummated within twelve (12) months of the
date of the proposed Disposition so long as (i) the consideration received for
the assets to be so Disposed of is at least equal to the fair market value (as
determined in good faith by such Loan Party or the applicable Subsidiary) of
such assets, (ii) the assets to be so Disposed of are not necessary or
economically desirable in connection with the business of the Loan Parties and
their Subsidiaries, and (iii) the assets to be so Disposed of are readily
identifiable as assets acquired pursuant to the subject Permitted Acquisition;

(o) transfers of assets (i) from any Loan Party or any of its Subsidiaries to a
Loan Party and (ii) from any Subsidiary of any Loan Party that is not a Loan
Party to a Loan Party, in each case, to the extent made in accordance with
Section 7.10 hereof;

(p) Dispositions of intangible assets not otherwise permitted in clauses
(a) through (o) above, so long as (i) no Default or Event of Default then exists
or would arise therefrom, (ii) such Disposition would not reduce the recurring
royalty revenue stream of assets not Disposed of, (iii) such intangible assets
do not generate material revenue, (iv) any such Disposition would not result in
a material increase in any costs or expenses of Quantum and its Subsidiaries,
(v) such Disposition is made at fair market value (as determined in good faith
by Borrowing Agent or the applicable Subsidiary), and (vi) the aggregate fair
market value of all such intangible assets Disposed of in any fiscal year
(including the proposed Disposition) would, together with the aggregate fair
market value of all assets Disposed of pursuant to clause (q) of this
definition, not exceed $10,000,000; and

(q) Dispositions of assets not otherwise permitted in clauses (a) through (o)
above, so long as (i) such Disposition would not reduce the recurring royalty
revenue stream of assets not Disposed of, (ii) no Default or Event of Default
then exists or would arise therefrom, (iii) such Disposition is made at fair
market value (as determined in good faith by Borrowing Agent

 

42



--------------------------------------------------------------------------------

or the applicable Subsidiary), (iv) the aggregate fair market value of all such
assets Disposed of in any fiscal year (including the proposed Disposition)
would, together with the aggregate fair market value of all assets Disposed of
pursuant to clause (p) of this definition, not exceed $10,000,000, (v) in any
such Disposition, at least 75% of the purchase price is paid to such Loan Party
or Subsidiary in cash, and (vi) within five (5) Business Days of the
consummation of any single Disposition or series of related Dispositions which
include ABL Priority Collateral in which the aggregate fair market value of all
such assets Disposed of exceeds $5,000,000, Borrowing Agent shall deliver to
Agent an updated Borrowing Base Certificate.

“Permitted Earnouts” shall mean, with respect to a Loan Party, any obligations
of such Loan Party arising from a Permitted Acquisition which are payable to the
seller based on the achievement of specified financial results over time and, if
in excess of $1,500,000, are subject to subordination terms (or a Subordination
Agreement in favor of Agent and Lenders) reasonably acceptable to Agent.

“Permitted Encumbrances” shall mean:

(a) Liens in favor of Agent, for the benefit of the Secured Parties, to secure
the Obligations, including without limitation, Liens securing Hedge Liabilities
and Cash Management Products and Services;

(b) Liens in favor of Term Loan Agent, for the benefit of the Term Loan Lenders,
to secure the Term Loan Indebtedness;

(c) Liens for unpaid taxes, assessments or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, charges or levies are being
Properly Contested;

(d) judgment Liens arising solely as a result of the existence of judgments,
orders or awards that do not constitute an Event of Default under Section 10.6
hereof;

(e) Liens set forth on Schedule 7.2 hereof; provided that such Liens shall
secure only the Indebtedness or other obligations which they secure on the
Amendment and Restatement Date (and any Refinancing Indebtedness in respect
thereof permitted hereunder) and shall not subsequently apply to any other
property or assets of any Loan Party other than the property and assets to which
they apply as of the Amendment and Restatement Date.

(f) the interests of lessors (and interests in the title of such lessors) under
operating leases and non-exclusive licensors (and interests in the title of such
licensors) under license agreements;

(g) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof;

(h) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers or suppliers arising in the Ordinary
Course of Business and not in connection with the borrowing of money and which
Liens either (i) are for sums not yet delinquent, or (ii) are being Properly
Contested;

 

43



--------------------------------------------------------------------------------

(i) Liens on amounts deposited to secure obligations of the Loan Parties and
their Subsidiaries in connection with worker’s compensation or other
unemployment insurance;

(j) Liens on amounts deposited to secure obligations of the Loan Parties and
their Subsidiaries in connection with the making or entering into of bids,
tenders, or leases in the Ordinary Course of Business and not in connection with
the borrowing of money;

(k) Liens on amounts deposited to secure reimbursement obligations of the Loan
Parties and their Subsidiaries with respect to surety or appeal bonds obtained
in the Ordinary Course of Business;

(l) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof;

(m) to the extent constituting a Permitted Disposition, licenses of patents,
trademarks, copyrights and other Intellectual Property rights;

(n) Liens that are replacements of Permitted Encumbrances to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;

(o) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of deposit accounts of the Loan Parties and their
Subsidiaries in the Ordinary Course of Business;

(p) Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
such financing is permitted under the definition of “Permitted Indebtedness”;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(r) Liens solely on any cash earnest money deposits made by the Loan Parties and
their Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition;

(s) Liens that secure Indebtedness of Foreign Subsidiaries permitted under
clause (q) of the definition of “Permitted Indebtedness”; and

(t) other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed $1,000,000.

“Permitted Indebtedness” shall mean:

(a) the Obligations;

 

44



--------------------------------------------------------------------------------

(b) Indebtedness as of the Amendment and Restatement Date set forth on Schedule
7.8 hereto and any Refinancing Indebtedness in respect of such Indebtedness;

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness; provided that the aggregate outstanding principal
amount of such Indebtedness shall not exceed $5,000,000 at any time;

(d) endorsement of instruments or other payment items for deposit;

(e) Indebtedness consisting of guarantees permitted under Section 7.3 hereof;

(f) Indebtedness incurred on the date of the consummation of a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition;
provided that (i) such Indebtedness shall at all times be unsecured, (ii) such
Indebtedness is not incurred for working capital purposes, (iii) such
Indebtedness shall not amortize or mature prior to the date that is six
(6) months after the Maturity Date and such Indebtedness shall not provide for
the payment of interest thereon in cash or Cash Equivalents prior to the date
that is six (6) months after the Maturity Date, (iv) such Indebtedness shall be
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent; and (v) the aggregate outstanding principal
amount of such Indebtedness shall not exceed $10,000,000 at any time;

(g) Acquired Indebtedness and any Refinancing Indebtedness in respect of such
Acquired Indebtedness; provided that (i) such Indebtedness shall at all times be
unsecured, and (ii) the aggregate outstanding principal amount of such
Indebtedness shall not exceed $10,000,000 at any time;

(h) Indebtedness (x) constituting deferred purchase price obligations arising in
connection with Permitted Acquisitions, (y) under Permitted Seller Notes and
Permitted Earnouts arising in connection with Permitted Acquisitions, and
(z) under non-compete payment obligations arising in connection with Permitted
Acquisitions, provided that, (i) such Indebtedness shall at all times be
unsecured, (ii) such Indebtedness described in clauses (x) and (y) above (other
than, with respect to any Permitted Acquisition, deferred purchase price
obligations arising in connection therewith, the payment of which are not
subject to any condition or contingency, other than the passage of time, in an
amount not to exceed 15% of the purchase price for such Permitted Acquisition)
shall be subordinated in right of payment to the Obligations on terms and
conditions reasonably satisfactory to Agent and in no event shall the Loan
Parties make any payments in respect of such Indebtedness unless, as of the date
of any such payment and after giving effect thereto, (A) each of the Payment
Conditions shall have been satisfied; and (B) Quantum and its Subsidiaries, on a
consolidated basis, are projected to be in compliance with each of the financial
covenants set forth in Section 6.5 hereof for the four (4) fiscal quarter period
ended one year after the proposed date of such payment; and (iii) the aggregate
outstanding principal amount of such Indebtedness shall not exceed $10,000,000
at any time;

(i) Reserved;

(j) Indebtedness incurred in the Ordinary Course of Business under performance,
surety, bid, statutory, or appeal bonds;

 

45



--------------------------------------------------------------------------------

(k) Indebtedness owed to any Person providing property, casualty, liability or
other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

(l) Indebtedness consisting of Interest Rate Hedges and Foreign Currency Hedges
that is incurred for the bona fide purpose of hedging the interest rate,
commodity or foreign currency risks associated with the operations of the Loan
Parties and their Subsidiaries and not for speculative purposes;

(m) Cash Management Liabilities;

(n) unsecured Indebtedness of Quantum owing to former employees, officers or
directors (or any spouses, ex-spouses or estates of any of the foregoing)
incurred in connection with the repurchase by Quantum of the Equity Interests of
Quantum that has been issued to such Persons, so long as (i) such Indebtedness
shall at all times be unsecured; (ii) such Indebtedness shall be subordinated in
right of payment to the Obligations on terms and conditions reasonably
acceptable to Agent; and (iii) the aggregate outstanding principal amount of
such Indebtedness shall not exceed $1,000,000 at any time;

(o) Indebtedness constituting Permitted Investments;

(p) unsecured Indebtedness incurred in respect of netting services, overdraft
protection and other like services, in each case, incurred in the Ordinary
Course of Business;

(q) Indebtedness of any Foreign Subsidiaries of Quantum; provided that (i) the
aggregate outstanding principal amount of such Indebtedness shall not exceed
$2,500,000 at any time, and (ii) such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets;

(r) Indebtedness of any Loan Party or its Subsidiaries in respect of Permitted
Intercompany Advances;

(s) the accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness;

(t) any other Indebtedness which is unsecured (or, to the extent a Lien securing
such Indebtedness constitutes a Permitted Encumbrance, secured Indebtedness)
incurred by any Loan Party or any of its Subsidiaries, not otherwise permitted
in clauses (a) through (s) above, and any Refinancing Indebtedness in respect of
such Indebtedness; provided that the aggregate principal amount of such
Indebtedness outstanding at any one time shall not exceed $3,750,000;

(u) any other unsecured Subordinated Indebtedness incurred by any Loan Party or
any of its Subsidiaries (and any Refinancing Indebtedness in respect of such
Subordinated Indebtedness) not otherwise permitted in clauses (a) through (t)
above; provided that (i) on the date such Indebtedness is incurred and
immediately after giving effect thereto, no Default or Event of Default shall
exist or shall have occurred and be continuing or would result therefrom, and
(ii) the aggregate principal amount of such Indebtedness outstanding at any one
time shall not exceed $15,000,000; and

 

46



--------------------------------------------------------------------------------

(v) the Term Loan Indebtedness (and any refinancing in respect of such Term Loan
Indebtedness that is permitted by the terms of the Intercreditor Agreement).

“Permitted Intercompany Advances” shall mean any loans and/or advances made:

(a) pursuant to, and in accordance with, the Transfer Pricing Program;

(b) by a Loan Party to another Loan Party;

(c) by a Subsidiary of a Loan Party that is not a Loan Party to another
Subsidiary of a Loan Party that is not a Loan Party;

(d) by a Subsidiary of a Loan Party that is not a Loan Party to a Loan Party;
and

(e) by a Loan Party to a Subsidiary of a Loan Party that is not a Loan Party;
provided that (i) the aggregate amount of all such loans and advances made after
the Amendment and Restatement Date at any one time outstanding shall not exceed
$2,500,000; (ii) immediately after giving effect to the making of such loan or
advance, Quantum and its Subsidiaries, on a consolidated basis, shall be in
compliance on a pro forma basis with the financial covenants set forth in
Section 6.5 hereof, recomputed for the most recently ended fiscal quarter for
which financial statements are required to be delivered pursuant to Section 9.8
hereof; (iii) on the date any such loan or advance is made and after giving
effect thereto, each of the Payment Conditions shall have been satisfied; and
(iv) in connection with any loan or advance made for purposes of funding a
Permitted Acquisition, such loan or advance shall promptly be repaid in full by
such Subsidiary to such Loan Party if such Permitted Acquisition is not
consummated within thirty (30) days of the making of such loan or advance.

“Permitted Investments” shall mean:

(a) Investments in (i) cash and Cash Equivalents, (ii) Foreign Cash Equivalents,
and (iii) readily marketable United States corporate securities that are made in
compliance with the Cash Management Policy;

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the Ordinary Course of Business;

(c) advances made in connection with purchases of goods or services in the
Ordinary Course of Business;

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the Ordinary Course of Business or owing to any
Loan Party or any of its Subsidiaries as a result of an Insolvency Event
involving a Customer or upon the foreclosure or enforcement of any Lien in favor
of a Loan Party or its Subsidiaries;

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Amendment and Restatement Date and set forth on Schedule 7.4 hereto;

 

47



--------------------------------------------------------------------------------

(f) guarantees permitted under Section 7.3 hereof;

(g) Permitted Intercompany Advances, so long as, at the request of Agent,
(i) the applicable loan or advance is evidenced by a promissory note on terms
and conditions (including terms subordinating payment of the Indebtedness
evidenced by such note to the prior Payment in Full of all of the Obligations)
acceptable to Agent in its Permitted Discretion and (ii) such note has been
delivered to Agent either endorsed in blank or together with an undated
instrument of transfer executed in blank by the applicable Loan Parties that are
the payees on such note;

(h) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Quantum);

(i) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of Customers or suppliers or otherwise
outside the Ordinary Course of Business) or as security for any such
Indebtedness or claims;

(j) deposits of cash made in the Ordinary Course of Business to secure
performance of operating leases;

(k) (i) non-cash loans and advances to employees, officers and directors of
Quantum or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Quantum, so long as the proceeds of such loans or advances are used
in their entirety to purchase such Equity Interests in Quantum, and (ii) loans
and advances to employees and officers of any Loan Party or any of its
Subsidiaries in the Ordinary Course of Business for any other business purpose
and in an aggregate amount not to exceed $1,000,000 at any one time;

(l) Permitted Acquisitions and Specified Immaterial Acquisitions;

(m) Investments resulting from entering into (i) Interest Rate Hedges, Foreign
Currency Hedges or Cash Management Products and Services, or (ii) agreements
relative to Indebtedness that is permitted under clause (j) of the definition of
“Permitted Indebtedness”;

(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by Applicable Law to maintain a minimum net capital
requirement or as may be otherwise required by Applicable Law;

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;

(p) any Investment by way of (i) merger, consolidation, reorganization or
recapitalization, (ii) reclassification of Equity Interests; or (iii) transfer
of assets, in each case solely to the extent permitted by Section 7.1 hereof;

(q) to the extent constituting an Investment, any Restricted Payment to the
extent permitted by Section 7.7 hereof; and

 

48



--------------------------------------------------------------------------------

(r) any other Investments in an aggregate amount not to exceed $10,000,000
outstanding at any time; provided that (i) on the date any Investment is made
and after giving effect thereto, no Event of Default shall have occurred and be
continuing or would result therefrom, and (ii) on the date any Investment is
made which would cause the aggregate amount of all Investments outstanding under
this clause (r) to exceed $1,000,000, and after giving effect to such
Investment, each of the other Payment Conditions shall have been satisfied.

“Permitted Purchase Money Indebtedness” shall mean, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations) incurred after the Amendment and Restatement Date
and at the time of, or within ninety (90) days after, the acquisition of any
fixed assets for the purpose of financing all or any part of the acquisition
cost thereof.

“Permitted Seller Note” shall mean a promissory note with respect to unsecured
Indebtedness of any Loan Party incurred in connection with a Permitted
Acquisition and payable to the seller in connection therewith (excluding
Indebtedness arising from deferred purchase price obligations) and, if the
initial principal amount of such promissory note is equal to or greater than
$1,500,000, containing subordination terms (or subject to a subordination
agreement in favor of Agent and Lenders) and other terms and conditions
reasonably satisfactory to Agent.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Loan Party or to which any Loan Party is required to
contribute or, solely with respect to any such plan that is subject to
Section 302 of ERISA or Title IV of ERISA or Section 412 of the Code, maintained
by any member of the Controlled Group or to which any member of the Controlled
Group is required to contribute.

“Pledge Agreement” shall mean the Amended and Restated Collateral Pledge
Agreement, dated as of the Amendment and Restatement Date, by Quantum in favor
of Agent, and any other pledge agreement executed and delivered by any Loan
Party or other Person in favor of Agent to secure the Obligations.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“PNC Other Cash” shall mean all unrestricted cash and Cash Equivalents of the
Borrowers which is maintained in a Depository Account at PNC and is subject to a
Control Agreement.

“PNC Qualified Cash” all cash and Cash Equivalents of the Borrowers which is
maintained in a Blocked Account at PNC and is subject to a Control Agreement.

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

 

49



--------------------------------------------------------------------------------

“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) except for Permitted Encumbrances described in clause (c) of the
definition thereof, no Lien is imposed upon any of such Person’s assets with
respect to such Indebtedness or taxes unless such Lien (x) does not attach to
any Receivables or Inventory, (y) is at all times junior and subordinate in
priority to the Liens in favor of Agent (except only with respect to property
Taxes that have priority as a matter of applicable state law) and,
(z) enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; and (e) if such Indebtedness or Lien,
as applicable, results from, or is determined by the entry, rendition or
issuance against a Person or any of its assets of a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review.

“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Agent).

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“Qualified Cash” shall mean, as of any date of determination, the sum of:

(a) all unrestricted cash and Cash Equivalents of Quantum in an amount not to
exceed $5,000,000 which is maintained in the Swiss Blocked Accounts; and

(b) all PNC Qualified Cash.

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

“Qualified Equity Interests” shall mean Equity Interests issued by Quantum (and
not by one or more of its Subsidiaries) that are not Disqualified Equity
Interests.

 

50



--------------------------------------------------------------------------------

“Quantum” shall have the meaning set forth in the preamble to this Agreement.

“Quantum International” shall mean Quantum International, Inc., a Delaware
corporation.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended, modified or supplemented from time to time.

“Real Property” shall mean all of the real property owned, leased or operated by
any Loan Party on or after the Amendment and Restatement Date, together with, in
each case, all improvements and appurtenant fixtures, equipment, personal
property, easements and other property and rights incidental to the ownership,
lease or operation thereof.

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

“Recipient” shall mean (a) Agent, (b) any Lender, (c) Swing Loan Lender, (d) any
Issuer, (e) any Participant, or (f) any other recipient of any payment to be
made by or on account of any Obligations.

“Recurring Royalty Revenue” shall mean revenue received and recognized by
Quantum or any of its Subsidiaries pursuant to a Format Development Agreement
relating to the LTO Program.

“Refinancing Indebtedness” shall mean any financing, renewal or extension of
Indebtedness so long as:

(a) such refinancing, renewal or extension does not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto;

(b) such refinancing, renewal or extension does not result in a shortening of
the average weighted maturity (measured as of the date of the refinancing,
renewal or extension) of the Indebtedness so refinanced, renewed or extended,
and such refinancing, renewal or extension is not on terms or conditions that,
taken as a whole, are less favorable to the interests of the Secured Parties
than the terms and conditions of the Indebtedness being refinanced, renewed or
extended;

(c) if the Indebtedness that is refinanced, renewed or extended was Subordinated
Indebtedness, then the terms and conditions of the refinancing, renewal or
extension shall include subordination terms and conditions that are at least as
favorable to the Secured Parties as those that were applicable to the
refinanced, renewed or extended Indebtedness; and

 

51



--------------------------------------------------------------------------------

(d) the Indebtedness that is refinanced, renewed or extended is not recourse to
any Person that is liable on account of the Obligations, other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed or extended.

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

“Regulation T” shall mean Regulation T of the Board of Governors as in effect
from time to time.

“Regulation U” shall mean Regulation U of the Board of Governors as in effect
from time to time.

“Regulation X” shall mean Regulation X of the Board of Governors as in effect
from time to time.

“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Compliance Event” shall mean that any Covered Entity or, to the
knowledge of the Loan Parties, any agent of any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any material aspect of its operations is in actual or probable violation of
any Anti-Terrorism Law.

“Reportable ERISA Event” shall mean a reportable event described in Section 4043
of ERISA or the regulations promulgated thereunder, other than an event for
which the 30-day notice period is waived.

“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding at least
fifty-one percent (51%) of either (a) the aggregate of the Revolving Commitment
Amounts of all Lenders (excluding any Defaulting Lender), or (b) after the
termination of all of the Commitments, the sum of (x) the outstanding Revolving
Advances and Swing Loans, plus (y) the Maximum Undrawn Amount of all outstanding
Letters of Credit; provided, however, if there are fewer than three (3) Lenders,
Required Lenders shall mean all Lenders (excluding any Defaulting Lender).

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors for determining
the reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).

“Restricted Payment” shall mean (a) the declaration or payment of any dividend
or the making of any other payment or distribution, directly or indirectly, on
account of Equity Interests issued by any Loan Party (including any payment in
connection with any merger or consolidation involving any Loan Party) or to the
direct or indirect holders of Equity Interests issued by any Loan Party in their
capacity as such holders (other than dividends or distributions payable in
Qualified Equity Interests issued by Quantum), (b) the purchase, redemption or
making of any

 

52



--------------------------------------------------------------------------------

sinking fund or similar payment, or other acquisition or retirement for value
(including in connection with any merger or consolidation involving any Loan
Party) of any Equity Interests issued by any Loan Party, or (c) the making of
any payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of any Loan Party now or
hereafter outstanding.

“Revolving Advances” shall mean Advances other than Letters of Credit and the
Swing Loans.

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

“Revolving Commitment Amount” shall mean, the Revolving Commitment amount set
forth opposite such Lender’s name on Schedule 1.1 hereto (or, in the case of any
Lender that became party to this Agreement after the Amendment and Restatement
Date pursuant to Section 16.3(c) or (d) hereof, the Revolving Commitment amount
of such Lender as set forth in the applicable Commitment Transfer Supplement).

“Revolving Commitment Percentage” shall mean, the Revolving Commitment
Percentage set forth opposite such Lender’s name on Schedule 1.1 hereto (or, in
the case of any Lender that became party to this Agreement after the Amendment
and Restatement Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment Percentage of such Lender as set forth in the applicable Commitment
Transfer Supplement).

“Revolving Credit Note” shall mean, the promissory note referred to in
Section 2.1(a) hereof.

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin for Revolving Advances and Swing Loans plus
the Alternate Base Rate, and (b) with respect to Revolving Advances that are
LIBOR Rate Loans, an interest rate per annum equal to the sum of the Applicable
Margin for Revolving Advances plus the greater of (i) the LIBOR Rate and
(ii) zero percent (0.00%).

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, or any successor.

“Sanctioned Country” shall mean a country which is itself the subject of a
comprehensive sanctions program maintained under any Anti-Terrorism Law (as of
the date of this Agreement, Cuba, Iran, North Korea, Syria and the Crimea region
of Ukraine).

“Sanctioned Person” shall mean any Person (a) listed in any list of designated,
prohibited, sanctioned or debarred Persons under any Anti-Terrorism Law,
(b) operating, organized, or resident in a Sanctioned Country or (c) owned or
controlled by any such Person. For purposes of this definition, control of a
Person shall mean the power, direct or indirect, to vote a majority of the
Equity Interests having ordinary voting power for the election of directors of
such Person or other Persons performing similar functions for any such Person or
to direct or cause the direction of the management and policies of such Person
whether by ownership of Equity Interests, contract or otherwise.

 

53



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“SEC Inquiry” shall mean that certain inquiry initiated by the Securities and
Exchange Commission on or around January 11, 2018 regarding Quantum’s accounting
practices and internal controls related to revenue recognition for transactions
commencing April 1, 2016.

“Secured Parties” shall mean, collectively, Agent, Issuers, Swing Loan Lender
and Lenders, together with any Affiliates of Agent or any Lender to whom any
Hedge Liabilities or Cash Management Liabilities are owed and with each other
holder of any of the Obligations, and the respective successors and assigns of
each of them.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Service Inventory” shall mean Inventory consisting of (a) component parts used
to repair defective products and (b) finished units provided for Customer use
either permanently or on a temporary basis while a defective product is being
repaired and, in each case, specified as “service parts inventories” (or with a
similar description) on the balance sheets of the Loan Parties.

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

“Specified Customers” shall mean the following Customers of the Borrowers
(together with their respective Affiliates): (a) Apple Computer, Inc., (b)
Accutech Data Supplies, Inc., (c) Jeff Burgess & Associates, Inc., (d) Synnex
Corporation, (e) CNCR Group SAS-SSI Informatique and (f) any other Customer
which Agent may approve after the Amendment and Restatement Date in its
Permitted Discretion.

“Specified Domestic Blocked Account Banks” shall mean, collectively, the
following (together with their respective successors and assigns): (a) PNC and
(b) any other depository bank as may be acceptable to Agent in its Permitted
Discretion.

“Specified Immaterial Acquisition” shall mean an acquisition by a Loan Party or
any of its Subsidiaries of the assets, Equity Interests or of any division or
line of business of another Person (the “Target”); provided that:

(a) on the date of any such acquisition, Borrowers shall have Average Liquidity
for the thirty (30) days immediately preceding the date of such acquisition of
not less than $20,000,000;

(b) on the date of any such acquisition and after giving pro forma effect
thereto, (i) Liquidity shall be equal to or greater than $20,000,000, and
(ii) no Event of Default shall exist or shall have occurred and be continuing;

 

54



--------------------------------------------------------------------------------

(c) the total consideration, including the purchase price and liabilities
assumed (including, without limitation, all Acquired Indebtedness, Indebtedness
under Permitted Seller Notes and Permitted Earnouts but excluding consideration
in the form of issuance of Equity Interests permitted hereunder or paid with the
proceeds of the issuance of Equity Interests permitted hereunder), of (i) any
individual acquisition shall not exceed $2,500,000 and (ii) all such
acquisitions shall not exceed $5,000,000 in the aggregate during the Term;

(d) immediately after giving effect to the consummation of the proposed
acquisition, Quantum and its Subsidiaries, on a consolidated basis, shall be in
compliance on a pro forma basis with the financial covenants set forth in
Section 6.5 hereof, recomputed for the most recently ended fiscal quarter for
which financial statements are required to be delivered pursuant to Section 9.8
hereof;

(e) Quantum and its Subsidiaries are in compliance with the conduct of business
covenant set forth in Section 7.9 hereof;

(f) Quantum and its Subsidiaries are (or will be within the specified
timeframes) in compliance with the covenants relating to the guaranties and
collateral set forth in Article IV hereof;

(g) subject to the Intercreditor Agreement, Agent shall have received a first
priority Lien in all acquired assets or Equity Interests which do not constitute
Excluded Property, subject to documentation consistent with the
Collateral-related provisions of this Agreement and the Other Documents and
otherwise reasonably satisfactory to Agent;

(h) no Indebtedness will be incurred, assumed or would exist with respect to
Quantum or its Subsidiaries as a result of such acquisition, other than
Indebtedness permitted under clauses (f), (g) and (h) of the definition of
“Permitted Indebtedness”, and no Liens will be incurred, assumed or would exist
with respect to the assets of Quantum or its Subsidiaries as a result of such
acquisition, other than Permitted Encumbrances;

(i) to the extent required hereunder, in connection with the acquisition of
Equity Interests, the Target shall be added as a Borrower or a Guarantor (as
Agent shall determine in its Permitted Discretion) and be jointly and severally
liable for all Obligations unless the Target shall be an Immaterial Subsidiary;
and

(j) no assets acquired in any such acquisition shall be included in the Formula
Amount until Agent has received a field examination and/or appraisal of such
assets, in form and substance acceptable to Agent.

For the purposes of calculating Liquidity and Average Liquidity under this
definition, any assets being acquired in the proposed acquisition shall be
included in the Formula Amount on the date of closing of such acquisition so
long as Agent has received an audit or appraisal of such assets as set forth in
clause (j) above and so long as such assets satisfy the applicable eligibility
criteria described herein.

 

55



--------------------------------------------------------------------------------

“Specified Swiss Blocked Account Bank” shall mean UBS Switzerland AG,
Max-Hoegger-Strasse 80, P.O. Box CH-8098, Zurich, Switzerland, and its
successors and permitted assigns.

“Subordinated Indebtedness” shall mean: (a) Indebtedness under any Permitted
Seller Notes, (b) Indebtedness in respect of Permitted Earnouts, and (c) any
other unsecured Indebtedness of any Loan Party or its Subsidiaries incurred from
time to time that is subordinated in right of payment to the Obligations and
that (i) is guaranteed by the Loan Parties, (ii) is not subject to scheduled
amortization, redemption, sinking fund or similar payment and does not have a
final maturity, in each case, on or before the date that is six (6) months after
the Maturity Date, (iii) does not include any covenant (including without
limitation any financial covenant) or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement; provided that with respect to any financial covenant, such
covenant shall not be more restrictive or onerous on any Loan Party in any
respect, and (iv) contains customary subordination (including customary payment
blocks during a payment default under any “senior debt” designated thereunder)
and turnover provisions and shall be limited to cross-payment default and
cross-acceleration to other “senior debt” designated thereunder.

“Subordination Agreement” shall mean any subordination agreement by and among
Agent, any Loan Party and any holder of Subordinated Indebtedness, as the same
may be amended, modified, supplemented, renewed, restated or replaced from time
to time.

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Loan Party by any Subsidiary (other than a Foreign Subsidiary), 100% of such
issued and outstanding Equity Interests, and (b) with respect to any Equity
Interests issued to a Loan Party by any Foreign Subsidiary (i) 100% of such
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and (ii) 65% (or such greater percentage
that could not reasonably be expected to cause any material adverse tax
consequences to Quantum or any of its Subsidiaries) of such issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)).

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender-Provided Hedge.

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.

 

56



--------------------------------------------------------------------------------

“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.

“Swiss Blocked Accounts” shall mean the Blocked Accounts of Quantum maintained
at Specified Swiss Blocked Account Bank.

“Swiss Pledge Agreement” shall mean the Bank Account Pledge Agreement, dated as
of April 19, 2017, by and between Quantum and Agent with respect to the Swiss
Blocked Accounts, as the same may be amended, modified, supplemented, renewed,
restated or replaced from time to time.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Term Loan” shall mean, collectively, the term loans made by Term Loan Lenders
to the Borrowers on the Amendment and Restatement Date and the Delayed Draw Term
Loan Date pursuant to the Term Loan Agreement in the aggregate original
principal amount of $165,000,000.

“Term Loan Agent” shall mean U.S. Bank National Association, in its capacity as
disbursing agent and collateral agent under the Term Loan Documents, and its
successors and permitted assigns.

“Term Loan Agreement” shall mean the Term Loan Credit and Security Agreement,
dated as of the Amendment and Restatement Date, by and among Term Loan Agent,
Term Loan Lenders and the Loan Parties.

“Term Loan Documents” shall mean, collectively, the following (as the same may
be amended, modified, supplemented, renewed, restated, refinanced or replaced
from time to time): (a) the Term Loan Agreement, all exhibits, schedules and
disclosure letters referred to therein or delivered pursuant thereto, if any,
(b) all amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof, and (c) all of the other agreements,
documents and instruments executed and delivered in connection therewith or
related thereto.

“Term Loan Indebtedness” shall mean the “Obligations” (or any such similar term)
(as defined in the Term Loan Agreement) of the Loan Parties owing to Term Loan
Agent, Term Loan Lenders and the other Secured Parties (as defined in the Term
Loan Agreement) under the Term Loan Documents.

“Term Loan Lenders” shall mean the financial institutions from time to time
party to the Term Loan Agreement as lenders.

“Term Loan ECF Mandatory Prepayment Conditions” shall mean, on any applicable
date of determination: (a) Borrowers shall have Liquidity equal to or greater
than $25,000,000 on such date and Borrowers shall have Average Liquidity for the
thirty (30) days immediately preceding such date of not less than $25,000,000,
and (b) no Event of Default shall exist or shall have occurred and be continuing
on such date.

 

57



--------------------------------------------------------------------------------

“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Loan Party or any member of the Controlled Group
from a Pension Benefit Plan subject to Section 4063 of ERISA during a plan year
in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the providing of notice of
intent to terminate a Pension Benefit Plan in a distress termination described
in Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Pension Benefit Plan or Multiemployer Plan; (e) any event or
condition (i) which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Benefit Plan or Multiemployer Plan, or (ii) that results in the termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal, within the meaning of Section 4203 or 4205 of ERISA, of any
Loan Party or any member of the Controlled Group from a Multiemployer Plan;
(g) notice that a Multiemployer Plan is insolvent within the meaning of
Section 4245 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent, upon any Loan Party
or any member of the Controlled Group.

“Total Leverage Ratio” shall mean, for any Person on any date of determination,
the ratio of (a) Funded Debt of such Person on such date to (b) EBITDA of such
Person for the four (4) fiscal quarter period ending on or immediately prior to
such date.

“Total Net Leverage Ratio” shall mean, for any Person on any date of
determination, the ratio of (a) the Adjusted Funded Debt of such Person on such
date, to (b) EBITDA of such Person for the four (4) fiscal quarter period ending
on or immediately prior to such date.

“Toxic Substance” shall mean and include any material present on any Real
Property owned or leased by any Loan Party (including the Leasehold Interests)
which has been shown to have significant adverse effect on human health or which
is subject to regulation under the Toxic Substances Control Act (TSCA), 15
U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal or
state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.

“Transactions” shall mean the transactions under or contemplated by this
Agreement, the Other Documents and the Term Loan Documents to occur on the
Amendment and Restatement Date.

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

“Transfer Pricing Program” shall mean the transactions between Quantum and any
of its Subsidiaries or between any Subsidiaries of Quantum pursuant to which
Quantum, directly or indirectly, reimburses expenses incurred by its
Subsidiaries in the operation of the business, in each case, in accordance with
Applicable Law, in the Ordinary Course of Business and in a manner consistent
with past practice.

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the outstanding amount of all Revolving Advances and Swing
Loans, minus (c) the Maximum

 

58



--------------------------------------------------------------------------------

Undrawn Amount of all outstanding Letters of Credit, minus (d) the sum of
(i) all amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days or more past their due date, plus (ii) all fees and
expenses incurred in connection with the Transactions for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.

“Unfunded Capital Expenditures” shall mean, as to any Loan Party, without
duplication, Capital Expenditures funded (a) from such Loan Party’s internally
generated cash flow or (b) with the proceeds of a Revolving Advance or Swing
Loan. Notwithstanding the foregoing, for purposes of calculating the Fixed
Charge Coverage Ratio of Quantum and its Subsidiaries for any fiscal period
ended on June 30, 2018 and September 30, 2018: (a) for the fiscal quarter ended
on June 30, 2018, the Unfunded Capital Expenditures of Quantum and its
Subsidiaries shall be deemed to be $2,193,818 and (b) for the fiscal quarter
ended on September 30, 2018, the Unfunded Capital Expenditures of Quantum and
its Subsidiaries shall be deemed to be $1,395,751.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, amended,
modified, supplemented, renewed, extended or replaced from time to time.

“Warrants” shall have the meaning given to such term in the Term Loan Agreement.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.3 Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “financial asset”, “fixtures”,
“general intangibles”, “goods”, “instruments”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

1.4 Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
except where the context clearly requires otherwise. Any pronoun used shall be
deemed to cover all genders. All references herein to the Term Loan Agreement or
any of the other Term Loan Documents shall mean the Term Loan Agreement or such
other Term Loan

 

59



--------------------------------------------------------------------------------

Document as in effect on the Amendment and Restatement Date and as the same may
be amended, modified, supplemented, renewed, restated, refinanced or replaced in
accordance with the terms of the Intercreditor Agreement. Wherever appropriate
in the context, terms used herein in the singular also include the plural and
vice versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements, including references
to any of the Other Documents, shall include any and all modifications,
supplements or amendments thereto, any and all restatements or replacements
thereof and any and all extensions or renewals thereof. Except as otherwise
expressly provided for herein, all references herein to the time of day shall
mean the time in New York, New York. Whenever the words “including” or “include”
shall be used, such words shall be understood to mean “including, without
limitation” or “include, without limitation”. A Default or an Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement; and an Event of Default shall “continue” or be “continuing”
until such Event of Default has been waived in writing by Required Lenders. Any
Lien referred to in this Agreement or any of the Other Documents as having been
created in favor of Agent, any agreement entered into by Agent pursuant to this
Agreement or any of the Other Documents, any payment made by or to or funds
received by Agent pursuant to or as contemplated by this Agreement or any of the
Other Documents, or any act taken or omitted to be taken by Agent, shall, unless
otherwise expressly provided, be created, entered into, made or received, or
taken or omitted, for the benefit or account of Agent and Lenders. Wherever the
phrase “to the Borrowers’ knowledge” or “to the Loan Parties’ knowledge” or
words of similar import relating to the knowledge or the awareness of any
Borrower or any Loan Party are used in this Agreement or Other Documents, such
phrase shall mean and refer to (i) the actual knowledge of a senior officer of
any Loan Party or (ii) the knowledge that a senior officer would have obtained
if he/she had engaged in a good faith and diligent performance of his/her
duties. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

II. ADVANCES, PAYMENTS.

2.1 Revolving Advances.

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement, each Lender holding a Revolving Commitment, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the outstanding
amount of Swing Loans, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit or (y) an amount equal to the result of the
following (hereinafter, the “Formula Amount”):

 

60



--------------------------------------------------------------------------------

(i) the sum of (A) up to 90% of Eligible Receivables (other than Eligible
Extended Terms Receivables) and (B) up to 90% of Eligible Insured Foreign
Receivables, plus

(ii) the lesser of (A) up to 90% of Eligible Extended Terms Receivables and (B)
$4,000,000; plus

(iii) the least of (A) up to 60% of the cost of the Eligible Inventory, (B) up
to 85% of the appraised net orderly liquidation value of Eligible Inventory (as
evidenced by an Inventory appraisal satisfactory to Agent in its Permitted
Discretion), or (C) $17,500,000 in the aggregate at any one time, minus

(iv) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus

(v) such reserves as Agent may reasonably deem proper and necessary from time to
time.

The Revolving Advances shall be evidenced by a second amended and restated
promissory note by Borrowers in favor of Agent substantially in the form
attached hereto as Exhibit 2.1(a) hereto (the “Revolving Credit Note”).
Notwithstanding anything to the contrary in this Section or otherwise in this
Agreement, the outstanding aggregate principal amount of Swing Loans and the
Revolving Advances at any one time outstanding shall not exceed an amount equal
to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula Amount.

(b) Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. Prior to
the occurrence of an Event of Default, Agent shall give Borrowing Agent five
(5) Business Days prior written notice of its intention to decrease any of the
Advance Rates. The rights of Agent under this subsection are subject to the
provisions of Section 16.2(b) hereof.

2.2 Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.

(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to
1:00 p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation under
this Agreement, become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable.

 

61



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 1:00
p.m. on the day which is three (3) Business Days prior to the date such LIBOR
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Advance to be borrowed, which amount shall be in a minimum amount of
$1,000,000 and in integral multiples of $250,000 thereafter, and (iii) the
duration of the first Interest Period therefor. Interest Periods for LIBOR Rate
Loans shall be for one, two, three or six months; provided that, if an Interest
Period would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day. No LIBOR Rate Loan shall be made available to any Borrower during the
continuance of an Event of Default. After giving effect to each requested LIBOR
Rate Loan, including those which are converted from a Domestic Rate Loan under
Section 2.2(e) below, there shall not be outstanding more than ten (10) LIBOR
Rate Loans, in the aggregate at any time.

(c) Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the Maturity Date.

(d) Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) above or by its notice of conversion given to Agent pursuant to
Section 2.2(e) below, as the case may be. Borrowing Agent shall elect the
duration of each succeeding Interest Period by giving irrevocable written notice
to Agent of such duration not later than 1:00 p.m. on the day which is three
(3) Business Days prior to the last day of the then current Interest Period
applicable to such LIBOR Rate Loan. If Agent does not receive timely notice of
the Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed
to have elected to convert such LIBOR Rate Loan to a Domestic Rate Loan as of
the last day of the Interest Period applicable to such LIBOR Rate Loan subject
to Section 2.2(e) below.

(e) Provided that no Event of Default shall have occurred and be continuing,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Loan, or on any Business Day
with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a LIBOR Rate Loan shall be made only on the last Business Day of the then
current Interest Period applicable to such LIBOR Rate Loan. If Borrowing Agent
desires to convert a loan, Borrowing Agent shall give Agent written notice by no
later than 1:00 p.m. (i) on the day which is three (3) Business Days prior to
the date on which such conversion is to occur with respect to a conversion from
a Domestic Rate Loan to a LIBOR Rate Loan, or (ii) on the day which is one
(1) Business Day prior to the date on which such conversion is to occur (which
date shall be the last Business Day of the Interest Period for the applicable
LIBOR Rate Loan) with respect to a conversion from a LIBOR Rate Loan to a
Domestic Rate Loan, specifying, in each case, the date of such conversion, the
loans to be converted and if the conversion is to a LIBOR Rate Loan, the
duration of the first Interest Period therefor.

 

62



--------------------------------------------------------------------------------

(f) At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, Borrowers may,
subject to Section 2.2(g) below, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such prepayment. Borrowing Agent shall specify the date
of prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, Borrowers shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) below.

(g) Each Loan Party shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given (in each case other than any such failure that arises as a result of
a Lender failing to fund such LIBOR Rate Loan or as a result of a notice
pursuant to Section 3.8 hereof), including, but not limited to, any interest
payable by Agent or Lenders to lenders of funds obtained by it in order to make
or maintain its LIBOR Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by Agent or any
Lender to Borrowing Agent shall be conclusive absent manifest error.

(h) Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (h), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any Person controlling such Lender makes or maintains any LIBOR Rate Loans)
to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or such
affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled
and Borrowers shall, if any affected LIBOR Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected LIBOR Rate Loans
or convert such affected LIBOR Rate Loans into loans of another type. If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent’s request, such amount or amounts set
forth in clause (g) above. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.

2.3 Reserved.

2.4 Swing Loans.

(a) Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances (“Swing Loans”) available to Borrowers as provided for in this
Section 2.4 at any time or from time to time after the Amendment and Restatement
Date to, but not including, the Maturity Date, in an aggregate principal amount
up to but not in excess of the Maximum Swing Loan Advance Amount, provided that
the outstanding aggregate principal amount of Swing Loans and

 

63



--------------------------------------------------------------------------------

the Revolving Advances at any one time outstanding shall not exceed an amount
equal to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula Amount.
All Swing Loans shall be Domestic Rate Loans only. Borrowers may borrow (at the
option and election of Swing Loan Lender), repay and re-borrow (at the option
and election of Swing Loan Lender) Swing Loans and Swing Loan Lender may make
Swing Loans as provided in this Section 2.4 during the period between Settlement
Dates. All Swing Loans shall be evidenced by a second amended and restated
promissory note by Borrowers in favor of Swing Loan Lender substantially in the
form attached as Exhibit 2.4(a) hereto (the “Swing Loan Note”). Swing Loan
Lender’s agreement to make Swing Loans under this Agreement is cancelable at any
time for any reason whatsoever and the making of Swing Loans by Swing Loan
Lender from time to time shall not create any duty or obligation, or establish
any course of conduct, pursuant to which Swing Loan Lender shall thereafter be
obligated to make Swing Loans in the future.

(b) Upon either (i) any request by Borrowing Agent for a Revolving Advance made
pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed request
by Borrowers for a Revolving Advance pursuant to the provisions of the last
sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Agent or by Required Lenders that one or more of the applicable
conditions set forth in Section 8.2 hereof have not been satisfied or the
Revolving Commitments have been terminated for any reason.

(c) Upon the making of a Swing Loan (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether a Settlement has been
requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage. Swing Loan Lender or Agent
may, at any time, require the Lenders holding Revolving Commitments to fund such
participations by means of a Settlement as provided for in Section 2.6(d)
hereof. From and after the date, if any, on which any Lender holding a Revolving
Commitment is required to fund, and funds, its participation in any Swing Loans
purchased hereunder, Agent shall promptly distribute to such Lender its
Revolving Commitment Percentage of all payments of principal and interest and
all proceeds of Collateral received by Agent in respect of such Swing Loan;
provided that no Lender holding a Revolving Commitment shall be obligated in any
event to make Revolving Advances in an amount in excess of its Revolving
Commitment Amount minus its Participation Commitment (taking into account any
reallocations under Section 2.22 hereof) of the Maximum Undrawn Amount of all
outstanding Letters of Credit.

2.5 Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of the Loan Parties to Agent or
Lenders, shall be charged to Borrowers’ Account on Agent’s books. The proceeds
of each Revolving Advance or Swing Loan requested by Borrowing Agent on behalf
of any Borrower or deemed to have been requested by any Borrower under
Section 2.2(a), 2.6(b) or 2.14 hereof shall, (i) with respect to requested
Revolving Advances, to the extent Lenders make such Revolving Advances in
accordance with Section 2.2(a), 2.6(b) or

 

64



--------------------------------------------------------------------------------

2.14 hereof, and with respect to Swing Loans made upon any request by Borrowing
Agent for a Revolving Advance to the extent Swing Loan Lender makes such Swing
Loan in accordance with Section 2.4(b) hereof, be made available to the
applicable Borrower on the day so requested by way of credit to such Borrower’s
operating account at PNC, or such other bank as Borrowing Agent may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, (ii) with respect to Revolving Advances deemed
to have been requested by any Borrower or Swing Loans made upon any deemed
request for a Revolving Advance by any Borrower, be disbursed to Agent to be
applied to the outstanding Obligations giving rise to such deemed request.
During the Term, Borrowers may use the Revolving Advances and Swing Loans by
borrowing, prepaying and re-borrowing, all in accordance with the terms and
conditions hereof.

2.6 Making and Settlement of Advances.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22 hereof). Each
borrowing of Swing Loans shall be advanced by Swing Loan Lender alone.

(b) Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) hereof and, to the extent Agent
elects not to provide a Swing Loan or the making of a Swing Loan would result in
the aggregate amount of all outstanding Swing Loans exceeding the maximum amount
permitted in Section 2.4(a) hereof, Agent shall notify Lenders holding the
Revolving Commitments of its receipt of such request specifying the information
provided by Borrowing Agent and the apportionment among Lenders of the requested
Revolving Advance as determined by Agent in accordance with the terms hereof.
Each Lender shall remit the principal amount of each Revolving Advance to Agent
such that Agent is able to, and Agent shall, to the extent the applicable
Lenders have made funds available to it for such purpose and subject to
Section 8.2 hereof, fund such Revolving Advance to Borrowers in U.S. Dollars and
immediately available funds at the Payment Office prior to the close of
business, on the applicable borrowing date; provided that if any applicable
Lender fails to remit such funds to Agent in a timely manner, Agent may elect in
its sole discretion to fund with its own funds the Revolving Advance of such
Lender on such borrowing date, and such Lender shall be subject to the repayment
obligation in Section 2.6(c) hereof.

(c) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) hereof and may, in reliance upon
such assumption, make available to Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its applicable Revolving Commitment
Percentage of the requested Revolving Advance available to Agent, then the
applicable Lender and Borrowers severally agree to pay to Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers through but excluding the date
of payment to Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) (x) the daily average Federal Funds Effective Rate (computed
on the basis of a year of 360 days) during such period as quoted by Agent, times
(y) such amount or (B) a rate

 

65



--------------------------------------------------------------------------------

determined by Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrowers, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans. If
such Lender pays its share of the applicable Revolving Advance to Agent, then
the amount so paid shall constitute such Lender’s Revolving Advance. Any payment
by Borrowers shall be without prejudice to any claim Borrowers may have against
a Lender holding a Revolving Commitment that shall have failed to make such
payment to Agent. A certificate of Agent submitted to any Lender or Borrowers
with respect to any amounts owing under this paragraph (c) shall be conclusive,
in the absence of manifest error.

(d) Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Lenders holding the Revolving Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. on the date of such requested Settlement (the
“Settlement Date”). Subject to any contrary provisions of Section 2.22 hereof,
each Lender holding a Revolving Commitment shall transfer the amount of such
Lender’s Revolving Commitment Percentage of the outstanding principal amount
(plus interest accrued thereon to the extent requested by Agent) of the
applicable Swing Loan with respect to which Settlement is requested by Agent, to
such account of Agent as Agent may designate not later than 5:00 p.m. on such
Settlement Date if requested by Agent by 3:00 p.m., otherwise not later than
5:00 p.m. on the next Business Day. Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 8.2 hereof have not been satisfied or the Revolving Commitments
shall have otherwise been terminated at such time. All amounts so transferred to
Agent shall be applied against the amount of outstanding Swing Loans and, when
so applied shall constitute Revolving Advances of such Lenders accruing interest
as Domestic Rate Loans. If any such amount is not transferred to Agent by any
Lender holding a Revolving Commitment on such Settlement Date, Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.6(c) hereof.

(e) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.

 

66



--------------------------------------------------------------------------------

2.7 Maximum Advances. The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit or (b) the Formula Amount.

2.8 Manner and Repayment of Advances.

(a) The Revolving Advances and Swing Loans shall be due and payable in full on
the Maturity Date subject to earlier prepayment as herein provided.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement. Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances shall be applied, first to the outstanding Swing Loans and next,
pro rata according to the applicable Revolving Commitment Percentages of
Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22 hereof).

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received by Agent. Agent shall conditionally
credit Borrowers’ Account for each item of payment on the next Business Day
after the Business Day on which such item of payment is received by Agent (and
the Business Day on which each such item of payment is so credited shall be
referred to, with respect to such item, as the “Application Date”). Agent is
not, however, required to credit Borrowers’ Account for the amount of any item
of payment which is unsatisfactory to Agent and Agent may charge Borrowers’
Account for the amount of any item of payment which is returned, for any reason
whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers agree that for
purposes of computing the interest charges under this Agreement, each item of
payment received by Agent shall be deemed applied by Agent on account of the
Obligations on its respective Application Date. The Loan Parties further agree
that there is a monthly float charge payable to Agent for Agent’s sole benefit,
in an amount equal to (y) the face amount of all items of payment received
during the prior month (including items of payment received by Agent as a wire
transfer or electronic depository check) multiplied by (z) the Revolving
Interest Rate with respect to Domestic Rate Loans for one (1) Business Day. All
proceeds received by Agent shall be applied to the Obligations in accordance
with Section 4.8(h) hereof.

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent. Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.

 

67



--------------------------------------------------------------------------------

(d) Except as expressly provided herein, all payments (including prepayments) to
be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., in Dollars and in immediately
available funds.

2.9 Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans, and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.

2.10 Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent or Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of any
Advance shall not adversely affect Agent or any Lender. Each month, Agent shall
send to Borrowing Agent a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent, Lenders and Borrowers during such month. The monthly statements
shall be deemed correct and binding upon Borrowers in the absence of manifest
error and shall constitute an account stated between Lenders and Borrowers
unless Agent receives a written statement of Borrowers’ specific exceptions
thereto within thirty (30) days after such statement is received by Borrowing
Agent. The records of Agent with respect to Borrowers’ Account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.

2.11 Letters of Credit.

(a) Subject to the terms and conditions hereof, the applicable Issuer shall
issue or cause the issuance of standby and/or trade letters of credit
denominated in Dollars (“Letters of Credit”) for the account of any Borrower
except to the extent that the issuance thereof would then cause the sum of
(i) the outstanding Revolving Advances plus (ii) the outstanding Swing Loans,
plus (iii) the Maximum Undrawn Amount of all outstanding Letters of Credit, plus
(iv) the Maximum Undrawn Amount of the Letter of Credit to be issued to exceed
the lesser of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount
(calculated without giving effect to the deductions provided for in
Section 2.1(a) hereof). The Maximum Undrawn Amount of all outstanding Letters of
Credit shall not exceed in the aggregate at any time the Letter of Credit
Sublimit. All disbursements or payments related to Letters of Credit shall be
deemed to be Domestic Rate Loans consisting of Revolving Advances and shall bear
interest at the Revolving Interest Rate for Domestic Rate Loans. Letters of
Credit that have not been drawn upon shall not bear interest (but fees shall
accrue in respect of outstanding Letters of Credit as provided in Section 3.2
hereof).

(b) Notwithstanding any provision of this Agreement, no Issuer shall be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain such Issuer from issuing any Letter of Credit, or any Law
applicable to such Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over such Issuer
shall prohibit, or request that such Issuer refrain from, the issuance of
letters of credit

 

68



--------------------------------------------------------------------------------

generally or the Letter of Credit in particular or shall impose upon such Issuer
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated hereunder) not
in effect on the Amendment and Restatement Date, or shall impose upon such
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Amendment and Restatement Date, and which such Issuer in good faith deems
material to it, or (ii) the issuance of the Letter of Credit would violate one
or more policies of such Issuer applicable to letters of credit generally.

2.12 Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of any Borrower, may request any Issuer to issue
or cause the issuance of a Letter of Credit by delivering to such Issuer, with a
copy to Agent at the Payment Office, prior to 1:00 p.m., at least five
(5) Business Days prior to the proposed date of issuance, such Issuer’s form of
letter of credit application (the “Letter of Credit Application”) completed to
the reasonable satisfaction of Agent and such Issuer and, such other
certificates, documents and other papers and information as Agent or such Issuer
may reasonably request. No Issuer shall issue any requested Letter of Credit if
such Issuer has received notice from Agent or any Lender that one or more of the
applicable conditions set forth in Section 8.2 hereof have not been satisfied or
the Revolving Commitments have been terminated for any reason.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, or other written demands for payment, or acceptances of drafts
when presented for honor thereunder in accordance with the terms thereof and
when accompanied by the documents described therein and (ii) have an expiry date
not later than twelve (12) months after such Letter of Credit’s date of issuance
and in no event later than Maturity Date; provided that any Letter of Credit may
provide that it will be automatically extended to a date not later than the
Maturity Date so long as the applicable Issuer has the right to give a notice of
extension within an agreed upon period prior to the then expiry date of such
Letter of Credit. Each standby Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits as most recently published
by the International Chamber of Commerce at the time a Letter of Credit is
issued (the “UCP”) or the International Standby Practices (International Chamber
of Commerce Publication Number 590), or any subsequent revision thereof at the
time a standby Letter of Credit is issued, as determined by the applicable
Issuer, and each trade Letter of Credit shall be subject to the UCP. In
addition, no trade Letter of Credit may permit the presentation of an ocean bill
of lading that includes a condition that the original bill of lading is not
required to claim the goods shipped thereunder.

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

2.13 Requirements For Issuance of Letters of Credit.

(a) Borrowing Agent shall authorize and direct the applicable Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the applicable Issuer to deliver to Agent all
agreements, documents or instruments and property received by such Issuer
pursuant to the Letter of Credit and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit, the application therefor.

 

69



--------------------------------------------------------------------------------

(b) In connection with all trade Letters of Credit issued or caused to be issued
by any Issuer under this Agreement, each Borrower hereby appoints such Issuer,
or its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred and be continuing: (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, and acceptances; (ii) to
sign such Borrower’s name on bills of lading; (iii) to clear Inventory through
the United States of America Customs Department (“Customs”) in the name of such
Borrower or such Issuer or such Issuer’s designee, and to sign and deliver to
Customs officials powers of attorney in the name of such Borrower for such
purpose; and (iv) to complete in such Borrower’s name or in the name of such
Issuer or such Issuer’s designee, any order, sale or transaction, obtain the
necessary documents in connection therewith, and collect the proceeds thereof.
Neither Agent, nor any Issuer, nor their attorneys will be liable for any acts
or omissions nor for any error of judgment or mistakes of fact or law, except
for Agent’s, such Issuer’s or their respective attorney’s gross negligence or
willful misconduct. This power, being coupled with an interest, is irrevocable
as long as any Letters of Credit remain outstanding.

2.14 Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender holding
a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuer a participation
in each Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Revolving Commitment Percentage of the Maximum Undrawn Amount of such
Letter of Credit (as in effect from time to time) and the amount of such
drawing, respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuer will promptly notify
Agent and Borrowing Agent. Following receipt of such notice, Borrowers shall
reimburse such Issuer in an amount equal to the amount so paid by such Issuer
(such obligation to reimburse such Issuer shall sometimes be referred to as a
“Reimbursement Obligation”) prior to 12:00 Noon, on each date that an amount is
paid by such Issuer under such Letter of Credit (each such date, a “Drawing
Date”). In the event Borrowers fail to reimburse such Issuer for the full amount
of any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date,
such Issuer will promptly notify Agent and each Lender holding a Revolving
Commitment thereof, and Borrowers shall be automatically deemed to have
requested that a Revolving Advance maintained as a Domestic Rate Loan be made by
Lenders to be disbursed on the Drawing Date under such Letter of Credit, and
Lenders holding the Revolving Commitments shall be unconditionally obligated to
fund such Revolving Advance (all whether or not the conditions specified in
Section 8.2 hereof are then satisfied or the Revolving Commitments have been
terminated for any reason) as provided for in Section 2.14(c) below. Any notice
given by any Issuer pursuant to this Section 2.14(b) may be oral if promptly
confirmed in writing; provided that the lack of such a confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

70



--------------------------------------------------------------------------------

(c) Each Lender holding a Revolving Commitment shall upon any notice pursuant to
Section 2.14(b) above make available to the applicable Issuer through Agent at
the Payment Office an amount in immediately available funds equal to its
Revolving Commitment Percentage (subject to any contrary provisions of
Section 2.22 hereof) of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.14(d) hereof) each be deemed to have made a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in that
amount. If any Lender holding a Revolving Commitment so notified fails to make
available to Agent, for the benefit of the applicable Issuer, the amount of such
Lender’s Revolving Commitment Percentage of such amount by 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as a Domestic Rate
Loan on and after the fourth day following the Drawing Date. Agent and the
applicable Issuer will promptly give notice of the occurrence of the Drawing
Date, but failure of Agent or such Issuer to give any such notice on the Drawing
Date or in sufficient time to enable any Lender holding a Revolving Commitment
to effect such payment on such date shall not relieve such Lender from its
obligations under this Section 2.14(c), provided that such Lender shall not be
obligated to pay interest as provided in this Section 2.14(c) until and
commencing from the date of receipt of notice from Agent or such Issuer of a
drawing.

(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b) hereof for any reason (other than the
failure of a Lender to fund its Revolving Commitment), Borrowers shall be deemed
to have incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in
the amount of such drawing. Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to a Revolving Advance maintained as a Domestic Rate Loan.
Each applicable Lender’s payment to Agent pursuant to Section 2.14(c) hereof
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing and shall constitute a “Participation Advance” from such
Lender in satisfaction of its Participation Commitment in respect of the
applicable Letter of Credit under this Section 2.14.

(e) Each applicable Lender’s Participation Commitment in respect of the Letters
of Credit shall continue until the last to occur of any of the following events:
(x) all Issuers cease to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncanceled; and (z) all Persons (other than Borrowers) have been
fully reimbursed for all payments made under or relating to Letters of Credit.

2.15 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by Agent for the account of the applicable
Issuer of immediately available funds from Borrowers (i) in reimbursement of any
payment made by such Issuer or Agent under the Letter of Credit with respect to
which any Lender has made a Participation Advance to Agent, or (ii) in payment
of interest on such a payment made by such Issuer or Agent under such a Letter
of Credit, Agent will pay to each Lender holding a Revolving Commitment, in the
same funds as those received by Agent, the amount of such Lender’s Revolving
Commitment Percentage of such funds, except Agent shall retain the amount of the
Revolving Commitment Percentage of such funds of any Lender holding a Revolving
Commitment that did not make a Participation Advance in respect of such payment
by Agent (and,

 

71



--------------------------------------------------------------------------------

to the extent that any of the other Lenders holding the Revolving Commitment
have funded any portion such Defaulting Lender’s Participation Advance in
accordance with the provisions of Section 2.22 hereof, Agent will pay over to
such Non-Defaulting Lenders a pro rata portion of the funds so withheld from
such Defaulting Lender).

(b) If any Issuer or Agent is required at any time to return to any Borrower, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to such Issuer or
Agent pursuant to Section 2.15(a) hereof in reimbursement of a payment made
under the Letter of Credit or interest or fee thereon, each applicable Lender
shall, on demand of Agent, forthwith return to such Issuer or Agent the amount
of its Revolving Commitment Percentage of any amounts so returned by such Issuer
or Agent plus interest at the Federal Funds Effective Rate.

2.16 Documentation. Each Borrower agrees to be bound by the terms of each Letter
of Credit Application and by the applicable Issuer’s interpretations of any
Letter of Credit issued on behalf of such Borrower and by such Issuer’s written
regulations and customary practices relating to letters of credit, though such
Issuer’s interpretations may be different from such Borrower’s own. In the event
of a conflict between any Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment or order), no Issuer shall
be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following Borrowing Agent’s or any Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.17 Determination to Honor Drawing Request. In determining whether to honor any
request for drawing under any Letter of Credit by the beneficiary thereof, the
applicable Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

2.18 Nature of Participation and Reimbursement Obligations. The obligation of
each Lender holding a Revolving Commitment in accordance with this Agreement to
make the Revolving Advances or Participation Advances as a result of a drawing
under a Letter of Credit, and the obligations of Borrowers to reimburse the
applicable Issuer upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.18 under all circumstances, including the
following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against any Issuer, Agent,
any Borrower or any Lender, as the case may be, or any other Person for any
reason whatsoever;

(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14
hereof;

 

72



--------------------------------------------------------------------------------

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Borrower, Agent,
any Issuer or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which any Borrower, Agent, any Issuer or any Lender may have at
any time against a beneficiary, any successor beneficiary or any transferee of
any Letter of Credit or assignee of the proceeds thereof (or any Persons for
whom any such transferee or assignee may be acting), any Issuer, Agent or any
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if any Issuer or any of its
Affiliates has been notified thereof;

(vi) payment by any Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse such Issuer from any obligation under the terms of any
applicable Letter of Credit to require the presentation of documents that on
their face appear to satisfy any applicable requirements for drawing under such
Letter of Credit prior to honoring or paying any such draw);

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by any Issuer or any of its Affiliates to issue any Letter of
Credit in the form requested by Borrowing Agent, unless Agent and such Issuer
have each received written notice from Borrowing Agent of such failure within
three (3) Business Days after such Issuer shall have furnished Agent and
Borrowing Agent a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;

(ix) the occurrence of any Material Adverse Effect;

(x) any breach of this Agreement or any Other Document by any party thereto;

(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Loan Party;

 

73



--------------------------------------------------------------------------------

(xii) the fact that a Default or an Event of Default shall have occurred and be
continuing;

(xiii) the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.19 Liability for Acts and Omissions.

(a) As between Borrowers and Issuers, Swing Loan Lender, Agent and Lenders, each
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, no Issuer shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if such Issuer or any of its Affiliates shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuer, including any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Body, and none of the above shall affect or impair, or prevent the
vesting of, any of such Issuer’s rights or powers hereunder. Nothing in the
preceding sentence shall relieve any Issuer from liability for such Issuer’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment or order) in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall any Issuer or its Affiliates be liable to any
Borrower for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

(b) Without limiting the generality of the foregoing, each Issuer and each of
its Affiliates: (i) may rely on any oral or other communication believed in good
faith by such Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may

 

74



--------------------------------------------------------------------------------

honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuer or its Affiliates; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuer or its Affiliate in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a steamship agent or carrier or any document or instrument
of like import (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

(c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by any Issuer under or
in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
and non-appealable judgment or order), shall not put such Issuer under any
resulting liability to any Borrower, Agent or any Lender.

2.20 Mandatory Prepayments; Voluntary Commitment Reductions and Prepayments.

(a) Subject to Section 7.1 hereof and the provisions of the Intercreditor
Agreement, upon the receipt by any Loan Party of the Net Cash Proceeds of any
Disposition of any Collateral which constitutes ABL Priority Collateral pursuant
to clauses (h), (n), (p) or (q) of the definition of “Permitted Dispositions”,
Borrowers shall prepay the Advances in an amount equal to the Net Cash Proceeds
of such Disposition promptly, but in no event more than three (3) Business Days
following the receipt thereof, and until the date of payment, such proceeds
shall be held in trust for Agent. Such prepayments shall be applied to the
Advances (including cash collateralization of all Obligations relating to any
outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b); provided however that if no Default or Event of Default has
occurred and is continuing, such prepayments shall be applied to cash
collateralize any Obligations related to outstanding Letters of Credit last) in
such order as Agent may determine, subject to Borrowers’ ability to re-borrow
Advances in accordance with the terms hereof. The foregoing shall not be deemed
to be implied consent to any Disposition otherwise prohibited by the terms and
conditions hereof.

(b) Subject to Section 6.6 hereof and the provisions of the Intercreditor
Agreement, upon the receipt by any Loan Party of any Extraordinary Receipts
which constitute ABL Priority Collateral in an aggregate amount equal to or in
excess of $500,000 in any fiscal year, the Borrowers shall prepay the Advances
in an amount equal to the amount of such Extraordinary Receipts promptly, but in
no event more than three (3) Business Days following the receipt thereof, and
until the date of payment, such proceeds shall be held in trust for Agent. Such
prepayments shall be applied to the Advances in the manner described in
Section 2.20(a) hereof. Notwithstanding the foregoing, (A) so long as no Default
or Event of Default has occurred and is

 

75



--------------------------------------------------------------------------------

continuing, on the date any Loan Party or any of its Subsidiaries receives
Extraordinary Receipts which constitute ABL Priority Collateral consisting of
insurance proceeds from one or more policies covering, or proceeds from any
judgment, settlement, condemnation or other cause of action in respect of, the
loss, damage, taking or theft of any property or assets, such Extraordinary
Receipts may, at the option of Borrowing Agent, be applied to repair, refurbish
or replace such property or assets or acquire replacement property or assets for
the property or assets so lost, damaged or stolen or other property or assets
used or useful in the business of any Borrower for the property or assets so
disposed, provided that (x) Agent has a Lien on such replacement (or repaired or
restored) property or assets, (y) Borrowing Agent delivers to Agent within ten
(10) days after the date of receipt of such Extraordinary Receipts a certificate
stating that such Extraordinary Receipts shall be used to repair or refurbish
such property or assets or to acquire such replacement property or assets for
the property or assets so lost, damaged or stolen or such other property or
assets used or useful in the business of any Borrower within one hundred
eighty (180) days after the date of receipt of such Extraordinary Receipts
(which certificate shall set forth an estimate of the Extraordinary Receipts to
be so expended), (B) pending any such reinvestment or payment of expenses
described in clause (A) above, such Extraordinary Receipts shall be applied as a
prepayment of Revolving Advances, and (C) any Extraordinary Receipts applied to
repair, refurbish or replace Collateral pursuant to and in accordance with this
Section 2.20(b) shall not be deemed Capital Expenditures for purposes of this
Agreement.

(c) Borrowers may, at their option from time to time (but in no event more than
three (3) times during the Term), permanently reduce or terminate the aggregate
Revolving Commitments upon at least ten (10) days’ prior written notice to
Agent, which notice shall specify the amount and effective date of the reduction
or termination and, once given, shall be irrevocable, except that such notice
may be conditional in connection with a Payment in Full of the Obligations. Each
reduction (i) shall be in a minimum amount of $5,000,000 or an increment of
$1,000,000 in excess thereof, (ii) shall not reduce the aggregate Revolving
Commitment Amounts to an amount less than the sum of (A) the aggregate principal
amount of Revolving Advances and Swing Loans outstanding at such time plus
(B) the Maximum Undrawn Amount of all Letters of Credit at such time (unless
accompanied by a corresponding prepayment of such outstanding Revolving Advances
and Swing Loans and/or cash collateralization or backstopping by a backstop
letter of credit, in each case reasonably satisfactory to Agent), and
(iii) shall not reduce the aggregate Revolving Commitment Amounts to an amount
less than $35,000,000.

(d) Borrowers may, at any time and from time to time, prepay the principal of
any Revolving Advances, in whole or in part, without premium or penalty.

2.21 Use of Proceeds.

(a) Borrowers shall apply the proceeds of Advances to (i) repay the Indebtedness
owing to Existing Agent and Existing Lenders under the Existing Loan Documents,
(ii) pay fees and expenses relating to the Transactions, and (iii) provide for
their working capital needs and other general corporate purposes, including to
reimburse drawings under Letters of Credit.

(b) Without limiting the generality of Section 2.21(a) above, neither the Loan
Parties nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Loan Party, intends to use nor shall they
use any portion of the proceeds of the Advances, directly or indirectly, for any
purpose in violation in any material respect of Applicable Law.

 

76



--------------------------------------------------------------------------------

2.22 Defaulting Lender.

(a) Notwithstanding anything to the contrary set forth herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.

(b) (1) Except as otherwise expressly provided for in this Section 2.22,
(A) Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender;
(B) amounts received in respect of principal of any type of Revolving Advances
shall be applied to reduce such type of Revolving Advances of each Lender (other
than any Defaulting Lender) holding a Revolving Commitment in accordance with
their Revolving Commitment Percentages; provided that, Agent shall not be
obligated to transfer to a Defaulting Lender any payments received by Agent for
Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder (including any principal, interest or fees);
(C) amounts payable to a Defaulting Lender shall instead be paid to or retained
by Agent; and (D) Agent may hold and, in its discretion, re-lend to a Borrower
the amount of such payments received or retained by it for the account of such
Defaulting Lender.

(2) Fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.

(3) If any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which any Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:

(A) Defaulting Lender’s Participation Commitment in the outstanding Swing Loans
and of the Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated among Non-Defaulting Lenders holding Revolving Commitments in
proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;

 

77



--------------------------------------------------------------------------------

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of the
applicable Issuer, Borrowers’ obligations corresponding to such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit (after giving effect to any partial reallocation pursuant to clause
(A) above) in accordance with Section 3.2(b) hereof until (I) reallocation of
such amounts under clause (A) is permitted, (II) such Lender ceases to be a
Defaulting Lender or (III) such Obligations are no longer outstanding;

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) hereof with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;

(D) if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) hereof shall be adjusted and reallocated to Non-Defaulting
Lenders holding Revolving Commitments in accordance with such reallocation; and

(E) if all or any portion of such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit is neither reallocated
nor cash collateralized pursuant to clauses (A) or (B) above, then, without
prejudice to any rights or remedies of any Issuer or any other Lender hereunder,
all Letter of Credit Fees payable under Section 3.2(a) hereof with respect to
such Defaulting Lender’s Revolving Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit shall be payable to such Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or cash collateralized; and

(4) so long as any Lender holding a Revolving Commitment is a Defaulting Lender,
Swing Loan Lender shall not be required to fund any Swing Loans and no Issuer
shall be required to issue, amend or increase any Letter of Credit, unless such
Issuer is satisfied that the related exposure and Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
and all Swing Loans (after giving effect to any such issuance, amendment,
increase or funding) will be fully allocated to Non-Defaulting Lenders holding
Revolving Commitments and/or cash collateral for such Letters of Credit will be
provided by Borrowers in accordance with clause (A) and (B) above, and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.22(b)(iii)(A) above (and such Defaulting Lender
shall not participate therein).

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolving Commitment Percentage provided that this
clause (c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in clauses (i) or (ii) of
Section 16.2(b) hereof.

 

78



--------------------------------------------------------------------------------

(d) Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.22 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

(e) In the event that Agent, Borrowers, Swing Loan Lender and Issuers agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Lender holding a Revolving
Commitment, then Participation Commitments of Lenders holding Revolving
Commitments (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender’s Revolving Commitment, and on such date
such Lender shall purchase at par such of the Revolving Advances of the other
Lenders as Agent shall determine may be necessary in order for such Lender to
hold such Revolving Advances in accordance with its Revolving Commitment
Percentage.

2.23 Payment of Obligations. Agent may charge to Borrowers’ Account as a
Revolving Advance or, at the discretion of Swing Loan Lender, as a Swing Loan
(i) all payments with respect to any of the Obligations required hereunder
(including without limitation principal payments, payments of interest, payments
of Letter of Credit Fees and all other fees provided for hereunder and payments
under Sections 16.5 and 16.9 hereof) as and when each such payment shall become
due and payable (whether as regularly scheduled, upon or after acceleration,
upon maturity or otherwise), (ii) without limiting the generality of the
foregoing clause (i), (a) all amounts expended by Agent or any Lender pursuant
to Sections 4.2 or 4.3 hereof and (b) all documented out-of-pocket expenses
which Agent incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(h) hereof, and (iii) any sums expended by Agent or
any Lender due to any Loan Party’s failure to perform or comply with its
obligations under this Agreement or any Other Document including any Loan
Party’s obligations under Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8
hereof, and all amounts so charged shall be added to the Obligations and shall
be secured by the Collateral. To the extent Revolving Advances are not actually
funded by the other Lenders in respect of any such amounts so charged, all such
amounts so charged shall be deemed to be Revolving Advances made by and owing to
Agent and Agent shall be entitled to all rights (including accrual of interest)
and remedies of a Lender under this Agreement and the Other Documents with
respect to such Revolving Advances.

 

79



--------------------------------------------------------------------------------

III. INTEREST AND FEES.

3.1 Interest. Interest on Advances shall be payable in arrears (a) on the first
day of each month with respect to Domestic Rate Loans, (b) with respect to LIBOR
Rate Loans having an Interest Period of one, two or three months, at the end of
the applicable Interest Period, and (c) with respect to LIBOR Rate Loans having
an Interest Period of six months, at the end of each three month period during
such Interest Period, provided that all accrued and unpaid interest shall be due
and payable at the end of the Term. Interest charges shall be computed on the
actual principal amount of Advances outstanding during the applicable month at a
rate per annum equal to (i) with respect to Revolving Advances, the applicable
Revolving Interest Rate, and (ii) with respect to Swing Loans, the Revolving
Interest Rate for Domestic Rate Loans (as applicable, the “Contract Rate”).
Except as expressly provided otherwise in this Agreement, any Obligations other
than the Advances that are not paid when due shall accrue interest at the
Revolving Interest Rate for Domestic Rate Loans, subject to the provision of the
final sentence of this Section 3.1 regarding the Default Rate. Whenever,
subsequent to the Amendment and Restatement Date, the Alternate Base Rate is
increased or decreased, the applicable Contract Rate shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the Alternate Base Rate during the time such change or changes remain
in effect. The LIBOR Rate shall be adjusted with respect to LIBOR Rate Loans
without notice or demand of any kind on the effective date of any change in the
Reserve Percentage as of such effective date. Upon and after the occurrence of
an Event of Default, and during the continuation thereof, at the option of Agent
or at the direction of Required Lenders (or, in the case of any Event of Default
under Section 10.7 hereof, immediately and automatically upon the occurrence of
any such Event of Default without the requirement of any affirmative action by
any party), the Obligations shall bear interest at the applicable Contract Rate
plus two percent (2%) per annum (as applicable, the “Default Rate”).

3.2 Letter of Credit Fees.

(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders holding
Revolving Commitments, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin for Revolving Advances
consisting of LIBOR Rate Loans, such fees to be calculated on the basis of a
360-day year for the actual number of days elapsed and to be payable quarterly
in arrears on the first day of each calendar quarter and on the Maturity Date,
and (y) to the applicable Issuer, a fronting fee of one eighth of one percent
(0.125%) per annum times the average daily face amount of each outstanding
Letter of Credit for the period from and excluding the date of issuance of same
to and including the date of expiration or termination, to be payable quarterly
in arrears on the first day of each calendar quarter and on the Maturity Date
(all of the foregoing fees, the “Letter of Credit Fees”). In addition, Borrowers
shall pay to Agent, for the benefit of the applicable Issuer, any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
applicable Issuer and Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder, all such charges, fees
and expenses, if any, to be payable on demand. All such charges shall be deemed
earned in full on the date when the same are due and payable hereunder and shall
not be subject to rebate or pro-ration upon the termination of this Agreement
for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in any Issuer’s prevailing charges for that type of
transaction. Upon and after the occurrence of an Event of Default, and during
the continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7 hereof,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Letter of
Credit Fees described in clause (x) of this Section 3.2(a) shall be increased by
an additional two percent (2.0%) per annum.

 

80



--------------------------------------------------------------------------------

(b) At any time following the occurrence and during the continuance of an Event
of Default, at the option of Agent or at the direction of Required Lenders (or,
in the case of any Event of Default under Section 10.7 hereof, immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or on the Maturity Date or
any other termination of this Agreement (and also, if applicable, in connection
with any mandatory prepayment under Section 2.20 hereof), Borrowers will cause
cash to be deposited and maintained in an account with Agent, as cash
collateral, in an amount equal to one hundred and three percent (103%) of the
Maximum Undrawn Amount of all outstanding Letters of Credit, and each Borrower
hereby irrevocably authorizes Agent, in its discretion, on such Borrower’s
behalf and in such Borrower’s name, to open such an account and to make and
maintain deposits therein, or in an account opened by such Borrower, in the
amounts required to be made by such Borrower, out of the proceeds of Receivables
or other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time. Agent may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral. No Borrower may withdraw amounts credited to any such account except
upon the occurrence of all of the following: (x) Payment in Full of all of the
Obligations; (y) expiration of all Letters of Credit; and (z) the termination of
this Agreement. Borrowers hereby assign, pledge and grant to Agent, for its
benefit and the ratable benefit of Issuers, Lenders and each other Secured
Party, a continuing security interest in and to and Lien on any such cash
collateral and any right, title and interest of Borrowers in any deposit
account, securities account or investment account into which such cash
collateral may be deposited from time to time to secure the Obligations,
specifically including all Obligations with respect to any Letters of Credit.
Borrowers agree that upon the coming due of any Reimbursement Obligations (or
any other Obligations, including Obligations for Letter of Credit Fees) with
respect to the Letters of Credit, Agent may use such cash collateral to pay and
satisfy such Obligations.

3.3 Facility Fee. If, for any calendar quarter during the Term, the average
daily unpaid balance of the sum of Revolving Advances plus Swing Loans plus the
Maximum Undrawn Amount of all outstanding Letters of Credit for each day of such
calendar quarter does not equal the Maximum Revolving Advance Amount, then
Borrowers shall pay to Agent, for the ratable benefit of Lenders holding the
Revolving Commitments based on their Revolving Commitment Percentages, a fee at
a rate equal to three eighths of one percent (0.375%) per annum on the amount by
which the Maximum Revolving Advance Amount exceeds such average daily unpaid
balance (the “Facility Fee”). The Facility Fee shall be payable to Agent in
arrears on the first day of each calendar quarter with respect to the previous
calendar quarter and on the Maturity Date with respect to the period ending on
the Maturity Date.

3.4 Fee Letter. Borrowers shall pay the amounts required to be paid in the Fee
Letter in the manner and at the times required by the Fee Letter.

 

81



--------------------------------------------------------------------------------

3.5 Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days (or, in the case of Domestic Rate
Loans, a year of 365/366 days) and for the actual number of days elapsed. If any
payment to be made hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at the applicable Contract
Rate during such extension.

3.6 Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrowers and the provisions hereof shall be deemed amended to provide
for such permissible rate.

3.7 Increased Costs. In the event that any Change in Law or compliance by any
Lender (for purposes of this Section 3.7, the term “Lender” shall include Agent,
Swing Loan Lender, any Issuer or Lender and any corporation or bank controlling
Agent, Swing Loan Lender, any Lender or any Issuer and the office or branch
where Agent, Swing Loan Lender, any Lender or any Issuer (as so defined) makes
or maintains any LIBOR Rate Loans) with any request or directive (whether or not
having the force of law) from any central bank or other financial, monetary or
other authority, shall:

(a) subject Agent, Swing Loan Lender, any Lender or any Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or such Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes and the
imposition of, or any change in the rate of, any Excluded Taxes payable by
Agent, Swing Loan Lender, such Lender or such Issuer);

(b) impose, modify or deem applicable any reserve, special deposit, assessment,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Agent, Swing Loan Lender, any Issuer or any Lender,
including pursuant to Regulation D of the Board of Governors; or

(c) impose on Agent, Swing Loan Lender, any Lender or any Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or any Issuer of making, converting to, continuing,
renewing or maintaining its Advances hereunder by an amount that Agent, Swing
Loan Lender, such Lender or such Issuer deems to be material or to reduce the
amount of any payment (whether of principal, interest or otherwise) in respect
of any of the Advances by an amount that Agent, Swing Loan Lender or such Lender
or such Issuer deems to be material, then, in any case Borrowers shall promptly
pay Agent, Swing Loan Lender, such Lender or such Issuer, upon its demand, such
additional amount as will

 

82



--------------------------------------------------------------------------------

compensate Agent, Swing Loan Lender or such Lender or such Issuer for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the LIBOR
Rate, as the case may be. Agent, Swing Loan Lender, such Lender or such Issuer
shall certify the amount of such additional cost or reduced amount to Borrowing
Agent, and such certification shall be conclusive absent manifest error. Failure
or delay on the part of Agent, Swing Loan Lender, any Issuer or any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
the right of Agent, Swing Loan Lender, any Issuer or any Lender to demand such
compensation; provided that Borrowers shall not be required to compensate Agent,
Swing Loan Lender, any Issuer or any Lender pursuant to this Section for any
reductions in return incurred more than 270 days prior to the date that Agent,
Swing Loan Lender, such Issuer or such Lender notifies Borrowing Agent of such
law, rule, regulation or guideline giving rise to such reductions and of the
intention of Agent, Swing Loan Lender, such Issuer or such Lender to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 270 day period referred to above shall be extended to
include the period of retroactive effect thereof.

3.8 Alternate Rate of Interest.

3.8.1 Basis for Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period;

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank market, with respect to an outstanding LIBOR
Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a Domestic
Rate Loan into a LIBOR Rate Loan;

(c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law); or

(d) the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given prior to a LIBOR Termination Date
(as defined below) or prior to the date on which Section 3.8.2(a)(ii) hereof
applies, (i) any such requested LIBOR Rate Loan shall be made as a Domestic Rate
Loan, unless Borrowing Agent shall notify Agent no later than 10:00 a.m. two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected type of LIBOR
Rate Loan, (ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been
converted to an affected type of LIBOR Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. two (2) Business Days prior to the proposed conversion,

 

83



--------------------------------------------------------------------------------

shall be maintained as an unaffected type of LIBOR Rate Loan, and (iii) any
outstanding affected LIBOR Rate Loans shall be converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Agent, no later than 10:00 a.m. two
(2) Business Days prior to the last Business Day of the then current Interest
Period applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans (or sooner, if any Lender
cannot continue to lawfully maintain such affected LIBOR Rate Loan). Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and no
Borrower shall have the right to convert a Domestic Rate Loan or an unaffected
type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

3.8.2 Successor LIBOR Rate Index.

(a) If Agent determines (which determination shall be final and conclusive,
absent manifest error) that either (i) (A) the circumstances set forth in
Section 3.8.1(a) hereof have arisen and are unlikely to be temporary, or (B) the
circumstances set forth in Section 3.8.1(a) hereof have not arisen but the
applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Body having jurisdiction over Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
Agent may (in consultation with the Borrowers) choose a replacement index for
the LIBOR Rate and make adjustments to applicable margins and related amendments
to this Agreement as referred to below such that, to the extent practicable, the
all-in interest rate based on the replacement index will be substantially
equivalent to the all-in LIBOR Rate-based interest rate in effect prior to its
replacement.

(b) Agent and the Borrowers shall enter into an amendment to this Agreement to
reflect the replacement index, the adjusted margins and such other related
amendments as may be appropriate, in the discretion of Agent, for the
implementation and administration of the replacement index-based rate.
Notwithstanding anything to the contrary in this Agreement or the Other
Documents (including, without limitation, Section 16.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement (other than the Borrowers, as set forth in the preceding
sentence) at 5:00 p.m. on the tenth (10th) Business Day after the date a draft
of the amendment is provided to the Lenders, unless Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment.

(c) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR Rate-based rate to a replacement index-based rate, and (ii) may
also reflect adjustments to account for (x) the effects of the transition from
the LIBOR Rate to the replacement index and (y) yield- or risk-based differences
between the LIBOR Rate and the replacement index.

 

84



--------------------------------------------------------------------------------

(d) Until an amendment reflecting a new replacement index in accordance with
this Section 3.8.2 is effective, each advance, conversion and renewal of a LIBOR
Rate Loan will continue to bear interest with reference to the LIBOR Rate;
provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
LIBOR Rate Loans shall automatically be converted to Domestic Rate Loans until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented.

(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

3.9 Capital Adequacy.

(a) In the event that Agent, Swing Loan Lender, any Issuer or any Lender shall
have determined that any Change in Law, any change in any guideline regarding
capital adequacy or any change in the interpretation or administration thereof
by any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent, Swing Loan
Lender, any Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, any Issuer or any Lender and
any corporation or bank controlling Agent, Swing Loan Lender, any Issuer or any
Lender and the office or branch where Agent, Swing Loan Lender, any Issuer or
any Lender (as so defined) makes or maintains any LIBOR Rate Loans) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on Agent, Swing Loan Lender, any
Issuer or any Lender’s capital as a consequence of its obligations hereunder
(including the making of any Swing Loans) to a level below that which Agent,
Swing Loan Lender, such Issuer or such Lender could have achieved but for such
adoption, change or compliance (taking into consideration Agent’s, Swing Loan
Lender’s, such Issuer’s and such Lender’s policies with respect to capital
adequacy) by an amount deemed by Agent, Swing Loan Lender, any Issuer or any
Lender to be material, then, from time to time, Borrowers shall pay upon demand
to Agent, Swing Loan Lender, such Issuer or such Lender such additional amount
or amounts as will compensate Agent, Swing Loan Lender, such Issuer or such
Lender for such reduction. In determining such amount or amounts, Agent, Swing
Loan Lender, such Issuer or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent, Swing Loan Lender, each Issuer and each Lender regardless of any possible
contention of invalidity or inapplicability with respect to the Applicable Law,
rule, regulation, guideline or condition.

(b) A certificate of Agent, Swing Loan Lender, such Issuer or such Lender
setting forth such amount or amounts as shall be necessary to compensate Agent,
Swing Loan Lender, such Issuer or such Lender with respect to Section 3.9(a)
hereof when delivered to Borrowing Agent shall be conclusive absent manifest
error. Failure or delay on the part of Agent, Swing Loan Lender, any Issuer or
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of the right of Agent, Swing Loan Lender, any Issuer or any Lender to
demand such compensation; provided that Borrowers shall not be required to
compensate Agent, Swing Loan Lender, any Issuer or any Lender pursuant to this
Section for any reductions in return incurred more than 270 days prior to the
date that Agent, Swing Loan Lender, such Issuer or such Lender notifies
Borrowing Agent of such law, rule, regulation or guideline giving rise to such

 

85



--------------------------------------------------------------------------------

reductions and of the intention of Agent, Swing Loan Lender, such Issuer or such
Lender to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 270 day period referred to above shall
be extended to include the period of retroactive effect thereof.

3.10 Taxes.

(a) Any and all payments by or on account of any Obligations hereunder or under
any Other Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if Borrowers
shall be required by Applicable Law to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deductions been made, provided that Borrowers shall not be required to increase
any such amounts to the extent that the increase in such amount payable results
from such Recipient’s own willful misconduct or gross negligence (as determined
by a court of competent jurisdiction in a final and non-appealable judgment or
order), (ii) Borrowers shall make such deductions and (iii) Borrowers shall
timely pay the full amount deducted to the relevant Governmental Body in
accordance with Applicable Law.

(b) Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.

(c) Each Borrower shall indemnify each Recipient within ten (10) Business Days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Recipient and
any penalties, interest and reasonable and documented expenses (including
reasonable fees and expenses of counsel) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Body. A certificate as
to the amount of such payment or liability delivered to Borrowers by any
Recipient (with a copy to Agent), or by Agent on its own behalf or on behalf of
a Recipient shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Body, Borrowers shall deliver to Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.

(e) Any Recipient that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Borrowers (with a copy to Agent), at the time or times prescribed by
Applicable Law or reasonably requested by Borrowers or Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any

 

86



--------------------------------------------------------------------------------

Recipient, if requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrowers or Agent as will enable Borrowers or Agent to determine whether or not
such Recipient is subject to backup withholding or information reporting
requirements. Without limiting the generality of the foregoing, in the event
that any Borrower is resident for tax purposes in the United States of America,
(x) any Recipient that is not a Foreign Lender shall deliver to Borrowers and
Agent two (2) duly completed valid copies of IRS Form W-9 demonstrating that
such Person is exempt from United States federal backup withholding tax, and
(y) any Foreign Lender shall deliver to Borrowers and Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrowers or Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed valid copies of IRS Form W-8BEN or W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed valid copies of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a U.S. Tax Compliance
Certificate in form and substance satisfactory to Agent and Borrowing Agent to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed valid copies of IRS Form W-8BEN or W-8BEN-E,

(iv) in the case of a Foreign Lender claiming that it is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate in form and
substance satisfactory to Agent and Borrowing Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate in form and
substance satisfactory to Agent and Borrowing Agent on behalf of each such
direct and indirect partner; or

(v) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.

(f) If a payment made to a Recipient under this Agreement or any Other Document
would be subject to U.S. federal withholding Taxes imposed by FATCA if such
Person were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to Agent and Borrowers (i) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (ii) other documentation
reasonably requested

 

87



--------------------------------------------------------------------------------

by Agent or any Borrower sufficient for Agent and Borrowers to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such applicable reporting requirements or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.10 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and Agent in writing of its legal inability to do
so.

(h) If any Recipient determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrowers or with respect to which Borrowers have paid additional
amounts pursuant to this Section, it shall pay to Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrowers under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable and
documented out-of-pocket expenses of such Recipient and without interest (other
than any interest paid by the relevant Governmental Body with respect to such
refund), provided that Borrowers, upon the request of the Recipient, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges imposed by the relevant Governmental Body) to such Recipient in the
event such Recipient is required to repay such refund to such Governmental Body.
Notwithstanding anything to the contrary in this Section 3.8(h), in no event
will the Recipient be required to pay any amount to Borrowers pursuant to this
Section 3.8(h) the payment of which would place the Recipient in a less
favorable net after-Tax position than the Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrowers or any other Person.

(i) Each party’s obligations under this Section 3.8 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the Payment in
Full of the Obligations.

3.11 Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in Section 2.2(h)
hereof, (c) is a Defaulting Lender, (d) denies any consent requested by Agent
pursuant to Section 16.2(b) hereof, or (e) gives a notice described in
Section 3.8(c) hereof, Borrowers may, by notice in writing to Agent and such
Affected Lender (i) require the Affected Lender to cooperate with Borrowers in
obtaining a replacement Lender satisfactory to Agent and Borrowers (the
“Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Advances and its Revolving Commitment
Percentage as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval
by Agent in its good faith business judgment. If any satisfactory Replacement
Lender shall be obtained, and/or if any one or more of the non-Affected Lenders
shall agree to acquire and assume all of the Affected

 

88



--------------------------------------------------------------------------------

Lender’s Advances and its Revolving Commitment Percentage, then such Affected
Lender shall be required to assign, in accordance with Section 16.3 hereof, all
of its Advances and its Revolving Commitment Percentage and other rights and
obligations under this Agreement and the Other Documents to such Replacement
Lender or non-Affected Lenders, as the case may be, in exchange for payment of
the principal amount so assigned and all interest and fees accrued on the amount
so assigned, plus all other Obligations then due and payable to the Affected
Lender.

3.12 Designation of a Different Lending Office. If any Lender requests
compensation under Sections 3.7 or 3.9 hereof, or requires Borrowers to pay any
Indemnified Taxes, Other Taxes or additional amounts to any Lender or any
Governmental Body for the account of any Lender pursuant to Section 3.10 hereof,
then such Lender shall (at the request of Borrowing Agent) use reasonable
efforts to designate a different lending office for funding or booking its
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Sections 3.7, 3.9, or 3.10 hereof, as the case may be, in the future, and
(b) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrowers hereby agree to pay
all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

IV. COLLATERAL: GENERAL TERMS

4.1 Security Interest in the Collateral. To secure the prompt payment and
performance to Agent, each Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Loan Party hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender, each
Issuer and each other Secured Party, a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located. Each Loan Party shall
provide Agent with written notice of all commercial tort claims in an aggregate
amount in excess of $500,000 promptly upon the occurrence of any events giving
rise to any such claims (regardless of whether legal proceedings have yet been
commenced), such notice to contain a brief description of the claims, the events
out of which such claims arose and the parties against which such claims may be
asserted and, if applicable in any case where legal proceedings regarding such
claims have been commenced, the case title together with the applicable court
and docket number. Upon delivery of each such notice, such Loan Party shall be
deemed to thereby grant to Agent a security interest and lien in and to such
commercial tort claims described therein and all proceeds thereof. Each Loan
Party shall provide Agent with written notice promptly upon becoming the
beneficiary under any letter of credit or otherwise obtaining any right, title
or interest in any letter of credit rights in an aggregate amount in excess of
$500,000, and shall take such actions as Agent may reasonably request for the
perfection of Agent’s security interest therein.

4.2 Perfection of Security Interest. Each Loan Party shall take all action that
may be necessary, or that Agent may reasonably request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (a) immediately discharging all Liens other than Permitted
Encumbrances, (b) using commercially reasonable efforts to obtain Lien Waiver
Agreements (i) from the owner or lessor of the chief executive office of Quantum
and (ii) from the owners or lessors of all of the

 

89



--------------------------------------------------------------------------------

other premises leased by Quantum listed on Schedule 4.4 hereto and all of the
warehouses and other locations used by Quantum listed on Schedule 4.4 hereto in
which Equipment and Inventory having a value in excess of $1,000,000 is located,
(c) delivering to Agent, endorsed or accompanied by such instruments of
assignment as are necessary or as Agent may specify, and stamping or marking, in
such manner as necessary or as Agent may specify, any and all chattel paper,
instruments, letters of credit and advices thereof and documents evidencing or
forming a part of the Collateral, (d) using commercially reasonable efforts to
enter into warehousing, lockbox, customs and freight agreements and other
custodial arrangements reasonably satisfactory to Agent, and (e) executing and
delivering financing statements, Control Agreements, intellectual property
security agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance reasonably satisfactory to Agent, relating to
the creation, validity, perfection, maintenance or continuation of Agent’s
security interest and Lien under the Uniform Commercial Code or other Applicable
Law. By its signature hereto, each Loan Party hereby authorizes Agent (without
obligation) to file against such Loan Party, one or more financing, continuation
or amendment statements pursuant to the Uniform Commercial Code in form and
substance satisfactory to Agent (which statements may have a description of
collateral which is broader than that set forth herein, including without
limitation a description of Collateral as “all assets” and/or “all personal
property” of any Loan Party). All documented out-of-pocket charges, expenses and
fees Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrowers’ Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent’s option, shall be
paid by the Borrowers to Agent for its benefit and for the ratable benefit of
Lenders not later than ten (10) Business Days after written demand.

4.3 Preservation of Collateral. Following the occurrence of an Event of Default,
in addition to the rights and remedies set forth in Section 11.1 hereof, Agent:
(a) may at any time take such steps as Agent deems necessary to protect Agent’s
interest in and to preserve the Collateral, including the hiring of security
guards or the placing of other security protection measures as Agent may deem
appropriate; (b) subject to the rights of the applicable landlords, may employ
and maintain at any of any Loan Party’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) subject to the rights of the applicable lessors, may
use any Loan Party’s owned or leased lifts, hoists, trucks and other facilities
or Equipment for handling or removing the Collateral; (e) subject to the rights
of the applicable landlords, shall have, and is hereby granted, a right of
ingress and egress to the places where the Collateral is located, and may
proceed over and through any of the Loan Parties’ owned or leased property; and
(f) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or purchase any insurance called for by the
terms of this Agreement or the Other Documents and pay all or any part of the
premiums therefor and the costs thereof. Each Loan Party shall cooperate fully
with all of Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Agent may direct. All of Agent’s expenses
of preserving the Collateral, including any expenses relating to the bonding of
a custodian, shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations or, at Agent’s
option, shall be paid by the Borrowers to Agent for its benefit and for the
ratable benefit of Lenders not later than ten (10) Business Days after written
demand.

 

90



--------------------------------------------------------------------------------

4.4 Ownership and Location of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Loan Party shall be fully authorized and
able to sell, transfer, pledge and/or grant a Lien upon each and every item of
its respective Collateral to Agent; and, except for Permitted Encumbrances, the
Collateral shall be free and clear of all Liens whatsoever; (ii) all signatures
and endorsements of each Loan Party that appear on such documents and agreements
shall be genuine and each Loan Party shall have full capacity to execute same;
and (iii) each Loan Party’s Equipment and each Loan Party’s Inventory (other
than (A) Inventory in transit, (B) Service Inventory and (C) Inventory at any
location where the value of all Inventory at such location is less than
$1,000,000) shall be located as set forth on Schedule 4.4 hereto, as such
Schedule may be updated from time to time in accordance with the terms hereof,
and shall not be removed from such locations without the prior written consent
of Agent except with respect to the sale of Inventory in the Ordinary Course of
Business and Equipment to the extent permitted in Section 7.1(b) hereof.

(b) (i) There is no location at which any Loan Party has any Inventory (except
for (A) Inventory in transit, (B) Service Inventory and (C) Inventory at any
location where the value of all Inventory at such location is less than
$1,000,000) or other Collateral other than those locations listed on Schedule
4.4 hereto; (ii) Schedule 4.4 hereto, as such Schedule may be updated from time
to time in accordance with the terms hereof, contains a correct and complete
list, as of the Amendment and Restatement Date, of the legal names and addresses
of each warehouse at which Inventory of any Loan Party is stored, and none of
the receipts received by any Loan Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns; (iii) Schedule 4.4 hereto
sets forth a correct and complete list as of the Amendment and Restatement Date
of (A) each place of business of each Loan Party and (B) the chief executive
office of each Loan Party; and (iv) Schedule 4.4 hereto sets forth a correct and
complete list as of the Amendment and Restatement Date of the location, by state
and street address, of all Real Property owned or leased by each Loan Party,
identifying which Real Properties are owned and which are leased, together with
the names and addresses of any landlords or other third parties in possession,
custody or control of any Collateral.

4.5 Defense of Agent’s and Lenders’ Interests. Until (a) the Payment in Full of
all of the Obligations and (b) the termination of this Agreement, Agent’s
interests in the Collateral shall continue in full force and effect. During such
period no Loan Party shall, without Agent’s prior written consent, pledge, sell
(except for Dispositions otherwise permitted in Section 7.1(b) hereof), assign,
transfer, create or suffer to exist a Lien upon or encumber or allow or suffer
to be encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Each Loan Party shall use commercially reasonable efforts to defend
Agent’s interests in the Collateral against any and all Persons whatsoever. At
any time following demand by Agent for payment of all Obligations following the
occurrence and during the continuance of an Event of Default, Agent shall have
the right to take possession of the indicia of the Collateral and the Collateral
in whatever physical form contained, including: labels, stationery, documents,
instruments and advertising materials. If Agent exercises this right to take
possession of the Collateral, the Loan Parties shall, upon demand, assemble it
in the best manner possible and make it available to Agent at a place reasonably
convenient to Agent. In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the

 

91



--------------------------------------------------------------------------------

Uniform Commercial Code or other Applicable Law. Each Loan Party shall, and
Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into any Loan Party’s
possession, they, and each of them, shall be held by such Loan Party in trust as
Agent’s trustee, and such Loan Party will promptly deliver them to Agent in
their original form together with any necessary endorsement.

4.6 Inspection of Premises. At all reasonable times and from time to time as
often as Agent shall elect in its Permitted Discretion, Agent and each Lender
shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Loan Party’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Loan Party’s business and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants (provided that
the Borrowers shall be afforded the opportunity to participate in such
discussions). Agent, any Lender and their agents may enter upon any premises of
any Loan Party at any time during business hours and at any other reasonable
time, and from time to time as often as Agent shall elect in its Permitted
Discretion, for the purpose of inspecting the Collateral and any and all books
and records pertaining thereto and to the operation of such Loan Party’s
business. Notwithstanding the foregoing, (a) no more than two (2) such
inspections shall be conducted at the expense of the Borrowers during any
consecutive twelve (12) month period, and (b) if an Event of Default shall
exist, then notwithstanding anything to the contrary in the foregoing clause
(a), there shall be no limitation on the number or frequency of such inspections
which may be conducted at the expense of the Borrowers.

4.7 Appraisals. Agent may, in its Permitted Discretion, at any time after the
Amendment and Restatement Date and from time to time, (a) engage the services of
an independent appraisal firm or firms of reputable standing, satisfactory to
Agent, for the purpose of appraising the then current values of the Loan
Parties’ assets (including without limitation Inventory, Intellectual Property
and the LTO Program) and (b) engage the services of an independent financial
advisor, and such advisor shall at all times be granted by Borrowers and their
Subsidiaries with full access to, and shall at all times have the right to
audit, check and inspect, the books, records, audits, correspondence and all
other papers relating to the operation of each Loan Party’s business. Absent the
occurrence and continuance of an Event of Default at such time, Agent shall
consult with Borrowing Agent as to the identity of any such firms; provided that
it is agreed by the parties hereto that (x) Gordon Brothers Asset Advisors, LLC
shall be deemed to be an acceptable firm for purposes of appraising the value of
the LTO Program and (y) FTI Consulting, Inc. shall be deemed to be an acceptable
financial advisor. In the event the value of the Loan Parties’ assets, as so
determined pursuant to any such appraisal, is less than anticipated by Agent,
such that the Revolving Advances are in excess of such Advances permitted
hereunder, then, promptly upon Agent’s demand for same, the Borrowers shall make
mandatory prepayments of then outstanding Revolving Advances so as to eliminate
the excess Advances. All of the fees and out-of-pocket costs and expenses of any
appraisals and reports conducted pursuant to this Section 4.7 shall be paid for
when due, in full and without deduction, off-set or counterclaim by Borrowers.
Notwithstanding the foregoing, (i) no more than two (2) appraisals of Inventory
and no more than one (1) appraisal of Intellectual Property (which may include,
without limitation, an appraisal of the LTO Program) shall be conducted at the
expense of the Borrowers during any consecutive twelve (12) month period, and
(ii) if an Event of Default shall exist, then notwithstanding anything to the
contrary in the foregoing clause (i), there shall be no limitation on the number
or frequency of appraisals which may be conducted at the expense of the
Borrowers.

 

92



--------------------------------------------------------------------------------

4.8 Receivables; Deposit Accounts and Securities Accounts.

(a) The Receivables are and shall be bona fide and valid accounts representing a
bona fide indebtedness incurred by the Customers therein named, for fixed sums
as set forth in the invoices relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms of
the Loan Parties, or work, labor or services theretofore rendered by the Loan
Parties as of the date the applicable Receivables were created.

(b) Each Customer, to each Loan Party’s knowledge, as of the date each
Receivable is created, is able to pay all Receivables on which the Customer is
obligated in full when due. With respect to such Customers of any Loan Party who
are not solvent, such Loan Party has set up on its books and in its financial
records bad debt reserves adequate to cover such Receivables consistent with
past practice.

(c) Each Loan Party’s chief executive office is located as set forth on
Schedule 4.4 hereto, as such Schedule may be updated from time to time in
accordance with the terms hereof. Until written notice is given to Agent by
Borrowing Agent of any other office at which any Loan Party keeps its records
pertaining to Receivables, all such records shall be kept at such executive
office.

(d) The Loan Parties shall instruct their Customers to deliver all remittances
upon Receivables (whether paid by check or by wire transfer of funds) to such
Blocked Accounts and/or Depository Accounts (and any associated lockboxes) as
Agent shall designate from time to time as contemplated by Section 4.8(h) hereof
or as otherwise agreed to from time to time by Agent. Notwithstanding the
foregoing, to the extent any Loan Party directly receives any remittances upon
Receivables, such Loan Party shall, at such Loan Party’s sole cost and expense,
but on Agent’s behalf and for Agent’s account, collect as Agent’s property and
in trust for Agent all amounts received on Receivables, and shall not commingle
such collections with any Loan Party’s funds or use the same except to pay the
Obligations, and shall as soon as possible and in any event no later than one
(1) Business Day after the receipt thereof (i) in the case of remittances paid
by check, deposit all such remittances in their original form (after supplying
any necessary endorsements) and (ii) in the case of remittances paid by wire
transfer of funds, transfer all such remittances, in each case, into such
Blocked Accounts and/or Depository Accounts. Each Loan Party shall deposit in
the Blocked Account and/or Depository Account or, upon request by Agent, deliver
to Agent, in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness. All payments made by a Loan Party’s Customers remitted directly to
Agent will be deposited by Agent in the Blocked Accounts, and all Customer
remittances shall be treated as a repayment of Advances.

(e) At any time following the occurrence and during the continuance of an Event
of Default, Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral, and thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Agent’s actual and

 

93



--------------------------------------------------------------------------------

documented collection expenses, including, but not limited to, stationery and
postage, telephone, facsimile, secretarial and clerical expenses, the salaries
of any collection personnel used for collection and the reasonable fees and
expenses of counsel, may be charged to Borrowers’ Account and added to the
Obligations, or, at Agent’s option, shall be paid by the Borrowers to Agent for
its benefit and for the ratable benefit of Lenders not later than ten
(10) Business Days after written demand.

(f) Agent shall have the right to receive, endorse, assign and/or deliver in the
name of Agent or any Loan Party any and all checks, drafts and other instruments
for the payment of money relating to the Receivables, and each Loan Party hereby
waives notice of presentment, protest and non-payment of any instrument so
endorsed. Each Loan Party hereby constitutes Agent or Agent’s designee as such
Loan Party’s attorney with power (i) at any time: (A) to endorse such Loan
Party’s name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (B) to sign such Loan Party’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables; (C) to send
verifications of Receivables to any Customer; (D) to sign such Loan Party’s name
on any documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; and (E) to receive, open and dispose of all mail addressed to any Loan
Party at any post office box/lockbox maintained by Agent for the Loan Parties or
at any other business premises of Agent; and (ii) at any time following the
occurrence and during the continuance of an Event of Default: (A) to demand
payment of the Receivables; (B) to enforce payment of the Receivables by legal
proceedings or otherwise; (C) to exercise all of such Loan Party’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (D) to sue upon or otherwise collect, extend the time of payment of,
settle, adjust, compromise, extend or renew the Receivables; (E) to settle,
adjust or compromise any legal proceedings brought to collect Receivables;
(F) to prepare, file and sign such Loan Party’s name on a proof of claim in
bankruptcy or similar document against any Customer; (G) to prepare, file and
sign such Loan Party’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables; (H) to accept the
return of goods represented by any of the Receivables; (I) to change the address
for delivery of mail addressed to any Loan Party to such address as Agent may
designate; and (J) to do all other acts and things necessary to carry out the
provisions of this Agreement. All acts of said attorney or designee are hereby
ratified and approved, and said attorney or designee shall not be liable for any
acts of omission or commission nor for any error of judgment or mistake of fact
or of law, unless done maliciously or with gross (not mere) negligence (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment or order); this power being coupled with an interest is irrevocable
while any of the Obligations remain unpaid.

(g) Neither Agent nor any Lender shall, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.

(h) All proceeds of Collateral shall be deposited by the Loan Parties into
either (i) a lockbox account, dominion account or such other “blocked account”
(each a “Blocked Account” and collectively the “Blocked Accounts”) established
at a Specified Domestic Blocked Account Bank or the Specified Swiss Blocked
Account Bank (each such bank, a “Blocked Account Bank” and collectively,
“Blocked Account Banks”) pursuant to an arrangement with such Blocked

 

94



--------------------------------------------------------------------------------

Account Bank as may be acceptable to Agent in its Permitted Discretion or
(ii) depository accounts (“Depository Accounts”) established at Agent for the
deposit of such proceeds. Each applicable Loan Party shall deliver or cause to
be delivered to Agent a Control Agreement, in form and substance reasonably
satisfactory to Agent, among such Loan Party, Agent, Term Loan Agent and each
bank at which each Blocked Account, each Depository Account and any other
deposit account (other than any Swiss Blocked Account or any Excluded Account)
of such Loan Party is maintained that is sufficient to give Agent “control” (for
purposes of Articles 8 and 9 of the Uniform Commercial Code) over such Blocked
Accounts, Depository Accounts and other deposit accounts. Agent shall have the
sole and exclusive right to direct, and is hereby authorized to give
instructions pursuant to such Control Agreements directing, the disposition of
funds in the Blocked Accounts and Depository Accounts to each Blocked Account
Bank on a daily basis, either to a deposit account maintained by Agent at PNC or
by wire transfer to a deposit account at PNC, which such funds may be applied by
Agent to repay the Obligations, and, if an Event of Default has occurred and is
continuing, to cash collateralize outstanding Letters of Credit in accordance
with Section 3.2(b) hereof. All funds deposited in the Blocked Accounts or
Depository Accounts shall immediately become subject to the security interest of
Agent, for its own benefit and the ratable benefit of the other Secured Parties,
and Borrowing Agent shall use commercially reasonable efforts to obtain the
agreement by each Blocked Account Bank to waive any offset rights against the
funds so deposited. Neither Agent nor any Lender assumes any responsibility for
such blocked account arrangements, including any claim of accord and
satisfaction or release with respect to deposits accepted by any Blocked Account
Bank thereunder. Agent shall apply all funds received by it from the Blocked
Accounts and/or Depository Accounts to the satisfaction of the Obligations
(including the cash collateralization of all Obligations relating to any
outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b) hereof) in such order as Agent shall determine in its sole
discretion, subject to Borrowers’ ability to re-borrow Revolving Advances in
accordance with the terms hereof; provided that, in the absence of any Event of
Default, Agent shall apply all such funds representing collection of Receivables
first to the prepayment of the principal amount of the Swing Loans, if any, and
then to the Revolving Advances.

(i) No Loan Party will, without Agent’s consent, compromise or adjust any
material amount of the Receivables (or extend the time for payment thereof) or
accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the Ordinary Course of Business of such Loan Party.

(j) All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Loan Party and
its Subsidiaries as of the Amendment and Restatement Date are set forth on
Schedule 4.8(j) hereto. No Loan Party shall open any new deposit account,
securities account or investment account (other than an Excluded Account) with a
bank, depository institution or securities intermediary other than Agent unless
(i) the Loan Parties shall have provided written notice thereof to Agent within
five (5) Business Days and (ii) if required by Agent in its sole discretion,
such bank, depository institution or securities intermediary, each applicable
Loan Party, Agent and Term Loan Agent shall enter into a Control Agreement in
form and substance reasonably satisfactory to Agent and sufficient to give Agent
“control” (for purposes of Articles 8 and 9 of the Uniform Commercial Code) over
such account.

 

95



--------------------------------------------------------------------------------

(k) The aggregate amount on deposit in the Swiss Blocked Accounts shall not
exceed $6,000,000 for any period of five (5) or more consecutive Business Days,
on any date of determination.

4.9 Inventory. To the extent Inventory held for sale or lease has been produced
by any Loan Party, it has been and will be produced by such Loan Party in all
material respects in accordance with the Federal Fair Labor Standards Act of
1938, as amended, modified or supplemented, and all rules, regulations and
orders thereunder.

4.10 Maintenance of Equipment. The Loan Parties’ Equipment shall be maintained
in good operating condition and repair (reasonable wear and tear excepted) and
all necessary replacements of and repairs thereto shall be made. No Loan Party
shall use or operate its Equipment in violation in any material respect of any
law, statute, ordinance, code, rule or regulation.

4.11 Exculpation of Liability. Nothing set forth herein shall be construed to
constitute Agent or any Lender as any Loan Party’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Loan Party’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Loan Party of any of
the terms and conditions thereof.

4.12 Financing Statements. Except as respects the financing statements filed by
Agent, financing statements described on Schedule 7.2 hereto, and financing
statements filed in connection with Permitted Encumbrances, no financing
statement covering any of the Collateral or any proceeds thereof is or will be
on file in any public office.

4.13 Investment Property Collateral.

(a) Each Loan Party has the right to transfer the Investment Property free of
any Liens other than Permitted Encumbrances and will use commercially reasonable
efforts to defend its title to the Investment Property against the contrary
claims of all Persons. Each Loan Party shall (i) ensure that each operating
agreement, limited partnership agreement and any other similar agreement permits
Agent’s Lien on the Equity Interests of wholly-owned Subsidiaries (other than
Foreign Subsidiaries) arising thereunder, foreclosure of Agent’s Lien and
admission of any transferee as a member, limited partner or other applicable
equity holder thereunder and (ii) use commercially reasonable efforts to provide
that each operating agreement, limited partnership agreement and any other
similar agreement with respect to any other Person permits Agent’s Lien on the
Investment Property of such Loan Party arising thereunder, foreclosure of
Agent’s Lien and admission of any transferee as a member, limited partner or
other applicable equity holder thereunder.

(b) Each Loan Party shall, if the Investment Property includes securities or any
other financial or other asset maintained in a securities account, cause the
custodian with respect thereto to execute and deliver a notification and Control
Agreement or other applicable agreement reasonably satisfactory to Agent in
order to perfect and protect Agent’s Lien in such Investment Property.

 

96



--------------------------------------------------------------------------------

(c) Except as set forth in Article XI hereof or in the Pledge Agreement, (i) the
Loan Parties will have the right to exercise all voting rights with respect to
the Investment Property and (ii) the Loan Parties will have the right to receive
all cash dividends and distributions, interest and premiums declared and paid on
the Investment Property to the extent otherwise permitted under this Agreement
or any of the Other Documents. In the event any additional Equity Interests are
issued to any Loan Party as a stock dividend or distribution or in lieu of
interest on any of the Investment Property, as a result of any split of any of
the Investment Property, by reclassification or otherwise, then subject to the
Intercreditor Agreement, any certificates evidencing any such additional shares
will be delivered to Agent within fifteen (15) Business Days (or such later date
as Agent shall agree to in its Permitted Discretion) and such shares will be
subject to this Agreement and a part of the Investment Property to the same
extent as the original Investment Property.

4.14 Provisions Regarding Certain Investment Property Collateral. The operating
agreement or limited partnership agreement (as applicable) of any Subsidiary
(other than a Foreign Subsidiary) of any Loan Party hereafter formed or acquired
that is a limited liability company or a limited partnership, shall contain the
following language (or language to the same effect): “Notwithstanding anything
to the contrary set forth herein, no restriction upon any transfer of
{membership interests} {partnership interests} set forth herein shall apply, in
any way, to the pledge by any {member} {partner} of a security interest in and
to its {membership interests} {partnership interests} to PNC Bank, National
Association, as agent for certain lenders, or its successors and assigns in such
capacity (any such person, “Agent”), or to any foreclosure upon or subsequent
disposition of such {membership interests} {partnership interests} by Agent. Any
transferee or assignee with respect to such foreclosure or disposition shall
automatically be admitted as a {member} {partner} of the Company and shall have
all of the rights of the {member} {partner} that previously owned such
{membership interests} {partnership interests}.”

V. REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants as follows:

5.1 Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
it is a party (a) are within such Loan Party’s corporate or company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such Loan
Party’s Organizational Documents or the conduct of such Loan Party’s business or
of any Material Contract or undertaking to which such Loan Party is a party or
by which such Loan Party is bound, including without limitation the Term Loan
Documents, (b) will not conflict with or violate any material

 

97



--------------------------------------------------------------------------------

provisions of any law or regulation, or any judgment, order or decree of any
Governmental Body, (c) will not require the Consent of any Governmental Body,
any party to a Material Contract or any other Person, except (i) any Consents of
any party to a Material Contract or any other Person (other than a Governmental
Body) with respect to which the failure to obtain could not reasonably be
expected, individually or in the aggregate to have a Material Adverse Effect,
(ii) any immaterial Consents of any Governmental Body, or (iii) those Consents
set forth on Schedule 5.1 hereto, all of which will have been duly obtained,
made or compiled prior to the Amendment and Restatement Date and which are in
full force and effect and (d) will not conflict with, nor result in any breach
in any of the provisions of or constitute a default under or result in the
creation of any Lien except Permitted Encumbrances upon any asset of such Loan
Party under the provisions of any material agreement, instrument, or other
document to which such Loan Party is a party or by which it or its property is a
party or by which it may be bound, including without limitation, the Term Loan
Documents.

5.2 Formation and Qualification.

(a) Each Loan Party is duly incorporated or formed, as applicable, and in good
standing under the laws of the state of its incorporation or formation, as
applicable, in each case as listed on Schedule 5.2(a) hereto, as such Schedule
may be updated from time to time in accordance with the terms hereof, and each
Loan Party is qualified to do business and is in good standing in the other
states listed on Schedule 5.2(a) hereto, as such Schedule may be updated from
time to time in accordance with the terms hereof, which constitute all states in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Effect. Each Loan Party has delivered to Agent true and complete copies
of its Organizational Documents and will promptly notify Agent of any amendments
or changes thereto adversely affecting Agent or any Lender or any other material
amendments or changes thereto.

(b) Schedule 5.2(b) hereto, as such Schedule may be updated from time to time in
accordance with the terms hereof, sets forth (i) a true, complete and correct
list of the Subsidiaries of each Loan Party and (ii) a true, complete and
correct list of all Equity Interests held by each Loan Party in each of its
Subsidiaries.

(c) No Immaterial Subsidiary (i) owns or generates any Receivables or Inventory,
(ii) has revenues in any fiscal year in excess of $250,000 (other than, in the
case of Quantum International, revenue generated through foreign branch offices
pursuant to the Transfer Pricing Program) or (iii) receives or generates any
royalty revenue.

5.3 Survival of Representations and Warranties. All representations and
warranties of such Loan Party in this Agreement and the Other Documents to which
it is a party shall be true in all material respects at the time of such Loan
Party’s execution of this Agreement and the Other Documents to which it is a
party (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.

 

98



--------------------------------------------------------------------------------

5.4 Tax Returns. Each Loan Party’s federal tax identification number is set
forth on Schedule 5.4 hereto, as such Schedule may be updated from time to time
in accordance with the terms hereof. Each Loan Party has filed all federal, and
all material state and local tax returns and other material reports that it is
required by law to file and has paid all taxes, assessments, fees and other
governmental charges that are due and payable in excess of $1,000,000 in the
aggregate, except for those taxes, assessments, fees and other governmental
charges that are being Properly Contested. The provision for taxes on the books
of each Loan Party is adequate for all years not closed by applicable statutes,
and for its current fiscal year, and no Loan Party has any knowledge of any
deficiency or additional assessment in connection therewith not provided for on
its books.

5.5 Financial Statements.

(a) The pro forma balance sheet of Quantum and its Subsidiaries, on a
consolidated basis (the “Pro Forma Balance Sheet”), delivered to Agent prior to
the Amendment and Restatement Date reflects the consummation of the Transactions
and fairly reflects in all material respects the financial condition of Quantum
and its Subsidiaries, on a consolidated basis, as of the Amendment and
Restatement Date after giving effect to the Transactions. The Pro Forma Balance
Sheet has been certified by the Chief Executive Officer, Chief Financial Officer
or Treasurer of Borrowing Agent as fairly reflecting in all material respects
the financial condition of Quantum and its Subsidiaries as of the date that it
was delivered.

(b) The twelve (12) month cash flow and balance sheet projections of Quantum and
its Subsidiaries, on a consolidated basis (the “Amendment and Restatement Date
Projections” and together with the Pro Forma Balance Sheet, collectively, the
“Pro Forma Financial Statements”), delivered to Agent prior to the Amendment and
Restatement Date were reviewed by the Chief Executive Officer, Chief Financial
Officer or Treasurer of Quantum and are based on underlying assumptions which
such officer believed to be reasonable on the date such Amendment and
Restatement Date Projections were delivered, it being understood that any
forecasts and projections set forth in the Amendment and Restatement Projections
are not to be viewed as facts, are subject to uncertainties and contingencies,
many of which are beyond the Borrowers’ control, that no assurance can be given
that any particular projections in the Amendment and Restatement Projections
will be realized, that actual results may differ and that such differences may
be material.

(c) The audited consolidated and consolidating balance sheets of Quantum and its
Subsidiaries (and such other Persons described therein) as of March 31, 2017,
and the related statements of income, changes in stockholder’s equity, and
changes in cash flow for the period ended on such date, all accompanied by
reports thereon containing opinions by independent certified public accountants,
copies of which have been delivered to Agent, have been prepared in accordance
with GAAP, consistently applied (except for changes described in such financial
statements) and present fairly in all material respects the financial position
of the Loan Parties at such date and the results of their operations for such
period. The unaudited consolidated and consolidating balance sheets of Quantum
and its Subsidiaries (and such other Persons described therein) as of
October 31, 2018, and the related statements of income, and changes in cash flow
for the period ended on such date, copies of which have been delivered to Agent,
present fairly in all material respects the financial position of the Loan
Parties at such date and the results of their operations at such date. For the
purposes of this Section 5.5(c), any restatement of, or supplement to, after the
Amendment and Restatement Date, any of the financial statements referred to in
the preceding two sentences or any other financial statements that include the
periods referred to in the preceding two sentences shall not result in the
representation set forth in this Section 5.5(c) being untrue or inaccurate.

 

99



--------------------------------------------------------------------------------

(d) Since September 30, 2018, other than in connection with the SEC Inquiry,
there has been no change in the condition, financial or otherwise, of the Loan
Parties as shown on the consolidated balance sheet as of such date and no change
in the aggregate value of machinery, Equipment and Real Property owned by the
Loan Parties, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate has been materially adverse.

5.6 Entity Names. Except as set forth on Schedule 5.6 hereto, as such Schedule
may be updated from time to time in accordance with the terms hereof, no Loan
Party has been known by any other company or corporate name, as applicable, in
the past five (5) years and does not sell Inventory under any other name, nor
has any Loan Party been the surviving corporation or company, as applicable, of
a merger or consolidation or acquired all or substantially all of the assets of
any Person during the preceding five (5) years.

5.7 O.S.H.A. Environmental Compliance; Flood Insurance.

(a) Except as set forth on Schedule 5.7 hereto, as such Schedule may be updated
from time to time in accordance with the terms hereof, each Loan Party is in
compliance in all material respects with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance with the
Federal Occupational Safety and Health Act, and Environmental Laws and there are
no outstanding citations, notices or orders of non-compliance issued to any Loan
Party or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations which could reasonably be expected to
have a Material Adverse Effect.

(b) Except as set forth on Schedule 5.7 hereto, as such Schedule may be updated
from time to time in accordance with the terms hereof, each Loan Party has been
issued all required material federal, state and local licenses, certificates or
permits (collectively, “Approvals”) relating to all applicable Environmental
Laws and all such Approvals are current and in full force and effect.

(c) Except as set forth on Schedule 5.7 hereto, as such Schedule may be updated
from time to time in accordance with the terms hereof, and except as could not
reasonably be expected to have a Material Adverse Effect: (i) there have been no
releases, spills, discharges, leaks or disposal (collectively referred to as
“Releases”) of Hazardous Materials at, upon, under or migrating from or onto any
Real Property owned, leased or occupied by any Loan Party, except for those
Releases which are in full compliance with Environmental Laws; (ii) there are no
underground storage tanks or polychlorinated biphenyls on any Real Property
owned, leased or occupied by any Loan Party, except for such underground storage
tanks or polychlorinated biphenyls that are present in compliance with
Environmental Laws; (iii) all of the Real Property owned, leased or occupied by
any Loan Party has never been used by any Loan Party to dispose of Hazardous
Materials, except as authorized by Environmental Laws; and (iv) no Hazardous
Materials are managed by any Loan Party on any Real Property owned, leased or
occupied by any Loan Party, excepting such quantities as are managed in
accordance with all applicable manufacturer’s instructions and compliance with
Environmental Laws and as are necessary for the operation of the commercial
business of any Loan Party or of its tenants.

 

100



--------------------------------------------------------------------------------

(d) All Real Property owned by the Loan Parties is insured pursuant to policies
and other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Loan Party in accordance
with prudent business practice in the industry of such Loan Party. Each Loan
Party has taken all actions required under the Flood Laws and/or requested by
Agent to assist in ensuring that each Lender is in compliance in all material
respects with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of each
structure located upon any Real Property that will be subject to a mortgage or
deed of trust in favor of Agent, and, to the extent required by Applicable Law,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral.

5.8 Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

(a) (i) The Loan Parties, taken as a whole, are, and after giving effect to the
Transactions, will be, solvent and able to pay their debts as they mature,
(ii) the Loan Parties, taken as a whole, have, and after giving effect to the
Transactions, will have, capital sufficient to carry on their existing
businesses and all businesses in which they are about to engage, and (iii) the
fair present saleable value of the assets of the Loan Parties, taken as a whole,
calculated on a going concern basis, are in excess of the amount of their
liabilities.

(b) Schedule 5.8(b) hereto, as such Schedule may be updated from time to time in
accordance with the terms hereof, sets forth a complete and accurate
description, with respect to all litigation, arbitration, actions or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $1,000,000 that, as of the Amendment and
Restatement Date, is pending or, to the knowledge of the Loan Parties,
threatened in writing against a Loan Party or any of its Subsidiaries, of
(i) the parties to such actions, suits, or proceedings, (ii) the nature of the
dispute that is the subject of such actions, suits, or proceedings, (iii) the
procedural status, as of the Amendment and Restatement Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

(c) No Loan Party has any outstanding Indebtedness other than the Obligations,
except for (i) Indebtedness disclosed in Schedule 7.8 hereto and
(ii) Indebtedness otherwise permitted under Section 7.8 hereof.

(d) No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, Governmental Body or arbitration board or tribunal which could
reasonably be expected to have a Material Adverse Effect.

(e) No Loan Party or any member of the Controlled Group maintains or is required
to contribute to any Pension Benefit Plan or Multiemployer Plan other than those
listed on Schedule 5.8(e) hereto. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other Applicable Laws. (i) Each Loan Party and each member of the Controlled
Group has met all applicable minimum funding requirements under Section 302 of
ERISA and Section 412 of the Code in respect of each Pension Benefit Plan, and
each Pension Benefit Plan or Multiemployer Plan is in compliance with
Sections 412, 430 and 436 of the Code and Sections 206(g), 302 and 303 of ERISA,
without regard to waivers and variances; (ii) each

 

101



--------------------------------------------------------------------------------

Plan which is intended to be a qualified plan under Section 401(a) of the Code
as currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto is
exempt from federal income tax under Section 501(a) of the Code or an
application for such a determination is currently being processed by the
Internal Revenue Code; (iii) neither any Loan Party nor any member of the
Controlled Group has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
which are unpaid; (iv) no Pension Benefit Plan or Multiemployer Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) the current value of the assets of each Pension
Benefit Plan exceeds the present value of the accrued benefits and other
liabilities of such Pension Benefit Plan (determined as of the end of the most
recent plan year on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Benefit Plan)
and neither any Loan Party nor any member of the Controlled Group knows of any
facts or circumstances which would materially change the value of such assets
and accrued benefits and other liabilities; (vi) neither any Loan Party nor any
member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Pension Benefit
Plan or Multiemployer Plan; (vii) neither any Loan Party nor any member of the
Controlled Group has incurred any liability for any excise tax arising under
Section 4971, 4972 or 4980B of the Code, and no fact exists which could
reasonably be expected to give rise to any such liability; (viii) neither any
Loan Party nor any member of the Controlled Group nor any fiduciary of, nor any
trustee to, any Pension Benefit Plan or Multiemployer Plan, has engaged in a
“prohibited transaction” described in Section 406 of ERISA or Section 4975 of
the Code nor taken any action which would constitute or result in a Termination
Event with respect to any such Pension Benefit Plan or Multiemployer Plan which
is subject to ERISA; (ix) no Termination Event has occurred or is reasonably
expected to occur; (x) there exists no Reportable ERISA Event; (xi) neither any
Loan Party nor any member of the Controlled Group has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA; (xii) neither any
Loan Party nor any member of the Controlled Group maintains or is required to
contribute to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code or similar applicable law;
(xiii) neither any Loan Party nor any member of the Controlled Group has
withdrawn, completely or partially, within the meaning of Section 4203 or 4205
of ERISA, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980 and there exists no fact which
would reasonably be expected to result in any such liability; and (xiv) to the
knowledge of the Company, no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan.

5.9 Intellectual Property. As of the Amendment and Restatement Date, Schedule
5.9 hereto, as such Schedule may be updated from time to time in accordance with
the terms hereof, provides a complete and correct list of: (a) all U.S.
registered patents owned by each Loan Party and all applications for U.S.
patents owned by such Loan Party; (b) all U.S. registered trademarks owned by
each Loan Party and all applications for registration of U.S. trademarks owned
by such Loan Party; (c) all U.S. registered copyrights owned by each Loan Party
and all applications for registration of U.S. copyrights owned by such Loan
Party; and (d) all Intellectual Property licenses entered into by each Loan
Party pursuant to which (i) such Loan Party has provided any license in

 

102



--------------------------------------------------------------------------------

Intellectual Property owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) with a value in excess of $1,000,000 or (ii) any Person has granted to
such Loan Party any license in Intellectual Property owned or controlled by such
Person that is material to the business of such Loan Party, including any
Intellectual Property that is incorporated in any Inventory, software, or other
product marketed, sold, licensed, or distributed by such Loan Party (other than
non-exclusive software licenses granted in the ordinary course of
business). Other than as set forth on Schedule 5.9 hereto, no Loan Party owns
any U.S. patents, copyrights or trademarks, the failure to register which could
be materially adverse to the conduct of the business of the Loan Parties, taken
as a whole. Each Loan Party owns exclusively or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and to each Loan Party’s knowledge, all employees and contractors of
each Loan Party who were involved in the creation or development of any
Intellectual Property for such Loan Party that is necessary in or material to
the business of such Loan Party have signed agreements containing assignment of
such employee’s or contractor’s rights in any Intellectual Property to such Loan
Party and obligations of confidentiality. To each Loan Party’s knowledge,
(x) such Loan Party is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (y) no product manufactured,
used, distributed, licensed or sold by, or service provided by, such Loan Party
is currently infringing or misappropriating any Intellectual Property rights of
any Person, in each case, except where such infringement either individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect.

5.10 Licenses and Permits. Except as set forth in Schedule 5.10 hereto, as such
Schedule may be updated from time to time in accordance with the terms hereof,
each Loan Party (a) is in compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any applicable
federal, state, provincial or local law, rule or regulation for the operation of
its business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to be in compliance or to procure such
licenses or permits could reasonably be expected to have a Material Adverse
Effect.

5.11 Reserved.

5.12 No Default. No Default or Event of Default has occurred.

5.13 No Burdensome Restrictions. No Loan Party is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. No Loan Party has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.

5.14 No Labor Disputes. No Loan Party is involved in any material labor dispute.
There are no strikes or walkouts or union organization of any Loan Party’s
employees in existence or, to the knowledge of the Loan Parties, threatened in
writing, and no collective bargaining contract is scheduled to expire during the
Term other than as set forth on Schedule 5.14 hereto.

5.15 Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any Margin Stock within the
respective meanings of each of the quoted terms under Regulation U. No part of
the proceeds of any Advance will be used for “purchasing” or “carrying” Margin
Stock within the respective meanings of each of the quoted terms under
Regulation U.

 

103



--------------------------------------------------------------------------------

5.16 Investment Company Act. No Loan Party is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.

5.17 Swaps. No Loan Party is a party to, nor will it be a party to, any swap
agreement whereby such Loan Party has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited “two-way basis”
without regard to fault on the part of either party.

5.18 Business and Property of the Loan Parties. Upon and after the Amendment and
Restatement Date, the Loan Parties do not propose to engage in any business
other than as permitted pursuant to Section 7.9 hereof. On the Amendment and
Restatement Date, each Loan Party will own all the property and possess all of
the rights and Consents necessary for the conduct of the business of such Loan
Party.

5.19 Reserved.

5.20 Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to Agent and Lenders for each Loan Party on or
prior to the Amendment and Restatement Date, as updated from time to time in
accordance with this Agreement, is accurate, complete and correct as of the
Amendment and Restatement Date and as of the date any such update is delivered.

5.21 Equity Interests. The authorized and outstanding Equity Interests of each
Loan Party (other than Quantum), and each legal and beneficial holder thereof as
of the Amendment and Restatement Date, are as set forth on Schedule 5.21 hereto,
as such Schedule may be updated from time to time in accordance with the terms
hereof. All of the Equity Interests of each Loan Party have been duly and
validly authorized and issued and are fully paid and non-assessable and have
been sold and delivered to the holders hereof in compliance with, or under valid
exemption from, all federal and state laws and the rules and regulations of each
Governmental Body governing the sale and delivery of securities. Except for the
rights and obligations set forth on Schedule 5.21 hereto, as such Schedule may
be updated from time to time in accordance with the terms hereof, there are no
subscriptions, warrants, options, calls, commitments, rights or agreement by
which any Loan Party or any of the shareholders of any Loan Party is bound
relating to the issuance, transfer, voting or redemption of shares of its Equity
Interests or any pre-emptive rights held by any Person with respect to the
Equity Interests of the Loan Parties. Except as set forth on Schedule 5.21
hereto, as such Schedule may be updated from time to time in accordance with the
terms hereof, no Loan Party has issued any securities convertible into or
exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares (other than the Warrants).

5.22 Commercial Tort Claims. The Loan Parties do not have any commercial tort
claim with a value in excess of $500,000, except as set forth on Schedule 5.22
hereto, as such Schedule may be updated from time to time in accordance with the
terms hereof.

 

104



--------------------------------------------------------------------------------

5.23 Letter of Credit Rights. As of the Amendment and Restatement Date, the Loan
Parties do not have any letter of credit rights in respect of any letter of
credit with a value in excess of $500,000, except as set forth on Schedule 5.23
hereto, as such Schedule may be updated from time to time in accordance with the
terms hereof.

5.24 Material Contracts. Schedule 5.24 hereto, as such Schedule may be updated
from time to time in accordance with the terms hereof, sets forth a list of all
Material Contracts of the Loan Parties. All Material Contracts are in full force
and effect and no defaults currently exist thereunder by any Loan Party or, to
the knowledge of the Loan Parties, any other Person which is a party thereto,
which could, in either case, reasonably be expected to have a Material Adverse
Effect. No Loan Party has (i) received any notice of termination or non-renewal
of any Material Contract, or (ii) exercised any option to terminate or not to
renew any Material Contract, except, in each case, any such termination which
could not reasonably be expected to have a Material Adverse Effect.

5.25 Investment Property Collateral. (i) There are no restrictions on the pledge
or transfer of any of the Subsidiary Stock other than restrictions referenced on
the face of any certificates evidencing such Subsidiary Stock, restrictions
under Applicable Law or restrictions stated in the Organizational Documents of
any Loan Party with respect thereto, as applicable; (ii) each Loan Party is the
legal owner of the Investment Property Collateral pledged by it hereunder, which
is registered in the name of such Loan Party, a custodian or a nominee;
(iii) the Investment Property Collateral is free and clear of any Liens except
for Permitted Encumbrances which, in the case of any Investment Property
Collateral constituting certificated securities, do not have priority over the
Liens of Agent thereon; and (iv) the pledge of and grant of the security
interest in the Investment Property Collateral is effective to vest in Agent a
valid security interest therein.

5.26 Reserved.

5.27 Term Loan Documents. Agent has received true, correct and complete copies
of the Term Loan Documents. None of the Term Loan Documents has been amended or
supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which has heretofore been
delivered to Agent.

5.28 Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
Other Documents) for purposes of or in connection with this Agreement or the
Other Documents, and all other such factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Quantum’s industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided.

 

105



--------------------------------------------------------------------------------

VI. AFFIRMATIVE COVENANTS.

Each Loan Party shall, and shall cause each of its Subsidiaries to, until the
Payment in Full of the Obligations and the termination of this Agreement:

6.1 Compliance with Laws. Comply with all Applicable Laws with respect to the
Collateral or any part thereof or governing the conduct or operation of its
business, the non-compliance with which could reasonably be expected to have a
Material Adverse Effect (except to the extent any separate provision of this
Agreement shall expressly require compliance with any particular Applicable Laws
pursuant to another standard). Each Loan Party may, however, contest or dispute
any Applicable Laws in any reasonable manner, provided that any related Lien is
inchoate or stayed and sufficient reserves are established in accordance with
GAAP.

6.2 Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
and use commercially reasonable efforts to enforce and protect the validity of
any Intellectual Property right or other right included in the Collateral where
the failure to do so could reasonably be expected to have a Material Adverse
Effect; (b) except pursuant to a transaction permitted hereunder, keep in full
force and effect its existence; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

6.3 Books and Records. Keep proper books of record and account in which entries
that are full, true and correct in all material respects will be made of all
dealings or transactions of or in relation to its business and affairs
(including without limitation accruals for taxes, assessments, Charges, levies
and claims, allowances against doubtful Receivables and accruals for
depreciation, obsolescence or amortization of assets), all in accordance with,
or as required by, GAAP.

6.4 Payment of Taxes. Pay, when due, all material taxes, assessments and other
Charges lawfully levied or assessed upon it or any of the Collateral, including
real and personal property taxes, assessments and charges and all franchise,
income, employment, social security benefits, withholding, and sales taxes,
except to the extent that such Loan Party or Subsidiary has Properly Contested
such taxes, assessments or charges. If any material tax by any Governmental Body
is or may be imposed on or as a result of any transaction between any Loan Party
or any of its Subsidiaries and Agent or any Lender which Agent or any Lender may
be required to withhold or pay or if any material taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s opinion, may possibly create a valid Lien on the
Collateral, Agent may without notice to the Loan Parties or their Subsidiaries
pay the taxes, assessments or other Charges and each Loan Party hereby
indemnifies and holds Agent and each Lender harmless in respect thereof. Agent
will not pay any taxes, assessments or Charges to the extent that any applicable
Loan Party or any applicable Subsidiary has Properly Contested those taxes,
assessments or Charges. The amount of any payment by Agent under this
Section 6.4 shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations and, until the
Loan Parties shall furnish Agent

 

106



--------------------------------------------------------------------------------

with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to the Loan Parties’ credit and Agent
shall retain its security interest in and Lien on any and all Collateral held by
Agent.

6.5 Financial Covenants.

(a) Fixed Charge Coverage Ratio. Maintain as of the end of each fiscal quarter,
a Fixed Charge Coverage Ratio for Quantum and its Subsidiaries, on a
consolidated basis, of not less than the ratio set forth below for each four
(4) consecutive fiscal quarter period then ended set forth below:

 

Fiscal Quarter Ending

   Minimum Fixed Charge Coverage Ratio  

March 31, 2019

     0.81 to 1.00  

June 30, 2019

     0.97 to 1.00  

September 30, 2019

     1.05 to 1.00  

December 31, 2019

     1.20 to 1.00  

March 31, 2020

     1.25 to 1.00  

June 30, 2020

     1.30 to 1.00  

September 30, 2020

     1.40 to 1.00  

December 31, 2020

     1.50 to 1.00  

March 31, 2021 and each fiscal quarter ending thereafter

     1.50 to 1.00  

(b) Minimum EBITDA. If the Total Net Leverage Ratio for Quantum and its
Subsidiaries, on a consolidated basis, is greater than 3.25 to 1.00 for the four
(4) consecutive fiscal quarter period then ended, maintain as of the end of each
fiscal quarter, EBITDA of Quantum and its Subsidiaries, on a consolidated basis,
of not less than the amount set forth below for each four (4) consecutive fiscal
quarter period then ended set forth below:

 

Fiscal Quarter Ending

   Minimum EBITDA  

March 31, 2019

   $ 27,500,000  

June 30, 2019

   $ 31,000,000  

September 30, 2019

   $ 33,000,000  

December 31, 2019

   $ 37,000,000  

March 31, 2020

   $ 38,000,000  

June 30, 2020

   $ 39,000,000  

September 30, 2020

   $ 45,000,000  

December 31, 2020

   $ 48,000,000  

 

107



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Minimum EBITDA  

March 31, 2021 and each fiscal quarter ending thereafter

   $ 48,000,000  

(c) Total Net Leverage Ratio. Maintain as of the end of each fiscal quarter, a
Total Net Leverage Ratio for Quantum and its Subsidiaries, on a consolidated
basis, of not greater than the ratio set forth below for each four
(4) consecutive fiscal quarter period then ended set forth below:

 

Fiscal Quarter Ending

   Maximum Total Net Leverage Ratio  

March 31, 2019

     5.43 to 1.00  

June 30, 2019

     4.80 to 1.00  

September 30, 2019

     4.40 to 1.00  

December 31, 2019

     3.75 to 1.00  

March 31, 2020

     3.50 to 1.00  

June 30, 2020

     3.25 to 1.00  

September 30, 2020

     2.75 to 1.00  

December 31, 2020

     2.50 to 1.00  

March 31, 2021 and each fiscal quarter ending thereafter

     2.50 to 1.00  

(d) Total Leverage Ratio. Maintain as of the end of each fiscal quarter, a Total
Leverage Ratio for Quantum and its Subsidiaries, on a consolidated basis, of not
greater than the ratio set forth below for each four (4) consecutive fiscal
quarters then ended set forth below:

 

Fiscal Quarter Ending

   Maximum Total Leverage Ratio  

March 31, 2019

     6.00 to 1.00  

June 30, 2019

     5.30 to 1.00  

September 30, 2019

     5.00 to 1.00  

December 31, 2019

     4.50 to 1.00  

March 31, 2020

     4.25 to 1.00  

June 30, 2020

     4.00 to 1.00  

September 30, 2020

     3.50 to 1.00  

December 31, 2020

     3.50 to 1.00  

March 31, 2021 and each fiscal quarter ending thereafter

     3.50 to 1.00  

 

108



--------------------------------------------------------------------------------

(e) Minimum Liquidity. On the last day of the fiscal quarter ending March 31,
2019, have Average Liquidity for the period from the Delayed Draw Term Loan Date
through and including such day of not less than $10,000,000, and on the last day
of each fiscal quarter ending thereafter, have Average Liquidity for the
immediately preceding ninety (90) days of not less than $10,000,000.

(f) Minimum PNC Qualified Cash. Maintain at all times PNC Qualified Cash in an
amount of not less than the Minimum PNC Qualified Cash Amount.

6.6 Insurance.

(a) (i) Keep all its insurable properties and properties in which such Loan
Party has an interest insured against such hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to such Loan
Party’s including business interruption insurance and, if applicable, the
hazards of fire, flood and sprinkler leakage; (ii) maintain a bond in such
amounts as is customary in the case of companies engaged in businesses similar
to such Loan Party insuring against larceny, embezzlement or other criminal
misappropriation of the insured’s officers and employees who may either singly
or jointly with others at any time have access to the assets or funds of such
Loan Party either directly or through authority to draw upon such funds or to
direct generally the disposition of such assets; (iii) maintain public and
product liability insurance against claims for personal injury, death or
property damage suffered by others; (iv) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Loan Party is engaged in business; (v) deliver to
Agent (A) copies of all policies and evidence of the maintenance of such
policies by the renewal thereof at least thirty (30) days before any expiration
date, and (B) appropriate loss payable endorsements in form and substance
satisfactory to Agent, naming Agent as an additional insured and mortgagee
and/or lender loss payee (as applicable) as its interests may appear with
respect to all insurance coverage referred to in clauses (i) and (iii) above,
and providing (I) that all proceeds thereunder shall be payable to Agent,
(II) no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (III) that such policy and
loss payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days prior written notice is given to Agent (or in the case of
non-payment, at least ten (10) days prior written notice). In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Loan Party to make payment for such loss to Agent and not to such
Loan Party and Agent jointly. If any insurance losses are paid by check, draft
or other instrument payable to any Loan Party and Agent jointly, Agent may
endorse such Loan Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash.

(b) Each Loan Party shall take all actions required under the Flood Laws and/or
reasonably requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of each
structure on any Real Property that will be subject to a mortgage or deed of
trust in favor of Agent, and, to the extent required, obtaining flood insurance
for such property, structures and contents prior to such property, structures
and contents becoming Collateral, and thereafter maintaining such flood
insurance in full force and effect for so long as required by the Flood Laws.

 

109



--------------------------------------------------------------------------------

(c) Agent is hereby authorized (without obligation) to adjust and compromise
claims under insurance coverage referred to in Sections 6.6(a)(i) and (iii) and
6.6(b) above. Any surplus shall be paid by Agent to the Loan Parties or applied
as may be otherwise required by law. Any deficiency thereon shall be paid by the
Loan Parties to Agent, on demand.

(d) If any Loan Party fails to obtain insurance as hereinabove provided, or to
keep the same in force, Agent, if Agent so elects, may obtain such insurance and
pay the premium therefor on behalf of such Loan Party, which payments shall be
charged to Borrowers’ Account and constitute part of the Obligations.

6.7 Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all of its Material Indebtedness, except when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Agent and the
Lenders and (ii) when due its material rental obligations under all leases under
which it is a tenant, and shall otherwise comply, in all material respects, with
all other terms of such leases and keep them in full force and effect.

6.8 Environmental Matters.

(a) Ensure that all of the Real Property owned or leased by it and all
operations and businesses conducted thereon are in compliance and remain in
compliance with all Environmental Laws and it shall manage any and all Hazardous
Materials on any Real Property owned or leased by it in compliance with
Environmental Laws, except where the failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

(b) Establish and maintain an environmental management and compliance system to
assure and monitor continued compliance with all applicable Environmental Laws.

(c) Respond promptly to any Hazardous Discharge or Environmental Complaint and
take all necessary action in order to safeguard the health of any Person and to
avoid subjecting the Collateral or Real Property to any Lien. If any Loan Party
or any of its Subsidiaries shall fail to respond promptly to any Hazardous
Discharge or Environmental Complaint or any Loan Party or any of its
Subsidiaries shall fail to comply with any of the requirements of any
Environmental Laws, Agent on behalf of Lenders may, but without the obligation
to do so, for the sole purpose of protecting Agent’s interest in the Collateral:
(i) give such notices or (ii) enter onto the applicable Real Property (or
authorize third parties to enter onto such Real Property) and take such actions
as Agent (or such third parties as directed by Agent) deems reasonably necessary
or advisable, to remediate, remove, mitigate or otherwise manage with any such
Hazardous Discharge or Environmental Complaint. All reasonable and documented
costs and expenses incurred by Agent and Lenders (or such third parties) in the
exercise of any such rights, including any sums paid in connection with any
judicial or administrative investigation or proceedings, fines and penalties,
together with interest thereon from the date expended at the Default Rate for
Domestic Rate Loans constituting Revolving Advances shall be paid upon demand by
the Loan Parties, and until paid shall be added to and become a part of the
Obligations secured by the Liens created by the terms of this Agreement or any
other agreement between Agent, any Lender and any Loan Party.

 

110



--------------------------------------------------------------------------------

(d) Promptly upon the written request of Agent from time to time in its
Permitted Discretion if an Event of Default has occurred and is continuing, the
Loan Parties shall provide Agent, at the Loan Parties’ expense, with an
environmental site assessment or environmental compliance audit report prepared
by an environmental engineering firm acceptable in the reasonable opinion of
Agent, to assess with a reasonable degree of certainty the existence of a
Hazardous Discharge and the potential costs in connection with abatement,
remediation and removal of any Hazardous Materials found on, under, at or within
all of the Real Property owned or leased by any Loan Party. Agent hereby
acknowledges that any report or investigation of such Hazardous Discharge
proposed and acceptable to the responsible Governmental Body shall be acceptable
to Agent. If such estimates, individually or in the aggregate, exceed
$2,000,000, Agent shall have the right to require the Loan Parties to post a
bond, letter of credit or other security reasonably satisfactory to Agent to
secure payment of these costs and expenses.

6.9 Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 hereof as to which GAAP
is applicable to fairly present in all material respects the financial condition
or operating condition (subject, in the case of interim financial statements, to
normal year-end and audit adjustments) and to be prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein (except as disclosed therein); provided , that, for the
purposes of this Section 6.9 and Sections 6.5, 9.7, 9.8, 9.9, 9.10, 9.11, 9.12
and 9.13 hereof, any restatement of, or supplement to, after the Amendment and
Restatement Date, any of Quantum’s financial statements and the periods covered
thereby (whether for fiscal periods ended prior to or after the Amendment and
Restatement Date), and any change in the application of GAAP (or inability to
apply GAAP) as a result of any such restatement, supplement or the SEC Inquiry,
shall not constitute a breach of this Section 6.9 or of Sections 6.5, 9.7, 9.8,
9.9, 9.10, 9.11, 9.12 or 9.13 hereof.

6.10 Federal Securities Laws. Promptly notify Agent in writing if any Loan Party
(other than Quantum) or any of its Subsidiaries (a) is required to file periodic
reports under the Exchange Act, (b) registers any securities under the Exchange
Act or (c) files a registration statement under the Securities Act.

6.11 Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, promptly upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may request in its Permitted
Discretion in order that the provisions of this Agreement may be carried into
effect.

6.12 Government Receivables. If requested by Agent in its Permitted Discretion,
take all steps necessary to protect Agent’s interest in the Collateral under the
Federal Assignment of Claims Act, the Uniform Commercial Code and all other
applicable state or local statutes or ordinances and deliver to Agent
appropriately endorsed, any instrument or chattel paper connected with any
Receivables in an aggregate amount in excess of $500,000 arising out of any
contract between any Loan Party and the United States, any state or any
department, agency or instrumentality of any of them.

 

111



--------------------------------------------------------------------------------

6.13 Keepwell. If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.13, or otherwise under this Agreement or any Other
Document, voidable under Applicable Law, including Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.13 shall
remain in full force and effect until the Payment in Full of the Obligations and
the termination of this Agreement and the Other Documents. Each Qualified ECP
Loan Party intends that this Section 6.13 constitute, and this Section 6.13
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
and Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

6.14 Post-Closing Covenants.

(a) Delayed Draw Term Loan. On or prior to the Delayed Draw Term Loan Date, the
Term Loan Agent shall have received from the Term Loan Lenders the funds
necessary to make the portion of the Term Loan committed to be made on the
Delayed Draw Date in accordance with Section 2.1(a)(i)(B) of the Term Loan
Agreement, and Quantum shall have received the gross proceeds of such portion of
the Term Loan in the amount of $15,000,000.

(b) Blocked Accounts. On or prior to January 31, 2019 (or such later date as
Agent shall agree in its Permitted Discretion), Borrowers shall deliver to
Agent, in form and substance reasonably satisfactory to Agent, a Control
Agreement by and among each Borrower, Agent, Term Loan Agent and PNC with
respect to the Blocked Accounts of such Borrower maintained at PNC, duly
authorized, executed and delivered by such Borrower, Agent, Term Loan Agent and
PNC.

(c) Intellectual Property Security Interest Releases. On or prior to the date
that is sixty (60) days following the Amendment and Restatement Date (or such
later date as the Agent shall agree in its Permitted Discretion), Quantum shall
use commercially reasonable efforts to deliver to Agent, in form and substance
reasonably satisfactory to Agent, evidence that all security interests assigned
to Existing Term Loan Agent have been released as reflected in the public
records of the United States Patent and Trademark Office or the United States
Copyright Office, as applicable.

(d) Lien Waiver Agreements. On or prior to the date that is sixty (60) days
following the Amendment and Restatement Date (or such later date as the Agent
shall agree in its Permitted Discretion), Quantum shall use commercially
reasonable efforts to deliver to Agent (i) a Lien Waiver Agreement from the
owner or lessor of the chief executive office of Quantum and (ii) Lien Waiver
Agreements from the owners or lessors of all of the other premises leased by
Quantum listed on Schedule 4.4 hereto and all of the warehouses and other
locations used by Quantum listed on Schedule 4.4 hereto in which Equipment and
Inventory having a value in excess of $1,000,000 is located.

 

112



--------------------------------------------------------------------------------

6.15 Certificate of Beneficial Ownership and Other Additional Information.
Provide to Agent and the Lenders, promptly upon request: (a) confirmation of the
accuracy of the information set forth in the most recent Certificate of
Beneficial Ownership provided to Agent and Lenders; (b) a new Certificate of
Beneficial Ownership, in form and substance acceptable to Agent and each Lender,
when the individual(s) to be identified as a Beneficial Owner have changed; and
(c) such other information and documentation as may reasonably be requested by
Agent or any Lender from time to time for purposes of compliance by Agent or
such Lender with Applicable Laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Agent or such Lender to
comply therewith.

6.16 LTO Program.

(a) Ensure that (i) all of the rights and interests under, in and to the LTO
Program, the Recurring Royalty Revenue, all Format Development Agreements and
any other contracts related to the foregoing, and (ii) all Intellectual Property
necessary to, and primarily used in, the LTO Program, are owned by, in the name
of and registered under, as applicable, LTO Subsidiary; and

(b) Upon the occurrence of any Default or Event of Default, and at the
reasonable request of Agent, promptly transfer to LTO Subsidiary any additional
rights or interests relating to the LTO Program, including without limitation
any Intellectual Property used in the LTO Program and any employees engaged in
work relating to, or servicing, the LTO Program.

VII. NEGATIVE COVENANTS.

No Loan Party nor any of its Subsidiaries shall, until the Payment in Full of
the Obligations and the termination of this Agreement:

7.1 Merger, Consolidation, Acquisition and Sale of Assets.

(a) Enter into any merger, consolidation or other reorganization with or into
any other Person, permit any other Person to consolidate with or merge with it,
or acquire all or substantially all of the assets or Equity Interests of any
Person, or of any division or line of business of any Person, except that:

(i) any Loan Party may merge, consolidate or reorganize with another Loan Party
or a Subsidiary of a Loan Party or acquire the assets or Equity Interests of
another Loan Party or a Subsidiary of a Loan Party so long as (A) in each case,
Borrowing Agent shall provide Agent with notice of such merger, consolidation,
reorganization or acquisition within five (5) Business Days following the
consummation thereof or, to the extent that such merger, consolidation,
reorganization or acquisition does not affect the priority or perfection of
Agent’s Liens, concurrently with the delivery of the monthly financial
statements required to be delivered to Agent pursuant to Section 9.9 hereof,
(B) in connection with any merger, consolidation or reorganization to which
Quantum is a party, Quantum must be the surviving entity of such merger,
consolidation or reorganization, (C) in connection with any merger,
consolidation or reorganization to which a Borrower is, and Quantum is not, a
party, the surviving entity of such

 

113



--------------------------------------------------------------------------------

merger, consolidation or reorganization must be, or concurrently with the
consummation of such merger, consolidation or reorganization become, a Borrower,
(D) in connection with any merger, consolidation or reorganization to which a
Guarantor is, and a Borrower is not, a party, the surviving entity of such
merger, consolidation or reorganization must be, or concurrently with the
consummation of such merger, consolidation or reorganization become, a
Guarantor, and (E) Borrowing Agent shall deliver to Agent true, correct and
complete copies of all of the material agreements, documents and instruments
related to such merger, consolidation, reorganization or acquisition
concurrently with the delivery of the monthly financial statements required to
be delivered to Agent pursuant to Section 9.9 hereof,

(ii) any Subsidiary of a Loan Party that is not a Loan Party may merge,
consolidate or reorganize with another Subsidiary of a Loan Party that is not a
Loan Party or acquire the assets or Equity Interests of another Subsidiary of a
Loan Party that is not a Loan Party so long as such Subsidiary shall deliver to
Agent true, correct and complete copies of all of the relevant agreement,
documents and instruments evidencing such merger, consolidation or
reorganization concurrently with the delivery of the monthly financial
statements required to be delivered to Agent pursuant to Section 9.9 hereof,

(iii) a Loan Party and any of its Subsidiaries may make Permitted Investments,
and

(iv) a Loan Party may make Permitted Acquisitions;

(b) Dispose of any of its properties or assets, except for Permitted
Dispositions; or

(c) Liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), except for:

(i) the liquidation or dissolution of Immaterial Subsidiaries,

(ii) the liquidation or dissolution of a Borrower (other than Quantum) so long
as all of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Borrower are transferred to a Borrower that is not
liquidating or dissolving,

(iii) the liquidation or dissolution of a Loan Party (other than a Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, and

(iv) the liquidation or dissolution of a Subsidiary of a Loan Party that is not
a Loan Party so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Loan Party or a Subsidiary of a Loan Party that
is not liquidating or dissolving.

7.2 Creation of Liens. Create or suffer to exist any Lien upon or against any of
its property or assets now owned or hereafter created or acquired, except
Permitted Encumbrances.

 

114



--------------------------------------------------------------------------------

7.3 Guarantees. Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Lenders) except (a) the endorsement of checks in the Ordinary Course of
Business, (b) as disclosed on Schedule 7.3 hereto, (c) unsecured guarantees
incurred in the Ordinary Course of Business with respect to surety and appeal
bonds, performance bonds, bid bonds, appeal bonds, completion guarantee and
similar obligations, (d) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions, (e) guarantees with respect to other Permitted Indebtedness, to
the extent that the Person that is obligated under such guaranty could have
incurred such underlying Indebtedness, and (f) guarantees of operating leases
and other obligations not constituting Indebtedness.

7.4 Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, other than Permitted Investments, or solely in
the case of the Loan Parties, make any direct or indirect Investment in the form
of a capital contribution or disposition of any Intellectual Property or any
other asset material to the business of the Loan Parties in any Person that is
not a Loan Party.

7.5 Loans. Make advances, loans or extensions of credit to any Person, including
any Parent, Subsidiary or Affiliate, other than any advance, loan or extension
of credit constituting a Permitted Investment.

7.6 Capital Expenditures. Contract for, purchase, or make any Capital
Expenditures in any fiscal year in an aggregate amount for all Loan Parties in
excess of $15,000,000 (it being acknowledged and agreed that the covenant set
forth in this Section 7.6 shall only be tested as of the last day of each fiscal
year of Quantum); provided, however, that (a) in the event that Capital
Expenditures during any fiscal year are less than the amount permitted for such
fiscal year, then up to fifty percent (50%) of the unused amount (the “Capital
Expenditure Carryover Amount”) may be carried over and used in the immediately
succeeding fiscal year; and (b) any Capital Expenditures made in a particular
fiscal year shall first be deemed to have been made with the portion of Capital
Expenditures permitted for such fiscal year before the Capital Expenditure
Carryover Amount is applied to such fiscal year.

7.7 Restricted Payments. Declare, pay or make any Restricted Payment, except
that:

(a) Quantum may make Restricted Payments to former employees, officers or
directors of Quantum (or any spouses, ex-spouses or estates of any of the
foregoing) on account of redemptions of Equity Interests of Quantum held by such
Persons, provided that (i) such Restricted Payments are permitted by Applicable
Law; (ii) no Event of Default or Default shall have occurred or would occur
after giving pro forma effect to any such Restricted Payment; and (iii) the
aggregate amount of such Restricted Payments (whether in exchange for cash or
the issuance of Indebtedness permitted pursuant to clause (n) of the definition
of “Permitted Indebtedness”) shall not exceed $1,000,000 during the term of this
Agreement;

(b) Quantum may make Restricted Payments to former employees, officers or
directors of Quantum (or any spouses, ex-spouses or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Quantum on account of repurchases of the Equity Interests of Quantum
held by such Persons; provided (i) such Restricted Payments are permitted by
Applicable Law; (ii) no Event of Default or Default shall have occurred or would
occur after giving pro forma effect to any such Restricted Payment; and
(iii) such Indebtedness was incurred by such Persons solely to acquire Equity
Interests of Quantum;

 

115



--------------------------------------------------------------------------------

(c) Quantum may exchange Qualified Equity Interests for other Qualified Equity
Interests in a cashless exchange (other than with respect to cash payments made
in exchange for fractional shares); provided that (i) such exchange is permitted
by Applicable Law; and (ii) no Event of Default or Default shall have occurred
or would occur after giving pro forma effect to such exchange;

(d) a Subsidiary of Quantum may make Restricted Payments to Quantum or any other
Loan Party and a Subsidiary of Quantum that is not a Loan Party may make
Restricted Payments to another Subsidiary of Quantum that is not a Loan Party;
provided that, in each case such Restricted Payment is permitted by Applicable
Law; and

(e) Quantum may make Restricted Payments at any time in an aggregate amount not
to exceed $550 to repurchase warrants issued prior to the Amendment and
Restatement Date in accordance with the terms thereof.

7.8 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.

7.9 Nature of Business. Substantially change the nature of the business in which
it is presently engaged, nor except as specifically permitted hereby purchase or
invest, directly or indirectly, in any assets or property other than in the
Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted;
provided, that the foregoing shall not prevent Borrowers and their Subsidiaries
from engaging in any business that is reasonably related or ancillary to its or
their business or is a reasonable extension of its or their business.

7.10 Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for:

(a) transactions (other than the payment of management, consulting, monitoring
or advisory fees) between any Loan Party or its Subsidiaries, on the one hand,
and any Affiliate of such Loan Party or Subsidiary, on the other hand, so long
as (i) if such transactions involve one or more payments by such Loan Party or
Subsidiary in excess of $5,000,000 for any single transaction or series of
related transactions, such transactions are fully disclosed to Agent prior to
the consummation thereof, and (ii) such transactions are no less favorable,
taken as a whole, to the Loan Parties and their Subsidiaries than would be
obtained in an arm’s length transaction with a non-Affiliate;

(b) any indemnity provided for the benefit of directors (or comparable managers)
of such Loan Party or its applicable Subsidiary, so long as such indemnity has
been approved by the board of directors of such Loan Party or Subsidiary in
accordance with Applicable Law;

(c) the payment of reasonable compensation, severance or employee benefit
arrangements to employees, officers and outside directors of such Loan Party or
its Subsidiaries in the Ordinary Course of Business and consistent with industry
practice, so long as such payment has been approved by the board of directors of
such Loan Party or Subsidiary in accordance with Applicable Law;

 

116



--------------------------------------------------------------------------------

(d) transactions permitted by Section 7.1 or Section 7.7 hereof;

(e) transactions pursuant to, and made in accordance with, the Transfer Pricing
Program;

(f) Permitted Intercompany Advances;

(g) transactions permitted under clause (j) of the definition of “Permitted
Dispositions”

(h) Investments permitted under clauses (h) and (n) of the definition of
“Permitted Investments”; and

(i) Indebtedness owing to Affiliates permitted under clause (n) of the
definition of “Permitted Indebtedness” or loans or advances to Affiliates
permitted under clause (k) of the definition of “Permitted Investments”.

7.11 Reserved.

7.12 Subsidiaries.

(a) Form any Subsidiary unless: (i) if such Subsidiary is either a Foreign
Subsidiary or an Immaterial Subsidiary, Borrowing Agent provides Agent with
written notice of the formation of such Subsidiary and, if requested by Agent,
true, correct and complete copies of the Organizational Documents of such
Subsidiary and all of the material agreements, documents and instruments related
to such formation concurrently with the delivery of the monthly financial
statements required to be delivered to Agent pursuant to Section 9.9 hereof with
respect to the month in which such formation occurs, (ii) if such Subsidiary is
not a Foreign Subsidiary or an Immaterial Subsidiary, (A) Borrowing Agent
provides Agent with written notice of the formation of such Subsidiary and, if
requested by Agent, true, correct and complete copies of the Organizational
Documents of such Subsidiary and all of the material agreements, documents and
instruments related to such formation within fifteen (15) Business Days
following the date of such formation, and (B) at Agent’s discretion, or if
requested by Borrowing Agent, (x) such Subsidiary expressly joins in this
Agreement as a Borrower or a Guarantor and becomes jointly and severally liable
for the obligations of the Loan Parties hereunder and under the Other Documents,
(y) executes a joinder to this Agreement and/or a Guaranty and a Guarantor
Security Agreement in favor of Agent and such Other Documents related thereto as
Agent shall reasonably request in connection therewith, and (z) if requested by
Agent, provides a legal opinion in favor of Agent and Lenders with respect to
matters similar to those covered in the legal opinion required under
Section 8.1(m) hereof that are applicable to such Subsidiary.

(b) Enter into any partnership, joint venture or similar arrangement which does
not constitute a Permitted Investment.

 

117



--------------------------------------------------------------------------------

(c) Permit any Immaterial Subsidiary to (i) own or generate any Receivables or
Inventory, (ii) have revenues in any fiscal year in excess of $250,000 (other
than, in the case of Quantum International, revenue generated through foreign
branch offices pursuant to the Transfer Pricing Program) or (iii) receive or
generate any royalty revenue, unless Borrowing Agent causes such Immaterial
Subsidiary to become a Borrower or a Guarantor hereunder and under the Other
Documents by providing to Agent the agreements, documents and instruments
required to be delivered pursuant to Section 7.12(a)(ii) hereof.

7.13 Fiscal Year and Accounting Changes. Change its fiscal year from March 31 or
make any change to its method of accounting (except as required by GAAP or by
the SEC or any other any Governmental Body in connection with the SEC Inquiry).

7.14 Reserved.

7.15 Amendment of Organizational Documents.

(a) Change (i) its legal name or its form of legal entity (e.g., converting from
a corporation to a limited liability company or vice versa)without providing
Agent with (A) written notice of such change within five (5) Business Days
following such change, and (B) true, correct and complete copies of all of the
agreements, documents and instruments related to such name change and any
agreements, documents or instruments necessary or reasonably requested by Agent
to maintain Agent’s Lien on the Collateral of such Loan Party, or (ii) its
jurisdiction of organization or become (or attempt or purport to become)
organized in more than one jurisdiction.

(b) Amend, modify or waive any term or material provision of its Organizational
Documents if the effect thereof, either individually or in the aggregate, could
reasonably be expected to be materially adverse to the interests of Agent and
the Lenders; provided that such Loan Party shall provide Agent with true,
correct and complete copies of any amendment, modification or waiver
concurrently with the delivery of the monthly financial statements required to
be delivered to Agent pursuant to Section 9.9 hereof with respect to the month
in which such amendment, modification or waiver occurs.

7.16 Compliance with ERISA. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(a) (x) maintain, or permit any member of the Controlled Group to maintain, or
(y) become obligated to contribute, or permit any member of the Controlled Group
to become obligated to contribute, to any Pension Benefit Plan or Multiemployer
Plan, other than those Pension Benefit Plans or Multiemployer Plans disclosed on
Schedule 5.8(e) hereto, (b) engage, or permit any member of the Controlled Group
to engage, in any non-exempt “prohibited transaction” in respect of a Pension
Benefit Plan or Multiemployer Plan, as that term is defined in Section 406 of
ERISA or Section 4975 of the Code, (c) terminate, or permit any member of the
Controlled Group to terminate, any Pension Benefit Plan where such event could
reasonably be expected to result in any liability of any Loan Party or any
member of the Controlled Group or the imposition of a lien on the property of
any Loan Party or any member of the Controlled Group pursuant to Section 4068 of
ERISA, (d) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (e) fail promptly to notify
Agent of the occurrence of any Termination Event of which any Loan Party has
actual knowledge or has reason to know, (f) fail to comply, or permit any member
of the Controlled Group to fail to comply, with the requirements of ERISA or the
Code or other Applicable Laws in respect of any Plan, (g) fail to meet, permit
any member of the Controlled Group to fail to meet, or permit any Plan to fail
to meet all minimum funding requirements under ERISA and the Code,

 

118



--------------------------------------------------------------------------------

without regard to any waivers or variances, or postpone or delay or allow any
member of the Controlled Group to postpone or delay any funding requirement with
respect to any Plan, or (h) cause, or permit any member of the Controlled Group
to cause, a representation or warranty in Section 5.8(e) hereof to cease to be
true and correct.

7.17 Prepayment of Indebtedness. At any time, directly or indirectly, prepay any
Indebtedness, or repurchase, redeem, retire or otherwise acquire any
Indebtedness of any Loan Party, prior to the scheduled maturity thereof, except:

(a) Borrowers may prepay the Obligations to the extent permitted hereunder;

(b) Borrowers may make mandatory prepayments in respect of the Term Loan
Indebtedness pursuant to Section 2.3(e) of the Term Loan Agreement in an amount
equal to the Applicable ECF Percentage of Excess Cash Flow of Quantum and its
Subsidiaries, on a consolidated basis, for each fiscal year commencing with the
fiscal year ending on or about March 31, 2020, payable no earlier than the date
on which the audited financial statements of Quantum and its Subsidiaries
referred to in Section 9.7 hereof for such fiscal year are delivered to Agent
(the “Excess Cash Flow Due Date”); provided that (i) in the event that such
financial statements are not so delivered, then a calculation of Excess Cash
Flow based upon estimated amounts shall be made by Agent and Term Loan Agent
upon which calculation Borrowers may make the prepayment permitted by this
Section 7.17(b), subject to adjustment when such financial statements are
delivered to Agent as required hereby; and (ii) on the date of any such
prepayment and after giving effect thereto, each of the Term Loan ECF Mandatory
Prepayment Conditions shall have been satisfied; provided further that, in the
event Borrowers are unable to make any mandatory prepayment described in this
Section 7.17(b) on any Excess Cash Flow Due Date due the failure to satisfy the
Term Loan ECF Mandatory Prepayment Conditions on such date, then Borrowers may
make such prepayment on or before the fifth (5th) Business Day following
delivery of the first monthly financial statements delivered thereafter to Agent
pursuant to Section 9.9 hereof that demonstrates that the Term Loan ECF
Mandatory Prepayment Conditions have been satisfied;

(c) subject to the terms of the Intercreditor Agreement, Borrowers may make
mandatory prepayments in respect of the Term Loan Indebtedness pursuant to
Sections 2.3(a) and 2.3(b) of the Term Loan Agreement;

(d) Borrowers may make mandatory prepayments in respect of the Term Loan
Indebtedness pursuant to Sections 2.3(c) and 2.3(d) of the Term Loan Agreement;

(e) Borrowers may make voluntary prepayments in respect of the Term Loan
Indebtedness pursuant to Section 2.1(c) of the Term Loan Agreement; provided
that on the date any such prepayment is made and after giving effect thereto,
each of the Payment Conditions shall have been satisfied;

(f) any Loan Party and its Subsidiaries may prepay, repurchase, redeem, retire
or otherwise acquire any Indebtedness described in clauses (c), (f), (g), (h),
(l), (n), (o), (p), (q), (r), (t) or (u) of the definition of “Permitted
Indebtedness”; provided that (i) on the date of any such prepayment, repurchase,
redemption, retirement or other acquisition and after giving effect thereto,
(A) each of the Payment Conditions shall have been satisfied; and (B) Quantum
and its

 

119



--------------------------------------------------------------------------------

Subsidiaries, on a consolidated basis, are projected to be in compliance with
each of the financial covenants set forth in Section 6.5 hereof for the four
(4) fiscal quarter period ended one year after the proposed date of such
payment; and (ii) in connection with any prepayment, repurchase, redemption,
retirement or other acquisition of Indebtedness described in clauses (f), (h),
(n) and (u) of the definition of “Permitted Indebtedness”, all of the applicable
subordination provisions (or the conditions set forth in the applicable
Subordination Agreement) related to such Indebtedness shall have been satisfied;
and

(g) Quantum may make payments in exchange for fractional shares in connection
with the conversion of any Indebtedness that has been contractually subordinated
in right of payment to the Obligations, in an otherwise cashless exchange (with
cash payment made in exchange for fractional shares) into Qualified Equity
Interests so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

7.18 Reserved.

7.19 Amendments to Certain Documents. Enter into any amendment, waiver or
modification of (a) any of the Term Loan Documents in a manner that would
violate the terms of the Intercreditor Agreement or (b) any of the terms of any
Subordinated Indebtedness, other than any such amendment, waiver, or
modification which is not, and could not reasonably be expected to be,
materially adverse to the interests of the Lenders.

7.20 Quantum LTO as a Special Purpose Vehicle. Permit Quantum LTO to incur any
Indebtedness other than (a) the Obligations, (b) the guaranty of the Term Loan
Indebtedness, and (c) liabilities arising in connection with the LTO Program in
the ordinary course of business.

VIII. CONDITIONS PRECEDENT.

8.1 Conditions to Initial Advances. The agreement of Agent and the Lenders
hereunder is subject to the satisfaction, or waiver by Agent of the following
conditions precedent:

(a) Executed Documents. Agent shall have received, in form and substance
satisfactory to Agent, this Agreement and each of the Other Documents, in each
case duly authorized, executed and delivered by the Loan Parties and any other
Person party thereto;

(b) Intercreditor Agreement. Agent shall have received, in form and substance
reasonably satisfactory to Agent, the Intercreditor Agreement, duly authorized,
executed and delivered by Term Loan Agent and acknowledged by the Loan Parties;

(c) Stock Certificates. Term Loan Agent shall have received originals of stock
certificates representing 100% (or 65%, as applicable) of the Equity Interests
of each Subsidiary of Quantum (other than Quantum Storage Singapore Pte. Ltd.),
together with stock powers executed in blank.

(d) Financial Condition Certificate. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(d) attached hereto;

(e) Borrowing Base. Agent shall have received evidence from the Loan Parties
that the aggregate amount of Eligible Receivables and Eligible Inventory is
sufficient in value and amount to support Advances in the amount requested by
the Loan Parties on the Amendment and Restatement Date;

 

120



--------------------------------------------------------------------------------

(f) Quality of Earnings; EBITDA. Agent shall have received, and been satisfied
with its review of, a quality of earnings report with respect to Quantum and its
Subsidiaries performed by a third party firm acceptable to Agent in its
Permitted Discretion (the “Quality of Earnings Report”), which, among other
things, shall confirm that the EBITDA of Quantum and its Subsidiaries for the
twelve (12) month period ending on or about September 30, 2018 was equal to or
greater than $19,313,000;

(g) Maximum Total Net Leverage Ratio. After giving pro forma effect to the
Advances made hereunder on the Amendment and Restatement Date and the Term Loan
made by Term Loan Lenders on the Amendment and Restatement Date, the Total Net
Leverage Ratio for Quantum and its Subsidiaries, on a consolidated basis, for
the four (4) consecutive fiscal quarters ending on or about September 30, 2018
shall be less than or equal to 8.50 to 1.00;

(h) Minimum Liquidity. After giving effect to the Advances made hereunder on the
Amendment and Restatement Date, the Borrowers shall have Liquidity of at least
$20,000,000;

(i) Term Loan and Term Loan Documents. Agent shall have received true, correct
and complete copies of the Term Loan Documents, all of which shall be in form
and substance reasonably satisfactory to Agent, duly authorized, executed and
delivered by the parties thereto and in effect on the Amendment and Restatement
Date, and the transactions contemplated by the Term Loan Documents shall be
consummated simultaneously with the making of the initial Advances hereunder,
including, without limitation, the receipt by the Loan Parties of the gross
proceeds of the Term Loan in the sum of $150,000,000;

(j) Filings, Registrations and Recordings. Agent shall have received each
document (including any Uniform Commercial Code financing statement and Uniform
Commercial Code termination statement) required by this Agreement, any of the
Other Documents or under Applicable Law or reasonably requested by Agent to be
filed, registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral and in order to terminate the
perfected security interest in or lien upon the Collateral of Existing Term Loan
Agent shall have been properly filed, registered or recorded (or arrangements
reasonably satisfactory to Agent for such filing, registration or recording
shall have been made) in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested;

(k) Payoff Letter. Agent shall have received, in form and substance reasonably
satisfactory to Agent, a payoff letter from Existing Term Loan Agent providing
that, among other things, all of the Indebtedness of the Loan Parties under the
Existing Term Loan Documents has been paid and satisfied in full;

(l) Secretary’s Certificates, Authorizing Resolutions and Good Standing
Certificates. Agent shall have received, in form and substance reasonably
satisfactory to Agent, a certificate of the Secretary or Assistant Secretary (or
other equivalent officer or manager) of each Loan Party dated as of the
Amendment and Restatement Date which shall certify (i) copies of resolutions, in
form and substance reasonably satisfactory to Agent, of the board of directors
(or

 

121



--------------------------------------------------------------------------------

other equivalent governing body or member) of such Loan Party authorizing
(x) the execution, delivery and performance of this Agreement and the Other
Documents to which such Loan Party is a party (including authorization of the
incurrence of Indebtedness, the borrowing of Advances and requesting of Letters
of Credit), and (y) the granting by such Loan Party of the security interests in
and liens upon the Collateral to secure all of the joint and several Obligations
of the Loan Parties (and such certificate shall state that such resolutions have
not been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signature of the officers of such Loan
Party authorized to execute this Agreement and the Other Documents, (iii) copies
of the Organizational Documents of such Loan Party as in effect on such date,
complete with all amendments thereto, and (iv) the good standing (or equivalent
status) of such Loan Party in its jurisdiction of organization and each other
jurisdiction in which the failure to be duly qualified or licensed could
reasonably be expected to have a Material Adverse Effect, as evidenced by good
standing certificates (or the equivalent thereof issued by any applicable
jurisdiction) dated not more than thirty (30) days prior to the Amendment and
Restatement Date, issued by the Secretary of State or other appropriate official
of each such jurisdiction;

(m) Legal Opinion. Agent shall have received, in form and substance reasonably
satisfactory to Agent, the executed legal opinion of counsel to the Loan Parties
which shall cover such matters incident to the Transactions as Agent may
reasonably require and each Loan Party hereby authorizes and directs such
counsel to deliver such opinion to Agent and Lenders;

(n) No Litigation. Other than in connection with the SEC Inquiry, (i) no
litigation, investigation or proceeding before or by any arbitrator or
Governmental Body shall be continuing or threatened against any Loan Party or
against the officers or directors of any Loan Party (A) in connection with this
Agreement, the Other Documents or any of the Transactions and which, in the
reasonable opinion of Agent, is deemed material or (B) which could, in the
reasonable opinion of Agent, have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct of its business or inconsistent with
the due consummation of the Transactions shall have been issued by any
Governmental Body;

(o) Fees and Expenses. Agent and Lenders shall have received all fees and other
amounts due and payable on or prior to the Amendment and Restatement Date,
including, to the extent invoiced at least one Business Day prior to the
Amendment and Restatement Date, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, disbursements and other charges of counsel
to Agent) required to be reimbursed or paid under this Agreement (including
Article III hereof), the Fee Letter or any Other Document;

(p) Pro Forma Financial Statements. Agent shall have received a copy of the Pro
Forma Financial Statements which shall be reasonably satisfactory in all
respects to Agent;

(q) Insurance. Agent shall have received in form and substance reasonably
satisfactory to Agent, (i) evidence that adequate insurance, including without
limitation, credit insurance, casualty insurance and liability insurance,
required to be maintained under this Agreement is in full force and effect,
(ii) insurance certificates issued by the Loan Parties’ insurance broker
containing such information regarding the Loan Parties’ casualty and liability
insurance policies as Agent shall reasonably request and naming Agent as an
additional insured

 

122



--------------------------------------------------------------------------------

and/or lenders loss payee, and (iii) loss payable endorsements issued by the
Loan Parties’ insurer naming Agent as lenders loss payee, in form and substance
reasonably satisfactory to Agent, naming Agent as an additional insured and/or
lender loss payee (as applicable) as its interests may appear with respect to
all insurance coverage required by clauses (i) and (iii) of Section 6.6(a)
hereof, and providing (x) that all proceeds thereunder shall be payable to
Agent, (y) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy, and (z) that such
policy and loss payable clauses may not be canceled, amended or terminated
unless at least thirty (30) days prior written notice is given to Agent (or in
the case of non-payment, at least ten (10) days prior written notice);

(r) Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Revolving
Advances made pursuant to this Agreement;

(s) Consents. Each Loan Party shall have obtained any and all Consents necessary
to permit the effectuation of the Transactions, and Agent shall have received
such Consents and waivers of such third parties as might assert claims with
respect to the Collateral, as Agent shall deem necessary;

(t) No Material Adverse Change. (i) Since September 30, 2018, other than in
connection with the SEC Inquiry, there shall not have occurred any event,
condition or state of facts which could reasonably be expected to have a
Material Adverse Effect and (ii) no written representations made or written
information (taken as a whole, but excluding any projections, forward-looking
information or information of a general industry nature) supplied to Agent or
Lenders shall have been proven to be inaccurate or misleading in any material
respect;

(u) Compliance with Laws. Agent shall be reasonably satisfied that each Loan
Party is in compliance with all pertinent federal, state, local or territorial
regulations, including those with respect to the Federal Occupational Safety and
Health Act, the Environmental Protection Act, ERISA and the Anti-Terrorism Laws;
and

(v) Certificate of Beneficial Ownership; USA Patriot Act Diligence. Agent and
each Lender shall have received, in form and substance acceptable to Agent, a
Certificate of Beneficial Ownership duly authorized, executed and delivered by
each Loan Party and such other documentation and other information requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act.

(w) Material Contracts. Agent shall have received true and complete copies of
all Material Contracts to which each Loan Party is a party or to which it or any
of its properties is subject.

Each Lender that makes its initial extensions of credit under this Agreement
shall be conclusively deemed to be satisfied with, or have waived, the
conditions precedent set forth in this Section 8.1.

 

123



--------------------------------------------------------------------------------

8.2 Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to this Agreement and the Other Documents,
and each of the representations and warranties in any agreement, document,
instrument, certificate or financial or other statement furnished at any time
under or in connection with this Agreement and the Other Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such date
as if made on and as of such date, except to the extent any such representation
or warranty expressly relates only to any earlier and/or specified date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier or specified
date;

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date and, in the case of the initial Advance,
after giving effect to the consummation of the transactions contemplated by the
Term Loan Documents; provided, however that Agent, in its sole discretion, may
continue to make Advances notwithstanding the existence of an Event of Default
or Default and that any Advances so made shall not be deemed a waiver of any
such Event of Default or Default; and

(c) Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Loan Party hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions of this subsection shall have been satisfied.

IX. INFORMATION AS TO BORROWERS.

Each Loan Party shall, or (except with respect to Section 9.11 hereof) shall
cause Borrowing Agent on its behalf to, until the Payment in Full of the
Obligations and the termination of this Agreement:

9.1 Reserved.

9.2 Schedules. Deliver to Agent, in form and substance satisfactory to Agent:

(a) on or before the twentieth (20th) day of each month, as of and for the prior
month, or, if requested by Agent in its Permitted Discretion at any time during
an Additional Reporting Period, on or before Wednesday of each week, (i) a
sales/collections report and roll-forward for the prior month or week, as
applicable, and (ii) a report summarizing all Qualified Cash and PNC Other Cash,

 

124



--------------------------------------------------------------------------------

(b) on or before the twentieth (20th) day of each month as of and for the prior
month: (i) accounts receivable agings inclusive of reconciliations to the
general ledger, (ii) accounts payable schedules inclusive of reconciliations to
the general ledger, (iii) perpetual Inventory reports inclusive of
reconciliations to the general ledger, (iv) a detailed report summarizing all
cash and Cash Equivalents of Quantum and its Subsidiaries (including an
indication of which amounts constitute Qualified Cash and at which Blocked
Account Banks such Qualified Cash is maintained), (v) a Borrowing Base
Certificate (which shall be calculated as of the last day of the prior month and
which shall not be binding upon Agent or restrictive of Agent’s rights under
this Agreement), and (vi) a thirteen (13) week cash flow forecast, commencing as
of the first day of the week in which it was delivered, prepared by Quantum and
covering Quantum and its Subsidiaries on a consolidated basis, which cash flow
forecast shall be in a form similar to the form provided to Agent prior to the
Amendment and Restatement Date and prepared in good faith based upon assumptions
which the Borrowers believe to be reasonable in light of the conditions existing
at the time of delivery thereof,

(c) within forty-five (45) days after the end of each fiscal quarter, (i) a list
of all Material Customers, and (ii) a roll-forward of the production Inventory
reserve, and

(d) promptly following Agent’s request, such other schedules, documents, reports
and/or information regarding the Collateral or the financial condition of the
Loan Parties and their Subsidiaries as Agent may reasonably request.

Agent shall have the right to confirm and verify all Receivables by any manner
and through any medium it considers advisable and do whatever it may deem
reasonably necessary to protect its interests hereunder. The items to be
provided under this Section 9.2 (other than subsection (b)(vi)) are to be in
form reasonably satisfactory to Agent and, if applicable, executed by each Loan
Party and delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Loan Party’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral. Unless otherwise agreed to by
Agent, the items to be provided under this Section 9.2 shall be delivered to
Agent by the specific method of Approved Electronic Communication designated by
Agent.

9.3 Environmental Reports.

(a) To the extent any Loan Party is not in material compliance with applicable
Environmental Laws, such Loan Party shall furnish Agent, concurrently with the
delivery of the financial statements referred to in Section 9.7 hereof, with a
certificate signed by an officer of Borrowing Agent setting forth with
specificity all areas of non-compliance and the proposed action such Loan Party
will implement in order to achieve full compliance.

(b) In the event any Loan Party receives notice of any Release or threat of
Release of a reportable quantity of any Hazardous Materials at any of the Real
Property owned or leased by any Loan Party (any such event being hereinafter
referred to as a “Hazardous Discharge”) or receives any notice of violation,
request for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at any such Real Property,
demand letter or complaint, order, citation, or other written notice with regard
to any Hazardous Discharge or violation of Environmental Laws affecting such
Real Property or any Loan Party’s interest therein or the operations or the
business (any of the foregoing is referred to herein as an “Environmental
Complaint”) from any Person, including any Governmental Body, then Borrowing
Agent shall, within five (5) Business Days after such receipt, give written
notice of same to Agent detailing facts and circumstances of which any Loan
Party is aware giving rise to the Hazardous Discharge or Environmental
Complaint. Such information is to be provided to allow Agent to protect its
security interest in and Lien on the Collateral and is not intended to create
nor shall it create any obligation upon Agent or any Lender with respect
thereto.

 

125



--------------------------------------------------------------------------------

(c) Borrowing Agent shall, concurrently with the delivery of the monthly
financial statements required to be delivered to Agent pursuant to Section 9.9
hereof with respect to the period in which such copies, notification or demand
letter are received, forward to Agent copies of any request for information,
notification of potential liability, demand letter relating to potential
responsibility with respect to the investigation or cleanup of Hazardous
Materials at any other site owned, operated or used by any Loan Party to manage
of Hazardous Materials and shall continue to forward to Agent, concurrently with
the delivery of the monthly financial statements required to be delivered to
Agent pursuant to Section 9.9 hereof with respect to the period in which such
correspondence is received, copies of all material correspondence received by
any Loan Party from any Governmental Body regarding such claims until the claim
is settled. Borrowing Agent shall promptly forward to Agent copies of all
documents and reports concerning a Hazardous Discharge or Environmental
Complaint at any Real Property owned or leased by any Loan Party, operations or
business that any Loan Party is required to file under any Environmental Laws,
in each case concurrently with the delivery of the monthly financial statements
required to be delivered to Agent pursuant to Section 9.9 hereof with respect to
the period in which such filing occurred. Such information is to be provided
solely to allow Agent to protect Agent’s security interest in and Lien on the
Collateral.

9.4 Litigation. Notify Agent in writing of any claim, litigation, suit or
administrative proceeding affecting any Loan Party, whether or not the claim is
covered by insurance, if the amount of damages claimed is in excess of
$1,000,000 or if such claim, litigation, suit or proceeding could reasonably be
expected to have a Material Adverse Effect, in each case, concurrently with the
delivery of the monthly financial statements pursuant to Section 9.9 hereof with
respect to the period in which any Loan Party becomes aware of such claim,
litigation, suit or administrative proceeding.

9.5 Material Occurrences. (a) Immediately after such Loan Party has knowledge
thereof, notify Agent in writing upon the occurrence of any Default or Event of
Default; and (b) promptly, but in any event within fifteen (15) Business Days
after such Loan Party has knowledge thereof, notify Agent in writing upon the
occurrence of: (i) any default by any Loan Party which might result in the
acceleration of the maturity of any Material Indebtedness, including the names
and addresses of the holders of such Indebtedness with respect to which there is
a default existing or with respect to which the maturity has been or could be
accelerated, and the amount of such Indebtedness; (ii) any matter materially
affecting the value, enforceability or collectability of any material portion of
the Collateral; and (iii) any other development in the business or affairs of
any Loan Party which could reasonably be expected to have a Material Adverse
Effect; and (c) promptly, but in any event not later than concurrently with the
delivery of the monthly financial statements required to be delivered to Agent
pursuant to Section 9.9 hereof with respect to the period in which such Loan
Party has knowledge thereof, notify Agent in writing upon the occurrence of:
(i) any funding deficiency which, if not corrected as provided in Section 4971
of the Code, could subject any Loan Party or any member of the Controlled Group
to a tax imposed by Section 4971 of the Code if such tax could reasonably be
expected to result in a Material Adverse Effect; (ii) the receipt by any Loan
Party of any notice from any Material Customer of its intent to either
(x) terminate its relationship directly or indirectly with a Loan

 

126



--------------------------------------------------------------------------------

Party, or (y) materially and adversely modify any material agreement involving
such Loan Party; (iii) any material and adverse change in the relationship or
arrangements within the LTO Consortium; (iv) any investigation, hearing,
proceeding or other inquest by any Governmental Body into any Loan Party, or to
the knowledge of Quantum, any Affiliate of any Loan Party with respect to
Anti-Terrorism Laws; and (v) any lapse or other termination of any Consent
issued to any Loan Party by any Governmental Body or any other Person that is
material to the operation of any Loan Party’s business or any refusal by any
Governmental Body or any other Person to renew or extend any such Consent; and
in each case as to clauses (a), (b) and (c) of this Section 9.5, describing the
nature thereof and the action the Loan Parties propose to take with respect
thereto.

9.6 Government Receivables. Notify Agent concurrently with the delivery of the
financial statements required to be delivered to Agent pursuant to Section 9.9
hereof if its Receivables in an aggregate amount in excess of $500,000 arise out
of contracts between any Loan Party and the United States, any state, or any
department, agency or instrumentality of any of them.

9.7 Annual Financial Statements. Furnish Agent (i) for the fiscal year ending
March 31, 2018, on or prior to August 31, 2019, (ii) for the fiscal year ending
March 31, 2019, to the extent obtainable through the use of the Loan Parties’
commercially reasonable efforts, on or prior to September 30, 2019, but in no
event later than December 31, 2019, and (iii) for each fiscal year ending
thereafter, within ninety (90) days after the end of such fiscal year, audited
financial statements of Quantum and its Subsidiaries, on a consolidated basis
and unaudited financial statements of Quantum and its Subsidiaries, on a
consolidating basis (which shall consist of a balance sheet and statements of
income, stockholders’ equity and cash flow), from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP in all material
respects, and in reasonable detail and audited by independent certified public
accountants reasonably acceptable to Agent (the “Accountants”) and, except to
the extent permitted by Section 1.1 hereof, certified without qualification;
provided, that, the foregoing is subject to the proviso set forth in Section 6.9
hereof. The reports described in this Section shall be accompanied by a
Compliance Certificate.

9.8 Quarterly Financial Statements. Furnish Agent within forty-five (45) days
after the end of each fiscal quarter (commencing with the fiscal quarter ending
on December 31, 2018), (a) an unaudited balance sheet of Quantum and its
Subsidiaries, on a consolidated and consolidating basis, and unaudited
statements of income, stockholders’ equity and cash flow of Quantum and its
Subsidiaries, on a consolidated and consolidating basis, reflecting results of
operations from the beginning of the fiscal year to the end of such fiscal
quarter and for such fiscal quarter, all prepared in accordance with GAAP in all
material respects, subject to normal and year-end adjustments that individually
and in the aggregate are not material to the business operations of Quantum and
its Subsidiaries and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year and
(b) a written statement of management of Quantum setting forth a discussion of
the financial condition, changes in financial condition and results of
operations of Quantum and its Subsidiaries; provided, that, the foregoing is
subject to the proviso set forth in Section 6.9 hereof. The reports described in
this Section shall be accompanied by a Compliance Certificate.

 

127



--------------------------------------------------------------------------------

9.9 Monthly Financial Statements. Furnish Agent within thirty (30) days after
the end of each month (or within forty-five (45) days after the end of the
months of March, June, September and December), an unaudited balance sheet of
Quantum and its Subsidiaries, on a consolidated and consolidating basis, and
unaudited statements of income and cash flow of Quantum and its Subsidiaries, on
a consolidated and consolidating basis, reflecting results of operations from
the beginning of the fiscal year to the end of such month and for such month,
all (other than the statements of cash flow) prepared in accordance with GAAP in
all material respects, subject to normal and year-end adjustments that
individually and in the aggregate are not material to the business operations of
Quantum and its Subsidiaries and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year; provided, that, the foregoing is subject to the proviso
set forth in Section 6.9 hereof. The reports described in this Section shall be
accompanied by a Compliance Certificate.

9.10 Other Reports. Deliver to Agent, (a) if and when filed by Quantum, all Form
10-Q quarterly reports, Form 10-K annual reports, Form 8-K current reports and
any other reports filed by Quantum with the SEC, and (b) copies of any reports
or other information provided by Quantum to its shareholders generally. Any
report requested by Agent to be furnished pursuant to this Section 9.10 shall be
deemed to have been furnished on the date on which Quantum has filed such report
with the SEC and is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to Agent without charge; provided that, notwithstanding the foregoing,
Borrowing Agent shall deliver to Agent paper or electronic copies of any such
report to be furnished pursuant to this Section 9.10 if Agent requests that
Borrowing Agent furnish such paper or electronic copies until written notice to
cease delivering such paper or electronic copies is given by Agent to Borrowing
Agent.

9.11 Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Other
Documents have been complied with by the Loan Parties including, without the
necessity of any request by Agent, (a) copies of all environmental audits and
reviews, (b) at least five (5) days prior thereto, (i) notice of Quantum’s
opening of a new chief executive office, or (ii) notice of Quantum’s closing of
its chief executive office, and (c) concurrently with the delivery of the
monthly financial statements required to be delivered to Agent pursuant to
Section 9.9 hereof with respect to the period in which such Loan Party (i) opens
any new office or place of business (other than its chief executive office), in
each case to the extent such location is required to be disclosed on Schedule
4.4 hereto, notice of such opening, (ii) closes any existing office or place of
business (other than its chief executive office), notice of such closing, and
(iii) learns of the occurrence thereof, notice of any labor dispute to which any
Loan Party may become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any collective bargaining
contract to which any Loan Party is a party or by which any Loan Party is bound
and which could reasonably be expected to have a Material Adverse Effect.

9.12 Projected Operating Budget. Furnish Agent, no later than forty-five
(45) days after the beginning of each fiscal year, month by month projections
(including an operating budget) and cash flow of Quantum and its Subsidiaries,
on a consolidated basis, for such fiscal year (including an income statement for
each month and a balance sheet as at the end of the last month in each fiscal
quarter), and year by year projections (including an operating budget) and cash
flow of Quantum and its Subsidiaries, on a consolidated basis, for the
forthcoming three (3) fiscal years, such projections to be accompanied by a
certificate signed by the President or Chief Financial Officer of Quantum to the
effect that such projections represent the good faith estimate of

 

128



--------------------------------------------------------------------------------

Quantum, on the date such projections are delivered, of the future performance
Quantum and its Subsidiaries for the periods covered thereby based upon
assumptions believed by Quantum to be reasonable at the time of the delivery
thereof to Agent; provided, that, the foregoing is subject to the proviso set
forth in Section 6.9 hereof. The form and scope of the projections required to
be delivered to Agent described in this Section shall be in a form and scope
consistent with the Amendment and Restatement Date Projections or otherwise
reasonably acceptable to Agent.

9.13 Variances From Operating Budget. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8 hereof,
a written report summarizing all material variances from budgets submitted by
the Loan Parties pursuant to Section 9.12 hereof and a discussion and analysis
by management with respect to such variances.

9.14 SEC Inquiry. Furnish Agent promptly, but in any event within three
(3) Business Days following delivery or receipt thereof, copies of all material
notices and other material written communications sent or received by Quantum in
connection with the SEC Inquiry, including, without limitation, any subpoenas or
other written document requests, any modifications to subpoenas or other written
document requests, any Formal Order or supplemental Formal Order and, upon
reasonable request by Agent, any written presentations or summaries of meetings
with the SEC; provided that Quantum shall not be required to furnish to Agent
any document, information or other matter (x) in respect of which disclosure to
Agent or any Lender (or its representatives or contractors) is prohibited by
Applicable Law or (y) that is subject to attorney-client or similar privilege,
or constitutes attorney work-product.

9.15 ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (i) any Loan Party or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Loan Party or any member of the Controlled Group has taken, is
taking, or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, Department of Labor or PBGC
with respect thereto, (ii) any Loan Party or any member of the Controlled Group
knows or has reason to know that a prohibited transaction (as defined in
Section 406 of ERISA or 4975 of the Code) has occurred together with a written
statement describing such transaction and the action which such Loan Party or
any member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, (iii) a funding waiver request has been filed with respect to
any Pension Benefit Plan together with all communications received by any Loan
Party or any member of the Controlled Group with respect to such request,
(iv) any increase in the benefits of any existing Pension Benefit Plan or
Multiemployer Plan or the establishment of any new Pension Benefit Plan or
Multiemployer Plan or the commencement of contributions to any Pension Benefit
Plan or Multiemployer Plan to which any Loan Party or any member of the
Controlled Group was not previously contributing shall occur, (v) any Loan Party
or any member of the Controlled Group shall receive from the PBGC a notice of
intention to terminate a Pension Benefit Plan or to have a trustee appointed to
administer a Pension Benefit Plan, together with copies of each such notice,
(vi) any Loan Party or any member of the Controlled Group shall receive any
unfavorable determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Code, together with copies
of each such letter; (vii) any Loan Party or any member of the Controlled Group
shall receive a notice regarding the anticipated imposition of withdrawal
liability, together with copies of each such notice; (viii) any Loan Party or
any member of the Controlled Group shall fail to make a required installment
under a Pension Benefit Plan or

 

129



--------------------------------------------------------------------------------

Multiemployer Plan or any other required payment under the Code or ERISA on or
before the due date for such installment or payment; or (ix) any Loan Party or
any member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, (c) the PBGC has instituted or will
institute proceedings under Section 4042 of ERISA to terminate a Multiemployer
Plan or (d) a Multiemployer Plan is subject to Section 432 of the Code or
Section 305 of ERISA.

9.16 Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the terms or conditions of this Agreement.

9.17 Updates to Certain Schedules9.18 . Concurrently with the delivery of the
quarterly financial statements required to be delivered pursuant to Section 9.8
hereof, deliver to Agent and Lenders (a) updates to Schedule 4.4 (Locations of
Equipment and Inventory), Schedule 5.2(a) (States of Qualification and Good
Standing), Schedule 5.2(b) (Subsidiaries), Schedule 5.4 (Federal Tax
Identification Number), Schedule 5.6 (Prior Names), Schedule 5.7
(Environmental), Schedule 5.8(b) (Litigation), Schedule 5.9 (Intellectual
Property), Schedule 5.10 (Licenses and Permits), Schedule 5.21 (Equity
Interests), Schedule 5.22 (Commercial Tort Claims), Schedule 5.23 (Letter of
Credit Rights) and/or Schedule 5.24 (Material Contracts) to this Agreement and
such other Schedules hereto as the Loan Parties shall deem required to maintain
the related representations and warranties herein as true and correct, as
applicable (any such updated Schedule delivered by the Loan Parties to Agent in
accordance with this Section 9.17 shall automatically and immediately be deemed
to amend and restate the prior version of such Schedule previously delivered to
Agent and attached to and made part of this Agreement) and (b) a list of any new
Intellectual Property registered at the United States Copyright Office or the
United States Patent and Trademark Office, and any licenses of Intellectual
Property obtained by any Loan Party since the last such quarterly financial
statements (or the Amendment and Restatement Date in the case of the first such
update) and execute and deliver to Lenders an intellectual property security
agreement with respect to any such Intellectual Property registered in the
United States.

9.18 Financial Disclosure. Each Loan Party hereby irrevocably authorizes and
directs all accountants and auditors employed by such Loan Party at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Loan Party’s financial statements, trial balances or other accounting
records of any sort in the accountant’s or auditor’s possession, and to disclose
to Agent and each Lender any information such accountants may have concerning
such Loan Party’s financial status and business operations. Each Loan Party
hereby authorizes all Governmental Bodies to furnish to Agent and each Lender
copies of reports or examinations relating to such Loan Party, whether made by
such Loan Party or otherwise; provided, however, Agent and each Lender will
attempt to obtain such information or materials directly from such Loan Party
prior to obtaining such information or materials from such accountants or
Governmental Bodies.

 

130



--------------------------------------------------------------------------------

X. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1 Nonpayment. Failure by any Loan Party to pay when due (a) any principal or
interest on the Obligations (including without limitation pursuant to
Section 2.9 hereof), or (b) any other fee, charge, amount or liability provided
for herein or in any Other Document, in each case whether at maturity, by reason
of acceleration pursuant to the terms of this Agreement, by notice of intention
to prepay or by required prepayment;

10.2 Breach of Representation. Any representation or warranty made or deemed
made by any Loan Party in this Agreement, any of the Other Documents or in any
agreement, documents, certificate or financial or other statement furnished at
any time in connection herewith or therewith shall prove to have been incorrect
or misleading in any material respect on the date when made or deemed to have
been made;

10.3 Financial Information. Failure by any Loan Party to (a) furnish financial
information when due under Sections 9.7, 9.8, 9.9, 9.12 or 9.13 of this
Agreement, or (b) permit the inspection of its books or records or access to its
premises for audits and appraisals in accordance with the terms of Section 4.6
hereof;

10.4 Reserved;

10.5 Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3,
10.10 and 10.11 hereof:

(a) failure or neglect of any Loan Party to perform, keep or observe any term,
provision, condition or covenant contained in Sections 4.1, 4.2, 4.6, 4.8, 6.2
(solely if a Loan Party is not in good standing in its jurisdiction of
incorporation or formation), 6.5, 6.6(a), 6.14, 6.16, any Section of Article VII
(other than Section 7.16), or Sections 9.2, 9.5(a) or 16.18 of this Agreement;

(b) failure or neglect of any Loan Party to perform, keep or observe any other
term, provision, condition or covenant contained in Sections 4.4, 4.5, 4.7,
4.12, 6.3, 6.11, 6.15, 9.4, 9.5(b), 9.6, 9.10, 9.11, 9.17 or 9.18 of this
Agreement which is not cured within fifteen (15) days after the earlier of
(x) knowledge of such failure or neglect by a Responsible Officer of any Loan
Party or (y) the receipt by Borrowing Agent of written notice of such failure or
neglect from Agent or any Lender (provided that such fifteen (15) day period
shall not apply in the case of any failure or neglect to perform, keep or
observe any term, provision, condition or covenant which is not capable of being
cured at all or within such fifteen (15) day period); or

(c) failure or neglect of any Loan Party to perform, keep or observe any other
term, provision, condition or covenant contained in this Agreement or any of the
Other Documents which is not cured within thirty (30) days after the earlier of
(x) knowledge of such failure or neglect by a Responsible Officer of any Loan
Party or (y) the receipt by Borrowing Agent of written notice of such failure or
neglect from Agent or any Lender (provided that such thirty (30) day period
shall not apply in the case of any failure or neglect to perform, keep or
observe any term, provision, condition or covenant which is not capable of being
cured at all or within such thirty (30) day period);

 

131



--------------------------------------------------------------------------------

10.6 Judgments. Any (a) judgment, writ, order or decree for the payment of money
(other than any judgment, writ, order or decree contemplated by Section 10.15
hereof) is rendered against any Loan Party for an aggregate amount in excess of
$1,000,000 or against all Loan Parties for an aggregate amount in excess of
$1,000,000 (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) and (b) (i) action shall be legally taken by any judgment creditor to
levy upon assets or properties of any Loan Party to enforce any such judgment,
or (ii) such judgment shall remain undischarged for a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, shall not be in effect;

10.7 Bankruptcy. Any Loan Party or any Subsidiary of any Loan Party shall
(a) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (b) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (c) make a general assignment for the
benefit of creditors, (d) commence a voluntary case under any state or federal
bankruptcy or receivership laws (as now or hereafter in effect), (e) be
adjudicated a bankrupt or insolvent (including by entry of any order for relief
in any involuntary bankruptcy or insolvency proceeding commenced against it),
(f) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (g) acquiesce to, or fail to have dismissed, within sixty
(60) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (h) take any formal action for the purpose of effecting any
of the foregoing;

10.8 Reserved;

10.9 Lien Priority. Subject to the terms of the Intercreditor Agreement, any
Lien created hereunder or provided for hereby or under any Other Document for
any reason ceases to be or is not a valid and perfected Lien having first
priority (subject only to Permitted Encumbrances that have priority as a matter
of Applicable Law or as permitted under the definition of “Permitted
Encumbrances”) except (a) as a result of a Disposition of the applicable
Collateral in a transaction permitted hereunder, (b) with respect to Collateral
the aggregate value of which, for all such Collateral, does not exceed at any
time $1,000,000 or (c) as the result of an action or failure to act on the part
of Agent;

10.10 Reserved;

10.11 Cross Default. Either (a) any specified “event of default” under any
Material Indebtedness (including, without limitation, the Term Loan Indebtedness
but excluding the Obligations) of any Loan Party, or any other event or
circumstance which would permit the holder of any such Material Indebtedness to
accelerate such Indebtedness (and/or the obligations of such Loan Party
thereunder) prior to the scheduled maturity or termination thereof, shall occur
(regardless of whether the holder of such Material Indebtedness shall actually
accelerate, terminate or otherwise exercise any rights or remedies with respect
to such Material Indebtedness), (b) Term Loan Agent breaches, violates,
terminates or challenges the validity of the Intercreditor Agreement or (c) any
creditor party to any Subordination Agreement breaches, violates, terminates or
challenges the validity of such Subordination Agreement;

10.12 Termination or Limitation of Guaranty, Guarantor Security Agreement or
Pledge Agreement. Termination or limitation by any Loan Party of any Guaranty,
Guarantor Security Agreement, Pledge Agreement or similar agreement executed and
delivered to Agent in connection with the Obligations of any Loan Party, or if
any Loan Party or pledgor attempts to terminate, challenges the validity of, or
its liability under, any such Guaranty, Guarantor Security Agreement, Pledge
Agreement or similar agreement (other than any termination permitted in
accordance with the terms of this Agreement);

 

132



--------------------------------------------------------------------------------

10.13 Change of Control. Any Change of Control shall occur;

10.14 Invalidity. This Agreement or any Other Document shall, for any reason,
cease to be valid and binding on any Loan Party, or any Loan Party shall so
claim in writing to Agent or any Lender or any Loan Party challenges the
validity of or its liability under this Agreement or any Other Document;

10.15 SEC Inquiry. (a) Any material update or development has occurred, or
finding reached, in connection with the SEC Inquiry which could reasonably be
expected to result in a Material Adverse Effect or (b) any fine, penalty or
other order for the payment of money is rendered against any Loan Party or
against all Loan Parties by the SEC as a result of the SEC Inquiry for an amount
that exceeds $5,000,000, less any amount covered by insurance (other than to the
extent of customary deductibles) pursuant to which the insurer has not denied
coverage;

10.16 Pension Plans. An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any Loan
Party or any member of the Controlled Group shall incur, a liability to a Plan
or the PBGC (or both) which could reasonably be expected to have a Material
Adverse Effect; or the occurrence of any Termination Event which could
reasonably be expected to have a Material Adverse Effect (either alone or
together with all other such events); or

10.17 Indictment10.18 . There is any actual indictment of any Loan Party or any
Loan Party’s current officers (relating to such current officer’s actions in
conducting the applicable Loan Party’s business affairs) under any criminal
statute.

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1 Rights and Remedies.

(a) Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
hereof (other than Section 10.7(g) hereof), all Obligations shall be immediately
due and payable and this Agreement and the obligation of Lenders to make
Advances shall be deemed terminated, (ii) any of the other Events of Default and
at any time thereafter, at the option of Agent or at the direction of Required
Lenders all Obligations shall be immediately due and payable and Agent or
Required Lenders shall have the right to terminate this Agreement and to
terminate the obligation of Lenders to make Advances; and (iii) without limiting
Section 8.2 hereof, any Default under Sections 10.7(g) hereof, the obligation of
Lenders to make Advances hereunder shall be suspended until such time as such
involuntary petition shall be dismissed. Upon the occurrence of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent may enter any of any Loan
Party’s premises or other premises without legal process and without incurring
liability to any Loan Party

 

133



--------------------------------------------------------------------------------

therefor, and Agent may thereupon, or at any time thereafter, in its discretion
without notice or demand, take the Collateral and remove the same to such place
as Agent may deem advisable and Agent may require the Loan Parties to make the
Collateral available to Agent at a convenient place. With or without having the
Collateral at the time or place of sale, Agent may sell the Collateral, or any
part thereof, at public or private sale, at any time or place, in one or more
sales, at such price or prices, and upon such terms, either for cash, credit or
future delivery, as Agent may elect. Except as to that part of the Collateral
which is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Agent shall give the Loan Parties
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification. At any public sale Agent or any
Lender may bid (including credit bid) for and become the purchaser, and Agent,
any Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, including the sale of Inventory, Agent is
granted a perpetual nonrevocable, royalty free, nonexclusive license and Agent
is granted permission to use all of each Loan Party’s (a) Intellectual Property
which is used by such Loan Party in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) Equipment for the purpose of completing the manufacture of
unfinished goods. The Net Cash Proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, the Loan Parties shall
remain liable to Agent and Lenders therefor.

(b) To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
Disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for Disposition; (ii) to fail to
obtain third party consents for access to Collateral to be Disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or Disposition of Collateral to be collected
or Disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
Dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the Disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to Dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to Dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
Disposition of Collateral or to provide to Agent a guaranteed return from the
collection or Disposition of Collateral; or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment

 

134



--------------------------------------------------------------------------------

bankers, consultants and other professionals to assist Agent in the collection
or Disposition of any of the Collateral. Each Loan Party acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing in this Section 11.1(b) shall be construed to grant any rights to any
Loan Party or to impose any duties on Agent that would not have been granted or
imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).

(c) Without limiting any other provision hereof:

(i) At any bona fide public sale, and to the extent permitted by Applicable Law,
at any private sale, Agent shall be free to purchase all or any part of the
Investment Property Collateral. Any such sale may be on cash or credit. Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Investment Property Collateral for their own
account in compliance with Regulation D of the Securities Act or any other
applicable exemption available under the Securities Act. Agent will not be
obligated to make any sale if it determines not to do so, regardless of the fact
that notice of the sale may have been given. Agent may adjourn any sale and sell
at the time and place to which the sale is adjourned. If the Investment Property
Collateral is customarily sold on a recognized market or threatens to decline
speedily in value, Agent may sell such Investment Property Collateral at any
time without giving prior notice to any Loan Party or other Person.

(ii) Each Loan Party recognizes that Agent may be unable to effect or cause to
be effected a public sale of the Investment Property Collateral by reason of
certain prohibitions of the Securities Act, so that Agent may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obligated to agree, among other things, to acquire the Investment Property
Collateral for their own account, for investment and without a view to the
distribution or resale thereof. Each Loan Party understands that private sales
so made may be at prices and on other terms less favorable to the seller than if
the Investment Property Collateral were sold at public sales, and agrees that
Agent has no obligation to delay or agree to delay the sale of any of the
Investment Property Collateral for the period of time necessary to permit the
issuer of the securities which are part of the Investment Property Collateral
(even if the issuer would agree), to register such securities for sale under the
Securities Act. Each Loan Party agrees that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner.

(iii) The Net Cash Proceeds arising from the Disposition of the Investment
Property Collateral after deducting expenses incurred by Agent will be applied
to the Obligations pursuant to Section 11.5 hereof. If any excess remains after
the discharge of all of the Obligations, the same will be paid to the applicable
Loan Party or to any other Person that may be legally entitled thereto.

 

135



--------------------------------------------------------------------------------

At any time after the occurrence and during the continuance of an Event of
Default (A) Agent may transfer any or all of the Investment Property Collateral
into its name or that of its nominee and may exercise all voting rights with
respect to the Investment Property Collateral, but no such transfer shall
constitute a taking of such Investment Property Collateral in satisfaction of
any or all of the Obligations, and (B) Agent shall be entitled to receive, for
application to the Obligations, all cash or stock dividends and distributions,
interest and premiums declared or paid on the Investment Property Collateral.

11.2 Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify, which procedures, timing and
methodologies to employ, and what any other action to take with respect to any
or all of the Collateral and in what order, thereto and such determination will
not in any way modify or affect any of Agent’s or Lenders’ rights hereunder as
against the Loan Parties or each other.

11.3 Setoff. Subject to Section 14.13 hereof, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence of
an Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Loan Party’s property
held by Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to Agent and such Lender with respect to any deposits held by Agent or such
Lender.

11.4 Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

11.5 Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations (including without limitation any amounts on
account of any of Cash Management Liabilities or Hedge Liabilities), or in
respect of the Collateral may, at Agent’s discretion, and shall, at the
direction of the Required Lenders, be paid over or delivered as follows:

FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) of Agent in
connection with enforcing its rights and the rights of Lenders under this
Agreement and the Other Documents, and any Out-of-Formula Loans and Protective
Advances funded by Agent with respect to the Collateral under or pursuant to the
terms of this Agreement;

SECOND, to payment of all fees, indemnities, expenses and other amounts owed to
Agent (including reasonable attorneys’ fees and expenses) to the extent not
included in clause FIRST above;

THIRD, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of each of the Lenders to the
extent owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

 

136



--------------------------------------------------------------------------------

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);

SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement, including Cash Management Liabilities and
Hedge Liabilities (to the extent reserves for such Cash Management Liabilities
and Hedge Liabilities have been established by Agent) and the payment or cash
collateralization of any outstanding Letters of Credit in accordance with
Section 3.2(b) hereof;

EIGHTH, to all other Obligations arising under this Agreement, under the Other
Documents or otherwise which shall have become due and payable and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above; and

NINTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that then outstanding Advances, Cash Management Liabilities and Hedge
Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “SIXTH”, “SEVENTH”, “EIGHTH” and
“NINTH” above; and (iii) notwithstanding anything to the contrary in this
Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty (including
sums received as a result of the exercise of remedies with respect to such
Guaranty) or from the proceeds of such Non-Qualifying Party’s Collateral if such
Swap Obligations would constitute Excluded Hedge Liabilities, provided, however,
that to the extent possible appropriate adjustments shall be made with respect
to payments and/or the proceeds of Collateral from other Borrowers and/or
Guarantors that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 11.5; and (iv) to the extent that any amounts available for
distribution pursuant to clause “SEVENTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by Agent as cash collateral for the Letters of Credit pursuant to Section 3.2(b)
hereof and applied (A) first, to reimburse Issuers from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “SEVENTH,” “EIGHTH” and “NINTH” above in the manner provided in this
Section 11.5.

11.6 Financial Covenant Cure. Notwithstanding anything to the contrary set forth
in Section 10.5(a) hereof, in the event Borrowers fail to comply with the
maximum Total Net Leverage Ratio or Total Leverage Ratio covenants contained in
Section 6.5(c) or 6.5(d) hereof (a “Specified Financial Covenant Default”),
Borrowers shall have the right to cure such Specified Financial Covenant Default
on the following terms and conditions (the “Cure Right”):

 

137



--------------------------------------------------------------------------------

(a) In the event Borrowers desire to cure a Specified Financial Covenant
Default, Borrowing Agent shall deliver to the Agent irrevocable written notice
of its intent to cure such Specified Financial Covenant Default (a “Cure
Notice”) no later than three (3) days after the date on which the financial
statements and Compliance Certificate for the period ending on the last day of
the fiscal quarter with respect to which such Specified Financial Covenant
Default occurred (the “Testing Date”) are required to be delivered. The Cure
Notice shall set forth the calculation of the applicable Specified Financial
Covenant Cure Amount (as hereinafter defined).

(b) In the event that Borrowing Agent delivers a Cure Notice to Agent, then no
later than ten (10) Business Days after the date on which the financial
statements and Compliance Certificate for the period ending on the Testing Date
are required to be delivered, Borrowing Agent shall deliver to Agent evidence of
the receipt by Quantum of the Net Cash Proceeds from the issuance by Quantum of
its Equity Interests in an amount equal to at least the amount which would
result in Borrowers being in pro forma compliance with the Total Net Leverage
Ratio and/or Total Leverage Ratio covenant as of such Testing Date (the
“Specified Financial Covenant Cure Amount”), which Specified Financial Covenant
Cure Amount shall be deemed to be a dollar-for-dollar increase to the amount of
EBITDA for the fiscal quarter ending on such Testing Date and for any subsequent
measurement period that includes such fiscal quarter (which increase to EBITDA
shall be deemed to have occurred solely for purposes of determining compliance
with the Total Net Leverage Ratio and Total Leverage Ratio covenants in
Section 6.5(c) and 6.5(d) hereof, and not for any other purposes with respect to
which EBITDA is calculated under this Agreement).

(c) The Cure Right shall not be exercised (i) in two (2) consecutive fiscal
quarters, (ii) more than two (2) times in any four (4) consecutive fiscal
quarters, or (iii) more than four (4) times during the Term.

(d) Upon timely receipt by any Loan Party in cash of the amount which would
result in Borrowers being in pro forma compliance with the financial covenant
which is the subject of the applicable Specified Financial Covenant Default as
of such Testing Date, such Specified Financial Covenant Default shall be deemed
cured.

XII. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1 Waiver of Notice. Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2 Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

 

138



--------------------------------------------------------------------------------

12.3 Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

XIII. EFFECTIVE DATE AND TERMINATION.

13.1 Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
Agent and each Lender, shall become effective on the Amendment and Restatement
Date and shall continue in full force and effect until the Maturity Date (the
“Term”) unless sooner terminated as herein provided. The Loan Parties may
terminate this Agreement at any time upon ten (10) Business Days prior written
notice to Agent upon the Payment in Full of all of the Obligations.

13.2 Termination. The termination of the Agreement shall not affect Agent’s or
any Lender’s rights, or any of the Obligations having their inception prior to
the effective date of such termination or any Obligations which pursuant to the
terms hereof continue to accrue after such date, and the provisions hereof shall
continue to be fully operative until (a) all of the Obligations have been Paid
in Full and this Agreement has been terminated and (b) each of the Loan Parties
has released the Secured Parties from and against any and all claims of any
nature whatsoever that any Loan Party may have against the Secured Parties. The
security interests, Liens and rights granted to Agent and Lenders hereunder and
the financing statements filed in connection herewith shall continue in full
force and effect, notwithstanding the termination of this Agreement or the fact
that Borrowers’ Account may from time to time be temporarily in a zero or credit
position, until all of the Obligations have been Paid in Full and this Agreement
has been terminated in accordance with its terms. Accordingly, each Loan Party
waives any rights which it may have under the Uniform Commercial Code to demand
the filing of termination statements with respect to the Collateral, and Agent
shall not be required to send such termination statements to each Loan Party, or
to file them with any filing office, unless and until all of the Obligations
have been Paid in Full and this Agreement shall have been terminated in
accordance with its terms. All representations, warranties, covenants, waivers
and agreements set forth herein shall survive termination hereof until all of
the Obligations have been Paid in Full and this Agreement has been terminated.

 

139



--------------------------------------------------------------------------------

XIV. REGARDING AGENT.

14.1 Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
2.8(b) and 3.4 hereof and in the Fee Letter), charges and collections received
pursuant to this Agreement, for the ratable benefit of Lenders. Agent may
perform any of its duties hereunder by or through its agents or employees. As to
any matters not expressly provided for by this Agreement (including collection
of the Notes) Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
Required Lenders, and such instructions shall be binding; provided, however,
that Agent shall not be required to take any action which, in Agent’s
discretion, exposes Agent to liability or which is contrary to this Agreement or
the Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

14.2 Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment or order), or (ii) responsible in any manner
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof set forth in this Agreement, or in any of the Other
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Loan Party to
perform its obligations hereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements set forth in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any Loan
Party. The duties of Agent as respects the Advances to the Loan Parties shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement or the
transactions described herein except as expressly set forth herein.

14.3 Lack of Reliance on Agent. Independently and without reliance upon Agent or
any other Lender, each Lender has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of each Loan
Party in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith, and
(ii) its own appraisal of the creditworthiness of each Loan Party. Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its

 

140



--------------------------------------------------------------------------------

possession before making of the Advances or at any time or times thereafter
except as shall be provided by any Loan Party pursuant to the terms hereof.
Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Other Document, or of the financial
condition of any Loan Party, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement, the Notes, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default.

14.4 Resignation of Agent; Successor Agent. Agent may resign on sixty (60) days
written notice to each Lender and Borrowing Agent and upon such resignation,
Required Lenders will promptly designate a successor Agent reasonably
satisfactory to the Loan Parties (provided that no such approval by the Loan
Parties shall be required after the occurrence and during the continuance of any
Event of Default). Any such successor Agent shall succeed to the rights, powers
and duties of Agent, and shall in particular succeed to all of Agent’s right,
title and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document, and the term “Agent” shall
mean such successor agent effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent. However, notwithstanding
the foregoing, if at the time of the effectiveness of the new Agent’s
appointment, any further actions need to be taken in order to provide for the
legally binding and valid transfer of any Liens in the Collateral from former
Agent to new Agent and/or for the perfection of any Liens in the Collateral as
held by new Agent or it is otherwise not then possible for new Agent to become
the holder of a fully valid, enforceable and perfected Lien as to any of the
Collateral, former Agent shall continue to hold such Liens solely as agent for
perfection of such Liens on behalf of new Agent until such time as new Agent can
obtain a fully valid, enforceable and perfected Lien on all Collateral, provided
that Agent shall not be required to or have any liability or responsibility to
take any further actions after such date as such agent for perfection to
continue the perfection of any such Liens (other than to forego from taking any
affirmative action to release any such Liens). After any Agent’s resignation as
Agent, the provisions of this Article XIV, and any indemnification rights under
this Agreement, including without limitation, rights arising under Section 16.5
hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement (and in the event resigning
Agent continues to hold any Liens pursuant to the provisions of the immediately
preceding sentence, the provisions of this Article XIV and any indemnification
rights under this Agreement, including without limitation, rights arising under
Section 16.5 hereof, shall inure to its benefit as to any actions taken or
omitted to be taken by it in connection with such Liens).

14.5 Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from Required Lenders; and Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, Lenders shall
not have any right of action whatsoever against Agent as a result of its acting
or refraining from acting hereunder in accordance with the instructions of
Required Lenders.

 

141



--------------------------------------------------------------------------------

14.6 Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. Agent
may employ agents and attorneys-in-fact and shall not be liable for the default
or misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

14.7 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received written notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided that, unless and until Agent shall have received such directions, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of Lenders.

14.8 Indemnification. To the extent Agent is not reimbursed and indemnified by
the Loan Parties, each Lender will reimburse and indemnify Agent in proportion
to its respective portion of the outstanding Advances and its respective
Participation Commitments in the outstanding Letters of Credit and outstanding
Swing Loans (or, if no Advances are outstanding, pro rata according to the
percentage that its Revolving Commitment Amount constitutes of the total
aggregate Revolving Commitment Amounts), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment or order).

14.9 Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Loan
Party as if it were not performing the duties specified herein, and may accept
fees and other consideration from any Loan Party for services in connection with
this Agreement or otherwise without having to account for the same to Lenders.

14.10 Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7, 9.9, 9.12 and 9.13 hereof or Borrowing Base
Certificates from any Loan Party pursuant to the terms of this Agreement which
any Loan Party is not obligated to deliver to each Lender, Agent will promptly
furnish such documents and information to Lenders.

 

142



--------------------------------------------------------------------------------

14.11 Loan Parties Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each Loan
Party hereby undertakes with Agent to pay to Agent from time to time on demand
all amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid. Any payment made pursuant to any such demand shall pro tanto satisfy the
relevant Loan Party’s obligations to make payments for the account of Lenders or
the relevant one or more of them pursuant to this Agreement.

14.12 No Reliance on Agent’s Customer Identification Program. To the extent the
Advances or this Agreement is, or becomes, syndicated in cooperation with other
Lenders, each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended, modified, supplemented or replaced from
time to time, the “CIP Regulations”), or any other Anti-Terrorism Law, including
any programs involving any of the following items relating to or in connection
with any of the Loan Parties, their Affiliates or their agents, this Agreement,
the Other Documents or the transactions hereunder or contemplated hereby:
(i) any identity verification procedures, (ii) any recordkeeping,
(iii) comparisons with government lists, (iv) customer notices or (v) other
procedures required under the CIP Regulations or such Anti-Terrorism Laws.

14.13 Other Agreements. Each of the Lenders agrees that it shall not, without
the prior written consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or any deposit
accounts of any Loan Party now or hereafter maintained with such Lender.
Anything in this Agreement to the contrary notwithstanding, each of the Lenders
further agrees that it shall not, unless specifically requested to do so by
Agent, take any action to protect or enforce its rights arising out of this
Agreement or the Other Documents, it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and the Other Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

14.14 Swiss Law Governed Security Documents.

(a) Without prejudice to the provisions of this Agreement or any of the Other
Documents, the parties hereto acknowledge and agree that, for the purposes of
taking and ensuring the continuing validity of any pledge or security agreement
governed by the laws of Switzerland, Agent shall hold: (i) the security that it
holds under any such Swiss law governed pledge or security agreement that is
accessory in nature (akzessorisch) for itself and for and on behalf of the other
Secured Parties as a direct representative (direkte Stellvertretung) and
(ii) the security that it holds under any such Swiss law governed pledge or
security agreement that is non-accessory in nature (nicht-akzessorisch) as an
agent for the benefit of the Secured Parties (Halten unter einem
Treuhandveraltnis).

 

143



--------------------------------------------------------------------------------

(b) With regards to any pledge or security agreement governed by the laws of
Switzerland, (i) each Lender (on behalf of itself and its Affiliates) hereby
appoints and authorizes Agent (x) to enter into, do all actions required in
connection with and enforce (all in accordance with this Agreement) each of the
Other Documents governed by the laws of Switzerland that is non-accessory in
nature (nicht-akzessorisch) not in its own name but for the benefit of the
Secured Parties, and (y) to enter into, do all actions required in connection
with and enforce (all in accordance with this Agreement) each of the Other
Documents governed by the laws of Switzerland that is accessory in nature
(akzessorisch) for itself and for and on behalf of the Secured Parties as a
direct representative (direkter Stellvertreter), and each Lender (on behalf of
itself and its Affiliates) and (ii) each Loan Party acknowledges that each
Lender (including, without limitation, any future Lender) will be a party to
each of the Other Documents governed by the laws of Switzerland.

XV. BORROWING AGENCY.

15.1 Borrowing Agency Provisions.

(a) Each Loan Party hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other agreements, documents, instruments, certificates,
notices and further assurances now or hereafter required hereunder, (vi) make
elections regarding interest rates, (vii) give instructions regarding Letters of
Credit and agree with the applicable Issuer upon any amendment, extension or
renewal of any Letter of Credit and (viii) otherwise take action under and in
connection with this Agreement and the Other Documents, all on behalf of and in
the name such Loan Party or the Loan Parties, and hereby authorizes Agent to pay
over or credit all loan proceeds hereunder in accordance with the request of
Borrowing Agent.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Loan Parties and at their request. Neither Agent nor any
Lender shall incur liability to the Loan Parties as a result thereof. To induce
Agent and Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of the Loan
Parties as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to the willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment or order).

(c) All Obligations shall be joint and several, and each Loan Party shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Loan Party shall in no way be
affected by any extensions, renewals or forbearance granted by Agent or any
Lender to any Loan Party, failure of Agent or any Lender to give any Loan Party
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Loan Party, the release by Agent or
any Lender of any Collateral now or thereafter acquired from any Loan Party, and
such agreement by each Loan Party to pay upon any notice issued pursuant thereto
is unconditional and unaffected by prior recourse by Agent or any Lender to the
other Loan Parties or any Collateral for such Loan Party’s

 

144



--------------------------------------------------------------------------------

Obligations or the lack thereof. Each Loan Party waives all suretyship defenses.
Each of the Loan Parties shall be jointly and severally liable with respect to
its Obligations under this Agreement and the Other Documents to which it is
party (including each other payment, reimbursement, indemnification and
contribution Obligation under this Agreement and any Other Document).

15.2 Waiver of Subrogation. Each Loan Party expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Loan Party may now or hereafter have against the other Loan
Parties or any other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to any other Loan Parties’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
the termination of the Commitments, the termination of this Agreement and the
Payment in Full of the Obligations.

XVI. MISCELLANEOUS.

16.1 Governing Law. This Agreement and each Other Document (unless and except to
the extent expressly provided otherwise in any such Other Document), and all
matters relating hereto or thereto or arising herefrom or therefrom (whether
arising under contract law, tort law or otherwise) shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against any Loan Party with respect to any
of the Obligations, this Agreement or any of the Other Documents shall be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, each party
to this Agreement accepts for itself and in connection with its properties,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. Each party to this Agreement hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified or registered mail (return receipt
requested) directed to Borrowing Agent (for all Loan Parties) at its address set
forth in Section 16.6 hereof and to all other parties to this Agreement to their
respective addresses set forth in Section 16.6 hereof and service so made shall
be deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America, or, at Agent’s option, by service
upon Borrowing Agent which each Loan Party irrevocably appoints as such Loan
Party’s agent for the purpose of accepting service within the State of New York.
Nothing herein shall affect the right to serve process in any manner permitted
by law or shall limit the right of Agent or any Lender to bring proceedings
against any Loan Party in the courts of any other jurisdiction. Each party to
this Agreement waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Each Loan Party waives
the right to remove any judicial proceeding brought against such Loan Party in
any state court to any federal court. Any judicial proceeding by any Loan Party
against Agent or any Lender involving, directly or indirectly, any matter or
claim in any way arising out of, related to or connected with this Agreement or
any of the Other Documents, shall be brought only in a federal or state court
located in the County of New York, State of New York.

 

145



--------------------------------------------------------------------------------

16.2 Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Loan Party, Agent and each Lender and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not set forth herein and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
amended, modified, changed, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Notwithstanding the
foregoing, Agent and Borrowing Agent may modify this Agreement or any of the
Other Documents for the purposes of completing missing content or correcting
erroneous content of an administrative nature, without the need for a written
amendment, provided that Agent shall send a copy of any such modification to the
Borrowers and each Lender (which copy may be provided by electronic mail). Each
Loan Party acknowledges that it has been advised by counsel in connection with
the execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

(b) Required Lenders, Agent with the written consent of Required Lenders, and
the Loan Parties may, subject to the provisions of this Section 16.2(b), from
time to time enter into written supplemental agreements to this Agreement or the
Other Documents executed by the Loan Parties, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or the Loan Parties thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall:

(i) increase the Revolving Commitment Percentage or the maximum dollar amount of
the Revolving Commitment Amount of any Lender without the written consent of
such Lender directly affected thereby;

(ii) whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the written consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 hereof or of
default rates of Letter of Credit fees under Section 3.2 hereof (unless imposed
by Agent));

(iii) increase the Maximum Revolving Advance Amount without the written consent
of all Lenders;

(iv) alter the definition of the term “Required Lenders” or alter, amend or
modify this Section 16.2(b) or any provision of this Agreement that requires the
consent of all Lenders without the written consent of all Lenders;

 

146



--------------------------------------------------------------------------------

(v) alter, amend or modify the provisions of Section 11.5 hereof without the
written consent of each Lender directly and adversely affected thereby;

(vi) release all or substantially all of the Collateral or any Guarantor under
any Guaranty (other than in accordance with the provisions of this Agreement)
without the written consent of all Lenders;

(vii) subject to Section 16.2(e) below, permit any Revolving Advance to be made
if after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Maximum
Revolving Advance Amount without the written consent of all Lenders;

(viii) increase the Advance Rates above the Advance Rates in effect on the
Amendment and Restatement Date without the written consent of all Lenders; or

(ix) release any Borrower without the written consent of all Lenders.

(c) Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon the Loan Parties, Lenders and Agent and all future holders of
the Obligations. In the case of any waiver, the Loan Parties, Agent and Lenders
shall be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.

(d) In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) then outstanding principal amount thereof plus (ii) accrued
and unpaid interest and fees due such Lender, which interest and fees shall be
paid when collected from the Loan Parties. In the event Agent elects to require
any Lender to assign its interest to Agent or to the Designated Lender, Agent
will so notify such Lender in writing within forty five (45) days following such
Lender’s denial, and such Lender will assign its interest to Agent or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, Agent or
the Designated Lender, as appropriate, and Agent.

(e) Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the Revolving Commitments have
been terminated for any reason, or (iii) any other contrary provision of this
Agreement, Agent may at its discretion and without the consent of any Lender,
voluntarily permit the outstanding Revolving Advances at any time to exceed the
Formula Amount by up to ten percent (10%) of the Maximum Revolving Advance
Amount for up to sixty (60) consecutive Business Days (the “Out-of-Formula
Loans”). If Agent is willing in its sole and absolute discretion to permit such
Out-of-Formula Loans, Lenders holding the Revolving Commitments shall be
obligated to fund such Out-of-Formula Loans in accordance with their respective
Revolving Commitment Percentages, and such Out-of-Formula Loans shall be payable

 

147



--------------------------------------------------------------------------------

on demand and shall bear interest at the Default Rate for Revolving Advances
consisting of Domestic Rate Loans; provided that, if Agent does permit
Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a) hereof nor shall any Lender be obligated to
fund Revolving Advances in excess of its Revolving Commitment Amount. For
purposes of this paragraph, the discretion granted to Agent hereunder shall not
preclude involuntary overadvances that may result from time to time due to the
fact that the Formula Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be “Eligible
Receivables”, “Eligible Insured Foreign Receivables”, or “Eligible Inventory”,
as applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral. In the event Agent
involuntarily permits the outstanding Revolving Advances to exceed the Maximum
Revolving Advance Amount by more than ten percent (10%), Agent shall use its
efforts to have the Loan Parties decrease such excess in as expeditious a manner
as is practicable under the circumstances and not inconsistent with the reason
for such excess. Revolving Advances made after Agent has determined the
existence of involuntary overadvances shall be deemed to be involuntary
overadvances and shall be decreased in accordance with the preceding sentence.
To the extent any Out-of-Formula Loans are not actually funded by the other
Lenders as provided for in this Section 16.2(e), Agent may elect in its
discretion to fund such Out-of-Formula Loans and any such Out-of-Formula Loans
so funded by Agent shall be deemed to be Revolving Advances made by and owing to
Agent, and Agent shall be entitled to all rights (including accrual of interest)
and remedies of a Lender holding a Revolving Commitment with respect to such
Revolving Advances.

(f) In addition to (and not in substitution of) the discretionary Revolving
Advances permitted in Section 16.2(e) above, Agent is hereby authorized by the
Loan Parties and Lenders, at any time in Agent’s sole discretion, regardless of
(i) the existence of a Default or an Event of Default, (ii) whether any of the
other applicable conditions precedent set forth in Section 8.2 hereof have not
been satisfied or the Revolving Commitments have been terminated for any reason,
or (iii) any other contrary provision of this Agreement, to make Revolving
Advances to Borrowers on behalf of Lenders which Agent, in its reasonable
business judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or
(c) to pay any other amount chargeable to the Loan Parties pursuant to the terms
of this Agreement (the “Protective Advances”). Lenders holding the Revolving
Commitments shall be obligated to fund such Protective Advances and effect a
settlement with Agent therefor upon demand of Agent in accordance with their
respective Revolving Commitment Percentages. To the extent any Protective
Advances are not actually funded by the other Lenders as provided for in this
Section 16.2(f), any such Protective Advances funded by Agent shall be deemed to
be Revolving Advances made by and owing to Agent, and Agent shall be entitled to
all rights (including accrual of interest) and remedies of a Lender holding a
Revolving Commitment with respect to such Revolving Advances.

16.3 Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the Loan
Parties, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.

 

148



--------------------------------------------------------------------------------

(b) Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating interest, a “Participant”). Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances held by it or other Obligations payable hereunder as
fully as if such Participant were the direct holder thereof provided that
(i) the Loan Parties shall not be required to pay to any Participant more than
the amount which it would have been required to pay to any Lender which granted
an interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder unless the sale of the participation to such
Participant is made with the prior written consent of Borrowing Agent and such
Participant acknowledges that it is entitled to no greater rights hereunder and
under the Other Documents than the applicable Lender, and (ii) in no event shall
the Loan Parties be required to pay any such amount arising from the same
circumstances and with respect to the same Advances or other Obligations payable
hereunder to both such Lender and such Participant. Each Loan Party hereby
grants to any Participant a continuing security interest in any deposits, moneys
or other property actually or constructively held by such Participant as
security for the Participant’s interest in the Advances. Each Lender that sells
a participation shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other Obligations (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Advances, Letters of Credit or its other Obligations hereunder
or under any Other Document) to any Person except to the extent that such
disclosure is necessary to establish that any such Commitment, Advance, Letter
of Credit or other Obligation is in registered form under Treas. Reg.
Section 5f.103-1(c). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(c) Any Lender, with the consent of Agent, may sell, assign or transfer all or
any part of its rights and obligations under or relating to Revolving Advances
under this Agreement and the Other Documents to one or more additional Persons
and one or more additional Persons may commit to make Advances hereunder (each a
“Purchasing Lender”), in minimum amounts of not less than $5,000,000, pursuant
to a Commitment Transfer Supplement, executed by a Purchasing Lender, the
transferor Lender, and Agent and delivered to Agent for recording, provided,
however, that (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to each of the Revolving Advances under this
Agreement in which such Lender has an interest; and (ii) the consent of
Borrowing Agent (such consent not to be unreasonably withheld, conditioned or
delayed) shall be required for any sale, assignment or transfer by a Lender
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Permitted Assignee; provided that
Borrowing Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to Agent within

 

149



--------------------------------------------------------------------------------

seven (7) Business Days after having received prior written notice thereof. Upon
such execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement,
(i) Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder with a Revolving Commitment Percentage as set forth
therein, and (ii) the transferor Lender thereunder shall, to the extent provided
in such Commitment Transfer Supplement, be released from its obligations under
this Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Each Loan Party hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. The Loan Parties shall execute and
deliver such further documents and do such further acts and things in order to
effectuate the foregoing.

(d) Any Lender, with the consent of Agent, which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording (it being
acknowledged that Agent may accept such Modified Commitment Transfer Supplement
on its face and shall not be liable for any differences in form between the
Commitment Transfer Supplement and the Modified Commitment Transfer Supplement).
Upon such execution and delivery, from and after the transfer effective date
determined pursuant to such Modified Commitment Transfer Supplement,
(i) Purchasing CLO thereunder shall be a party hereto and, to the extent
provided in such Modified Commitment Transfer Supplement, have the rights and
obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose. Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO. Each Loan Party hereby consents to the addition of such
Purchasing CLO. The Loan Parties shall execute and deliver such further
documents and do such further acts and things in order to effectuate the
foregoing.

(e) Agent, acting as a non-fiduciary agent of the Loan Parties, shall maintain
at its address a copy of each Commitment Transfer Supplement and Modified
Commitment Transfer Supplement delivered to it and a register (the “Register”)
for the recordation of the names and addresses of each Lender and the
outstanding principal, accrued and unpaid interest and other fees

 

150



--------------------------------------------------------------------------------

due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Loan Party, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

(f) Each Loan Party authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party; provided that such
Transferee or prospective Transferee shall agree to be bound by the provisions
of Section 16.15 hereof.

(g) Notwithstanding anything to the contrary set forth in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

16.4 Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Loan Party
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Loan Party’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

16.5 Indemnity.

(a) Each Loan Party, jointly and severally, shall defend, protect, indemnify,
pay, save and hold harmless Agent, each Issuer, each Lender and each of their
respective officers, directors, Affiliates, attorneys, employees and agents
(each an “Indemnified Party”) for and from and against any and all claims,
demands, liabilities, obligations, losses, damages, penalties, fines, actions,
judgments, suits, costs (including settlement costs and the costs of enforcing
this indemnity), charges, expenses and disbursements of any kind or nature
whatsoever (including reasonable and documented fees and disbursements of
counsel (including allocated costs of internal counsel)) (collectively,
“Claims”) which may be imposed on, incurred by, or asserted against any
Indemnified Party in arising out of or in any way relating to or as a
consequence, direct or indirect, of: (i) this Agreement, the Other Documents,
the Advances and other Obligations and/or the transactions contemplated hereby
including the Transactions, (ii) any action or failure to act or action taken
only after delay or the satisfaction of any conditions by any Indemnified Party
in connection with and/or relating to the negotiation, execution, delivery or
administration

 

151



--------------------------------------------------------------------------------

of the Agreement and the Other Documents, the credit facilities established
hereunder and thereunder and/or the transactions contemplated hereby including
the Transactions, (iii) any Loan Party’s failure to observe, perform or
discharge any of its covenants, obligations, agreements or duties under or
breach of any of the representations or warranties made in this Agreement and
the Other Documents, (iv) the enforcement of any of the rights and remedies of
Agent, any Issuer or any Lender under this Agreement and the Other Documents,
(v) any threatened or actual imposition of fines or penalties, or disgorgement
of benefits, for violation of any Anti-Terrorism Law by any Loan Party or any
Subsidiary of any Loan Party, and (vi) any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto. Without limiting the generality of any of the foregoing, each Loan
Party shall defend, protect, indemnify, pay and save harmless each Indemnified
Party from (x) any Claims which may be imposed on, incurred by, or asserted
against any Indemnified Party arising out of or in any way relating to or as a
consequence, direct or indirect, of the issuance of any Letter of Credit
hereunder, and (y) any Claims which may be imposed on, incurred by, or asserted
against any Indemnified Party under any Environmental Laws with respect to or in
connection with any Real Property owned or leased by any Loan Party, any
Hazardous Discharge, the presence of any Hazardous Materials affecting any Real
Property owned or leased by any Loan Party (whether or not the same originates
or emerges from such Real Property or any contiguous real estate), including any
Claims consisting of or relating to the imposition or assertion of any Lien on
any Real Property owned or leased by any Loan Party under any Environmental Laws
and any loss of value of such Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Hazardous Discharge resulting from actions on the part of Agent or any Lender.
The Loan Parties’ obligations under this Section 16.5 shall arise upon the
discovery of the presence of any Hazardous Materials at any Real Property owned
or leased by any Loan Party, whether or not any federal, state, or local
environmental agency has taken or threatened any action in connection with the
presence of any Hazardous Materials, in each such case except to the extent that
any of the foregoing arises out of the gross negligence or willful misconduct of
the Indemnified Party (as determined by a court of competent jurisdiction in a
final and non-appealable judgment or order). Without limiting the generality of
the foregoing, this indemnity shall extend to any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including fees and disbursements
of counsel) asserted against or incurred by any of the Indemnified Parties by
any Person under any Environmental Laws or similar laws by reason of any Loan
Party’s or any other Person’s failure to comply with laws applicable to solid or
hazardous waste materials, including Hazardous Materials and Hazardous Waste, or
other Toxic Substances. The foregoing to the contrary notwithstanding, (A) the
Loan Parties shall have no obligation to any Indemnified Party under this
Section 16.5 with respect to any Claims that (I) a court of competent
jurisdiction determines by a final and non-appealable judgment or order to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party; (II) result from disputes solely between or among the Lenders or from
disputes solely between or among the Lenders and their respective Affiliates; it
being understood and agreed that the provisions of this Section 16.5 shall
extend to Agent (but not the Lenders) relative to disputes between or among
Agent, on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, and (B) any obligation for any Claim with respect
to legal counsel shall be limited to the reasonable and documented fees, charges
and disbursements of (I) one primary counsel and any special and local

 

152



--------------------------------------------------------------------------------

counsel for Agent and the other Indemnified Parties and (II) in the event of any
actual or potential conflicts of interest, one additional primary counsel and
any additional special and local counsel, in each case, for all similarly
situated Indemnified Parties. This Section 16.5 shall not apply with respect to
Taxes, other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(b) To the extent that the Borrowers for any reason fail to indemnify Agent or
pay any amount required under Section 16.5(a) or Section 16.9 hereof to be paid
by them to Agent or its officers, directors, Affiliates, attorneys, employees
and agents, each Lender severally agrees to indemnify Agent from and against any
all Claims which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any Other Document and pay to Agent or its officers,
directors, Affiliates, attorneys, employees and agents, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of outstanding Advances of all Lenders at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified Claim, as the
case may be, was incurred by or asserted against Agent or against any of its
officers, directors, Affiliates, attorneys, employees and agents acting for
Agent in connection with such capacity. The obligations of the Lenders under
this Section 16.5(b) are several and not joint.

16.6 Notice. Any notice or request hereunder may be given to Borrowing Agent or
any Loan Party or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a website to which the
Loan Parties are directed (an “Internet Posting”) if Notice of such Internet
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names set forth below in this Section 16.6 or in
accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 16.6. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

 

153



--------------------------------------------------------------------------------

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received;

(f) In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.

 

  (A)

If to Agent or PNC at:

PNC Bank, National Association

One North Franklin Street, 25th Floor

Chicago, IL 60606

Attention: Relationship Manager

Facsimile: (312) 454-2919

with a copy to:

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174-0208

Attention: Michael J. Loesberg, Esq.

Facsimile: (212) 885-5001

 

  (B)

If to Borrowing Agent or any Loan Party:

Quantum Corporation

224 Airport Parkway, Suite 550

San Jose, CA 95110

Attention: Shawn Hall

Facsimile: (408) 944-6581

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Tad J. Freese, Esq.

Facsimile: (650) 463-2600

 

154



--------------------------------------------------------------------------------

16.7 Survival. The obligations of the Loan Parties under Sections 2.2(f),
2.2(g), 2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 hereof and the obligations of
Lenders under Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5 hereof,
shall survive termination of this Agreement and the Other Documents and the
Payment in Full of the Obligations and the resignation or replacement of Agent.

16.8 Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

16.9 Expenses. The Loan Parties shall pay (a) all reasonable and documented
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of one primary counsel
and any special and local counsel), and shall pay all reasonable and documented
fees and time charges and disbursements for attorneys who may be employees of
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the Other Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (b) all reasonable and
documented out-of-pocket expenses incurred by any Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) all documented out-of-pocket expenses incurred by
Agent, any Lender or any Issuer (including the reasonable and documented fees,
charges and disbursements of (x) one primary counsel and any special and local
counsel for Agent, the Lenders and the Issuers and (y) in the event of any
actual or potential conflicts of interest, one additional primary counsel and
any additional special and local counsel, in each case, for all similarly
situated Lenders and Issuers), and shall pay all fees and time charges for
attorneys who may be employees of Agent and any Issuer in connection with the
enforcement or protection of its rights (i) in connection with this Agreement
and the Other Documents, including its rights under this Section, or (ii) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit, and (d) all reasonable and documented out-of-pocket expenses of Agent’s
regular employees and agents engaged periodically to perform audits of any Loan
Party’s or any Loan Party’s Affiliate’s or Subsidiary’s books, records and
business properties.

16.10 Injunctive Relief. Each Loan Party recognizes that, in the event any Loan
Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11 Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Loan Party (or any Affiliate of
any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result

 

155



--------------------------------------------------------------------------------

of any of the Transactions. Neither Quantum nor any of its Subsidiaries, nor any
agent or attorney for any of them, shall be liable to any Lender or the Agent
(or any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document; provided that the foregoing shall not limit the indemnification
obligations of the Borrowers under Section 16.5 hereof or limit any rights or
remedies of Agent and Lenders under Article XI hereof, Applicable Law or
otherwise.

16.12 Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13 Counterparts; Electronic Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

16.14 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

16.15 Confidentiality; Sharing Information. Agent, each Lender, each Issuer and
each Transferee shall hold all non-public information obtained by Agent, such
Lender, such Issuer or such Transferee pursuant to the requirements of this
Agreement in accordance with Agent’s, such Lender’s, such Issuer and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender, each Issuer and each Transferee
may disclose such confidential information (a) to its examiners, so long as such
examiners are informed of the confidential nature of such information; (b) to
its Affiliates, outside auditors, counsel and other professional advisors, so
long as such Affiliates, outside auditors, counsel or other professional
advisors either have a legal obligation to keep such information confidential or
agree to comply with the provisions of this Section 16.15; (c) to Agent or any
Lender; (d) to any prospective Transferees, so long as such prospective
Transferees agree to comply with the provisions of this Section 16.15; and
(e) as required or requested by any Governmental Body or representative thereof
or pursuant to legal process; provided further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Loan Party of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Loan Party other than
those documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been Paid in Full
and this Agreement has been terminated. Each Loan Party acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Loan Party or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such

 

156



--------------------------------------------------------------------------------

Lender and each Loan Party hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or Affiliate of any Lender
receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by
Agent in favor of any Loan Party or any of any Loan Party’s affiliates, the
provisions of this Agreement shall supersede such agreements.

16.16 Publicity. Each Loan Party and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among the
Loan Parties, Agent and Lenders, including announcements which are commonly
known as tombstones, in such publications and to such selected parties as Agent
shall in its sole and absolute discretion deem appropriate.

16.17 Certifications From Banks and Participants; USA PATRIOT Act.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA PATRIOT Act and the applicable regulations:
(1) within ten (10) days after the Amendment and Restatement Date, and (2) at
such other times as are required under the USA PATRIOT Act.

(b) The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, each
Lender may from time to time request, and each Loan Party shall provide to
Lender, such Loan Party’s name, address, tax identification number and/or such
other identifying information as shall be necessary for Lender to comply with
the USA PATRIOT Act, any other Anti-Terrorism Law and any other “know your
customer” rules and regulations.

16.18 Anti-Terrorism Laws.

(a) Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

 

157



--------------------------------------------------------------------------------

(b) Each Loan Party covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Loan Parties shall promptly notify Agent in
writing upon the occurrence of a Reportable Compliance Event.

16.19 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary contained in this Agreement, any Other
Document, or any other agreement, arrangement or understanding among any Agent,
Lenders and the Loan Parties, Agent, each Lender and each Loan Party
acknowledges that any liability of any EEA Financial Institution arising under
this Agreement or any Other Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Other Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution.

XVII. GUARANTY.

17.1 Guaranty. Each Guarantor hereby unconditionally guarantees, as a primary
obligor and not merely as a surety, jointly and severally with each other
Guarantor when and as due, whether at maturity, by acceleration, by notice of
prepayment or otherwise, the due and punctual performance of all Obligations;
provided that with respect to Obligations under or in respect of any Swap
Obligation, the foregoing guarantee shall only be effective to the extent that
such Guarantor is a Qualified ECP Loan Party at the time such Swap Obligation is
entered into and such Obligations and such guarantee thereof are not Excluded
Hedge Liabilities. Each payment made by any Guarantor pursuant to this Guaranty
shall be made in lawful money of the United States in immediately available
funds.

 

158



--------------------------------------------------------------------------------

17.2 Waivers. Each Guarantor hereby absolutely, unconditionally and irrevocably
waives (a) promptness, diligence, notice of acceptance, notice of presentment of
payment and any other notice hereunder, (b) demand of payment, protest, notice
of dishonor or nonpayment, notice of the present and future amount of the
Obligations and any other notice with respect to the Obligations, (c) any
requirement that Agent, any Lender protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
or take any action against any other Loan Party, any other Person or any
Collateral, (d) any other action, event or precondition to the enforcement
hereof or the performance by each such Guarantor of the Obligations, and (e) any
defense arising by any lack of capacity or authority or any other defense of any
Loan Party or any notice, demand or defense by reason of cessation from any
cause of Obligations other than the Payment in Full of the Obligations and any
defense that any other guarantee or security was or was to be obtained by Agent.

17.3 No Defense. No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any Other Document or any other agreement
or instrument relating thereto, or of all or any part of the Obligations or of
any collateral security therefor shall affect or impair this Guaranty or be a
defense hereunder.

17.4 Guaranty of Payment. The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of the other Loan Parties, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce the
terms and conditions of this Article XVII, irrespective of whether any action is
brought against any other Loan Party or other Persons or whether any other Loan
Party or other Persons are joined in any such action or actions. Each Guarantor
waives any right to require that any resort be had by Agent or any Lender to any
security held for payment of the Obligations or to any balance of any deposit
account or credit on the books of Agent or any Lender in favor of any Loan Party
or any other Person. No election to proceed in one form of action or
proceedings, or against any Person, or on any Obligations, shall constitute a
waiver of Agent’s right to proceed in any other form of action or proceeding or
against any other Person unless Agent has expressed any such right in writing.
Without limiting the generality of the foregoing, no action or proceeding by
Agent against any Loan Party under any document evidencing or securing
indebtedness of any Loan Party to Agent shall diminish the liability of any
Guarantor hereunder, except to the extent Agent receives actual payment on
account of Obligations by such action or proceeding, notwithstanding the effect
of any such election, action or proceeding upon the right of subrogation of any
Guarantor in respect of any Loan Party.

17.5 Liabilities Absolute. The liability of each Guarantor hereunder shall be
absolute, unlimited and unconditional and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any claim, defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any other Obligation or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
shall not be discharged or impaired, released, limited or otherwise affected by:

 

159



--------------------------------------------------------------------------------

(a) the validity or enforceability of this Agreement or any Other Document, any
of the Obligations or any other guaranty or right of offset with respect thereto
at any time or from time to time held by Agent or any Lender;

(b) any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, release,
renewal or alteration of, or any new agreements relating to any Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any rescission of, or amendment, waiver or other modification of, or
any consent to departure from, this Agreement or any Other Document, including
any increase in the Obligations resulting from the extension of additional
credit to any Loan Party or otherwise;

(c) any sale, exchange, release, surrender, loss, abandonment, realization upon
any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset
thereagainst, or failure to perfect, or continue the perfection of, any Lien in
any such property, or delay in the perfection of any such Lien, or any amendment
or waiver of or consent to departure from any other guaranty for all or any of
the Obligations;

(d) the failure of Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any other Loan Party or any other Person
under the provisions of this Agreement or any Other Document or any other
document or instrument executed and delivered in connection herewith or
therewith;

(e) any settlement or compromise of any Obligation, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any Loan
Party to creditors of any Loan Party other than any other Loan Party;

(f) any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of Disposition of any Collateral for all or
any of the Obligations or any other assets of any Loan Party;

(g) any exercise of remedies with respect to any security for the Obligations
(including, without limitation, any collateral, including the Collateral,
securing or purporting to secure any of the Obligations) at such time and in
such order and in such manner as Agent and the other Secured Parties may decide
and whether or not every aspect thereof is commercially reasonable and whether
or not such action constitutes an election of remedies and even if such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy that any Guarantor would otherwise have; and

(h) any other agreements or circumstance of any nature whatsoever that may or
might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, any Loan Party or any other Person or party
hereto or the Obligations or otherwise with respect to the Advances or other
financial accommodations to the Loan Parties pursuant to this Agreement and/or
the Other Documents.

 

160



--------------------------------------------------------------------------------

17.6 Waiver of Notice. Agent shall have the right to do any of the above without
notice to or the consent of any Guarantor and each Guarantor expressly waives
any right to notice of, consent to, knowledge of and participation in any
agreements relating to any of the above or any other present or future event
relating to Obligations whether under this Agreement or otherwise or any right
to challenge or question any of the above and waives any defenses of such
Guarantor which might arise as a result of such actions (in each case other than
the defense of Payment in Full of the Obligations).

17.7 Agent’s Discretion. Agent may at any time and from time to time (whether
prior to or after the revocation or termination of this Agreement) without the
consent of, or notice to, any Guarantor, and without incurring responsibility to
any Guarantor or impairing or releasing the Obligations, apply any sums by
whomsoever paid or howsoever realized to any Obligations regardless of what
Obligations remain unpaid.

17.8 Reinstatement.

(a) The Guaranty provisions set forth herein shall continue to be effective or
be reinstated, as the case may be, if claim is ever made upon Agent or any
Lender for repayment or recovery of any amount or amounts received by such Agent
or such Lender in payment or on account of any of the Obligations and such
Person repays all or part of said amount for any reason whatsoever, including,
without limitation, by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or the respective
property of each, or any settlement or compromise of any claim effected by such
Person with any such claimant (including any Loan Party); and in such event each
Guarantor hereby agrees that any such judgment, decree, order, settlement or
compromise or other circumstances shall be binding upon such Guarantor,
notwithstanding any revocation hereof or the cancellation of any note or other
instrument evidencing any Obligation, and each Guarantor shall be and remain
liable to Agent and/or Lenders for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by such Persons.

(b) Agent shall not be required to marshal any assets in favor of any Guarantor,
or against or in payment of Obligations.

(c) No Guarantor shall be entitled to claim against any present or future
security held by Agent from any Person for Obligations in priority to or equally
with any claim of Agent, or assert any claim for any liability of any Loan Party
to any Guarantor in priority to or equally with claims of Agent for Obligations,
and no Guarantor shall be entitled to compete with Agent with respect to, or to
advance any equal or prior claim to any security held by Agent for Obligations.

(d) If any Loan Party makes any payment to Agent, which payment is wholly or
partly subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall be revived and continued
in full force and effect as if the payment had not been made, and the resulting
revived Obligation shall continue to be guaranteed, uninterrupted, by each
Guarantor hereunder.

 

161



--------------------------------------------------------------------------------

(e) All present and future monies payable by any Loan Party to any Guarantor,
whether arising out of a right of subrogation or otherwise, are assigned to
Agent for its benefit and for the ratable benefit of Lenders as security for
such Guarantor’s liability to Agent and Lenders hereunder and are postponed and
subordinated to Agent’s prior right to Payment in Full of the Obligations.
Except to the extent prohibited otherwise by this Agreement, if an Event of
Default shall have occurred and be continuing, all monies received by any
Guarantor from any Loan Party shall be held by such Guarantor as agent and
trustee for Agent. This assignment, postponement and subordination shall only
terminate when the Obligations are Paid in Full and this Agreement is
irrevocably terminated.

(f) Each Loan Party acknowledges this assignment, postponement and subordination
and, except as otherwise set forth herein, agrees that, after the occurrence and
during the continuance of an Event of Default, it shall make no payments to any
Guarantor without the prior written consent of Agent. Each Loan Party agrees to
give full effect to the provisions hereof.

17.9 Limitation on Obligations Guaranteed.

(a) Notwithstanding any other provision hereof, the right of recovery against
each Guarantor under Article XVII hereof shall not exceed $1.00 less than the
lowest amount which would render such Guarantor’s obligations under Section 17.1
hereof void or voidable under applicable law, including, without limitation, the
Uniform Fraudulent Conveyance Act, Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to the Guaranty
set forth herein and the obligations of each Guarantor hereunder. To effectuate
the foregoing, Agent and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor in respect of the Guaranty set forth in
Section 17.1 hereof at any time shall be limited to the maximum amount as will
result in the Obligations of such Guarantor with respect thereto hereof not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under such Guaranty set forth in Section 17.1 hereof and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Guarantor. For purposes of the foregoing, all guarantees
of such Guarantor other than the Guaranty under Section 17.1 hereof will be
deemed to be enforceable and payable after the Guaranty under Section 17.1
hereof. To the fullest extent permitted by Applicable Law, this Section 17.9(a)
shall be for the benefit solely of creditors and representatives of creditors of
each Guarantor and not for the benefit of such Guarantor or the holders of any
Equity Interests in such Guarantor.

(b) Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 17.9(a) above without impairing the Guaranty contained
in this Article XVII or affecting the rights and remedies of any Secured Party
hereunder.

17.10 Financial Condition of Borrower and other Guarantors. Any Advance may be
made to Borrowers or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of any Borrower or any other Guarantor at the time of any such grant or
continuation. No Secured Party shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of

 

162



--------------------------------------------------------------------------------

any Borrower or any other Guarantor. Each Guarantor has adequate means to obtain
information from Borrowers and each other Guarantor on a continuing basis
concerning the financial condition of each Borrower and each other Guarantor and
its ability to perform its obligations under this Agreement and the Other
Documents, and each Guarantor assumes responsibility for being and keeping
informed of the financial condition of each Borrower and each other Guarantor
and of all circumstances bearing upon the risk of nonpayment of the Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Secured Party to disclose any matter, fact or thing relating to the business,
operations or conditions of any Borrower or any other Guarantor now known or
hereafter known by any Secured Party.

17.11 Bankruptcy, Etc. Until the Payment in Full of the Obligations, no
Guarantor shall, without the prior written consent of Agent, commence or join
with any other person in commencing any bankruptcy proceeding of or against any
Borrower or any other Guarantor. The Obligations of the Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or bankruptcy proceeding, voluntary or involuntary,
involving any Borrower or any other Guarantor or by any defense which any
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
To the fullest extent permitted by law, the Guarantors will permit any trustee
in bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Agent, or allow the claim of Agent in respect
of, any interest, fees, costs, expenses or other Obligations accruing or arising
after the date on which such case or proceeding is commenced.

XVIII. AMENDMENT AND RESTATEMENT.

18.1 Amendment and Restatement; No Novation. This Agreement amends, restates and
replaces the Existing Credit Agreement, but does not extinguish the Obligations
outstanding under the Existing Credit Agreement or otherwise discharge or
release any Loan Party from its obligations (including the Obligations, as
defined in the Existing Credit Agreement) arising thereunder, the Liens of Agent
created thereby or the priority of any pledge, security agreement or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Existing Credit Agreement
or any agreements, documents or instruments securing the same, which shall
remain in full force and effect, except as expressly modified hereby or by
instruments executed concurrently herewith.

18.2 Acknowledgement of Prior Obligations and Continuation Thereof. Each Loan
Party hereby: (a) consents to the amendment and restatement of the Existing
Credit Agreement by this Agreement; (b) acknowledges and agrees that (i) its
obligations owing to the Agent and the Lenders, and (ii) the prior grant or
grants of Liens in favor of Agent for the benefit of the Lenders in its
properties and assets, whether under the Existing Credit Agreement or under any
of the other Existing Loan Documents to which it is a party, shall also be for
the benefit of the Lenders and in respect of the Obligations of such Loan Party
under this Agreement and the Other Documents executed in connection herewith to
which it is a party; (c) reaffirms all of its Obligations owing to Agent and the
Lenders and all prior grants of Liens in favor of Agent under the Existing
Credit Agreement and each of the other Existing Loan Documents; (d) agrees that,
except as expressly amended hereby or in a separate amendment thereto, each of
the Existing Loan Documents to which it is a party is and shall remain in full
force and effect and all references in any such Existing Loan Document to “the
Credit Agreement”, “thereto”, “thereof”, “thereunder” or words of like

 

163



--------------------------------------------------------------------------------

import referring to the Existing Credit Agreement shall mean this Agreement; and
(e) confirms and agrees that all outstanding principal, interest and fees and
other Obligations under the Existing Credit Agreement outstanding immediately
prior to the Amendment and Restatement Date shall, to the extent not paid on the
Amendment and Restatement Date, from and after the Amendment and Restatement
Date, be, without duplication, Obligations owing and payable pursuant to this
Agreement and the Other Documents as in effect from time to time, shall accrue
interest thereon or otherwise be chargeable, as specified in this Agreement, and
shall be secured by this Agreement and the Other Documents.

[signature pages follow]

 

164



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.

 

BORROWERS:     QUANTUM CORPORATION     By:  

/s/ J. Michael Dodson

    Name:   J. Michael Dodson     Title:   Chief Financial Officer     QUANTUM
LTO HOLDINGS, LLC     By:  

/s/ J. Michael Dodson

    Name:   J. Michael Dodson     Title:   Chief Financial Officer AGENT AND
LENDER:     PNC BANK, NATIONAL ASSOCIATION,     as Agent and Lender     By:  

/s/ Daniela Piemonte

    Name:   Daniela Piemonte     Title:   Assistant Vice President